Exhibit 10.2

 

EXECUTION COPY

 

 

 

SALE AND SERVICING AGREEMENT

 

 

among

 

 

HARLEY-DAVIDSON MOTORCYCLE TRUST 2009-3,

as Issuer,

 

 

HARLEY-DAVIDSON CUSTOMER FUNDING CORP.,

as Trust Depositor,

 

 

HARLEY-DAVIDSON CREDIT CORP.,

as Servicer

 

and

 

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

as Indenture Trustee

 

 

Dated as of October 1, 2009

 

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE One  DEFINITIONS

 

1

Section 1.01.

 

Definitions

 

1

Section 1.02.

 

Usage of Terms

 

17

Section 1.03.

 

Section References

 

17

Section 1.04.

 

Calculations

 

17

Section 1.05.

 

Accounting Terms

 

17

ARTICLE Two  TRANSFER OF CONTRACTS

 

17

Section 2.01.

 

Closing

 

17

Section 2.02.

 

Conditions to the Closing

 

18

ARTICLE Three  REPRESENTATIONS AND WARRANTIES

 

19

Section 3.01.

 

Representations and Warranties Regarding the Trust Depositor

 

19

Section 3.02.

 

Representations and Warranties Regarding the Servicer

 

21

ARTICLE Four  PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS

 

22

Section 4.01.

 

Custody of Contracts

 

22

Section 4.02.

 

Filing

 

23

Section 4.03.

 

Name Change or Relocation

 

24

Section 4.04.

 

Costs and Expenses

 

24

ARTICLE Five  SERVICING OF CONTRACTS

 

24

Section 5.01.

 

Responsibility for Contract Administration

 

24

Section 5.02.

 

Standard of Care

 

24

Section 5.03.

 

Records

 

24

Section 5.04.

 

Inspection

 

25

Section 5.05.

 

Trust Accounts

 

25

Section 5.06.

 

Enforcement

 

26

Section 5.07.

 

Trustees to Cooperate

 

27

Section 5.08.

 

Costs and Expenses

 

28

Section 5.09.

 

Maintenance of Security Interests in Motorcycles

 

28

Section 5.10.

 

Successor Servicer/Lockbox Agreements

 

28

Section 5.11.

 

Separate Entity Existence

 

28

ARTICLE Six  THE TRUST DEPOSITOR

 

29

Section 6.01.

 

Covenants of the Trust Depositor

 

29

Section 6.02.

 

Liability of Trust Depositor; Indemnities

 

30

Section 6.03.

 

Merger or Consolidation of, or Assumption of the Obligations of, Trust
Depositor; Certain Limitations

 

32

Section 6.04.

 

Limitation on Liability of Trust Depositor and Others

 

32

Section 6.05.

 

Trust Depositor Not to Resign

 

33

ARTICLE Seven  DISTRIBUTIONS; RESERVE FUND

 

33

Section 7.01.

 

Monthly Distributions

 

33

Section 7.02.

 

Fees

 

33

Section 7.03.

 

Advances

 

33

Section 7.04.

 

Reserved

 

33

Section 7.05.

 

Distributions; Priorities

 

34

Section 7.06.

 

Reserve Fund

 

35

Section 7.07.

 

Reserved

 

36

Section 7.08.

 

Purchase of Contracts for Breach of Representations and Warranties

 

36

Section 7.09.

 

Reassignment of Reacquired Contracts

 

36

Section 7.10.

 

Servicer’s Purchase Option

 

37

Section 7.11.

 

Purchase of Contracts for Breach of Servicing Obligations

 

37

 

i

--------------------------------------------------------------------------------


 

ARTICLE Eight  EVENTS OF TERMINATION; SERVICE TRANSFER

 

37

Section 8.01.

 

Events of Termination

 

37

Section 8.02.

 

Waiver of Event of Termination

 

38

Section 8.03.

 

Service Transfer

 

38

Section 8.04.

 

Successor Servicer to Act; Appointment of Successor Servicer

 

39

Section 8.05.

 

Notification to Securityholders

 

39

Section 8.06.

 

Effect of Transfer

 

39

Section 8.07.

 

Database File

 

40

Section 8.08.

 

Successor Servicer Indemnification

 

40

Section 8.09.

 

Responsibilities of the Successor Servicer

 

40

Section 8.10.

 

Limitation of Liability of Servicer

 

40

Section 8.11.

 

Merger or Consolidation of Servicer

 

41

Section 8.12.

 

Servicer Not to Resign

 

41

Section 8.13.

 

Appointment of Subservicer

 

41

ARTICLE Nine  REPORTS

 

41

Section 9.01.

 

Monthly Reports

 

41

Section 9.02.

 

Officer’s Certificate

 

41

Section 9.03.

 

Other Data

 

42

Section 9.04.

 

Report on Assessment of Compliance with Servicing Criteria and Attestation;
Annual Officer’s Certificate

 

42

Section 9.05.

 

Monthly Reports to Noteholders

 

42

Section 9.06.

 

Regulation AB

 

44

Section 9.07.

 

Information to Be Provided by the Indenture Trustee

 

44

Section 9.08.

 

Exchange Act Reporting

 

45

ARTICLE Ten  TERMINATION

 

46

Section 10.01.

 

Sale of Trust Assets

 

46

ARTICLE Eleven  MISCELLANEOUS

 

46

Section 11.01.

 

Amendment

 

46

Section 11.02.

 

Protection of Title to Trust

 

47

Section 11.03.

 

Governing Law

 

48

Section 11.04.

 

Notices

 

48

Section 11.05.

 

Severability of Provisions

 

50

Section 11.06.

 

Assignment

 

50

Section 11.07.

 

Third Party Beneficiaries

 

50

Section 11.08.

 

Counterparts

 

50

Section 11.09.

 

Headings

 

50

Section 11.10.

 

No Bankruptcy Petition; Disclaimer and Subordination

 

50

Section 11.11.

 

Limitation of Liability of Owner Trustee and Indenture Trustee

 

51

 

ii

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

 

Form of Assignment

 

A-1

Exhibit B

 

Form of Closing Certificate of Trust Depositor

 

B-1

Exhibit C

 

Form of Closing Certificate of Seller/Servicer

 

C-1

Exhibit D

 

Reserved

 

D-1

Exhibit E

 

Servicing Criteria to be Addressed in Indenture Trustee’s Assessment of
Compliance

 

E-1

Exhibit F

 

Form of Indenture Trustee’s Annual Certificate

 

F-1

Exhibit G

 

Form of Certificate Regarding Reacquired Contracts

 

G-1

Exhibit H

 

List of Contracts

 

H-1

Exhibit I

 

Form of Monthly Report to Noteholders and the Certificateholder

 

I-1

Exhibit J

 

Seller’s Representations and Warranties

 

J-1

Exhibit K

 

Lockbox Bank and Lockbox Account

 

K-1

Exhibit L

 

Reserved

 

L-1

 

iii

--------------------------------------------------------------------------------


 

SALE AND SERVICING AGREEMENT, dated as of October 1, 2009, among Harley-Davidson
Motorcycle Trust 2009-3 (together with its successors and assigns, the “Issuer”
or the “Trust”), Harley-Davidson Customer Funding Corp. (together with its
successor and assigns, the “Trust Depositor”), The Bank of New York Mellon Trust
Company, N.A. (solely in its capacity as Indenture Trustee together with its
successors and assigns, the “Indenture Trustee”) and Harley-Davidson Credit
Corp. (solely in its capacity as Servicer together with its successor and
assigns, “Harley-Davidson Credit” or the “Servicer”).

 

WHEREAS the Issuer desires to acquire from the Trust Depositor a pool of
fixed-rate, simple interest motorcycle conditional sales contracts and
promissory note and security agreements relating to Harley-Davidson and Buell
motorcycles and motorcycles not manufactured by Harley-Davidson or Buell
(collectively, the “Contracts”) purchased by Harley-Davidson Credit and
subsequently sold by Harley-Davidson Credit to the Trust Depositor;

 

WHEREAS the Trust Depositor is willing to transfer and assign the Contracts to
the Issuer pursuant to the terms hereof; and

 

WHEREAS the Servicer is willing to service the Contracts pursuant to the terms
hereof;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

 


ARTICLE ONE


 


DEFINITIONS


 


SECTION 1.01.        DEFINITIONS.  WHENEVER USED IN THIS AGREEMENT, THE
FOLLOWING WORDS AND PHRASES, UNLESS THE CONTEXT OTHERWISE REQUIRES, SHALL HAVE
THE FOLLOWING MEANINGS:


 

“Administration Agreement” means the Administration Agreement, dated as of the
date hereof, among the Issuer, Harley-Davidson Credit Corp. (in its capacity as
administrator), the Trust Depositor and the Indenture Trustee.

 

“Advance” means, with respect to any Distribution Date, the amounts, if any,
deposited by the Servicer in the Collection Account for such Distribution Date
pursuant to Section 7.03.

 

“Affiliate” of any specified Person means any other Person controlling or
controlled by, or under common control with, such specified Person.  For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” or “controlled” have meanings
correlative to the foregoing.

 

“Aggregate Principal Balance” will equal the sum of the Principal Balances of
each outstanding Contract.  At the time of initial issuance of the Securities,
the initial aggregate principal amount of the Securities will be less than or
equal to the Pool Balance.

 

“Aggregate Principal Balance Decline” means, with respect to any Distribution
Date, the amount by which the Aggregate Principal Balance as of the close of
business on the last day of the Due Period relating to the Distribution Date
immediately preceding such Distribution Date (or as of the Cutoff Date

 

1

--------------------------------------------------------------------------------


 

in the case of the first Distribution Date) exceeds the Aggregate Principal
Balance as of the close of business on the last day of the Due Period relating
to such Distribution Date.

 

“Agreement” means this Sale and Servicing Agreement, as amended, supplemented or
otherwise modified from time to time in accordance with the terms hereof.

 

“Available Monies” means, with respect to any Distribution Date, the sum of the
Available Interest and the Available Principal for such Distribution Date.

 

“Available Interest” means, with respect to any Distribution Date, the total
(without duplication) of the following amounts received by the Servicer on or in
respect of the Contracts during the related Due Period: (i) all amounts received
in respect of interest on the Contracts, (ii) the interest component of all Net
Liquidation Proceeds, (iii) the interest component of the aggregate of the
Purchase Prices for Contracts reacquired by the Trust Depositor pursuant to
Section 7.08, (iv) all Advances made by the Servicer pursuant to Section 7.03,
(v) the interest component of all amounts paid by the Servicer in connection
with an optional purchase of the Contracts pursuant to Section 7.10, (vi) the
interest component of the aggregate of the Purchase Prices for Contracts
purchased by the Servicer pursuant to Section 7.11, and (vii) all amounts
received in respect of interest, dividends, gains, income and earnings on
investment of funds in the Trust Accounts as contemplated in Section 5.05(d).

 

“Available Principal” means, with respect to any Distribution Date, the total
(without duplication) of the following amounts received by the Servicer on or in
respect of the Contracts during the related Due Period: (i) all amounts received
in respect of principal on the Contracts, (ii) the principal component of all
Net Liquidation Proceeds, (iii) the principal component of the aggregate of the
Purchase Prices for Contracts reacquired by the Trust Depositor pursuant to
Section 7.08, (iv) the principal component of all amounts paid by the Servicer
in connection with an optional purchase of the Contracts pursuant to
Section 7.10, and (v) the principal component of the aggregate of the Purchase
Prices for Contracts purchased by the Servicer pursuant to Section 7.11.

 

“Average Delinquency Ratio” means, for any Distribution Date, the arithmetic
average of the Delinquency Ratios for such Distribution Date and the two
immediately preceding Distribution Dates.

 

 “Average Loss Ratio” means, for any Distribution Date, the arithmetic average
of the Loss Ratios for such Distribution Date and the two immediately preceding
Distribution Dates.

 

“Base Prospectus” means the Prospectus dated September 28, 2009 relating to the
Harley-Davidson Motorcycle Trusts.

 

“Buell” means Buell Motorcycle Company, LLC.

 

“Business Day” means any day other than a Saturday or a Sunday, or another day
on which banking institutions in the city of Chicago, Illinois, Wilmington,
Delaware or New York, New York are authorized or obligated by law, executive
order, or governmental decree to be closed.

 

“Certificate” means a Trust Certificate (as such term is defined in the Trust
Agreement), representing a beneficial equity interest in the Trust and issued
pursuant to the Trust Agreement.

 

“Certificate Balance” means, on any Distribution Date, the Initial Certificate
Balance reduced by all distributions of principal previously made in respect of
the Certificates.

 

“Certificate Distribution Account” has the meaning specified in the Trust
Agreement.

 

2

--------------------------------------------------------------------------------


 

“Certificate Monthly Principal Distributable Amount” means, with respect to any
Distribution Date, the Certificate Percentage of the Principal Distributable
Amount for such Distribution Date.

 

“Certificate Percentage” means (i) for each Distribution Date until the Notes
have been paid in full, 0%; and (ii) thereafter, 100%.

 

“Certificate Pool Factor” means, with respect to the Certificates on any
Distribution Date, a seven-digit decimal figure equal to the outstanding
principal balance of the Certificates on such Distribution Date (after giving
effect to any reductions thereof to be made on such Distribution Date) divided
by the Initial Certificate Balance.

 

“Certificate Principal Carryover Shortfall” means, as of the close of any
Distribution Date, the excess, if any, of the Certificate Principal
Distributable Amount with respect to such Distribution Date over the amount in
respect of principal that is actually deposited in the Certificate Distribution
Account on such Distribution Date.

 

“Certificate Principal Distributable Amount” means, with respect to any
Distribution Date, the sum of (x) the Certificate Monthly Principal
Distributable Amount for each Distribution Date and (y) any outstanding
Certificate Principal Carryover Shortfall as of the close of the immediately
preceding Distribution Date; provided, however, that the Certificate Principal
Distributable Amount shall not exceed the Certificate Balance. In addition, on
the Distribution Date as of which all of the Contracts are to be purchased
pursuant to Section 7.11, the principal required to be deposited into the
Certificate Distribution Account will include the amount necessary to reduce the
Certificate Balance to zero.

 

“Certificate Register” shall have the meaning specified in the Trust Agreement.

 

“Certificateholder” shall have the meaning specified in the Trust Agreement.

 

“Class” means all Notes whose form is identical except for variation in
denomination, principal amount or owner.

 

“Class A Noteholder” means the Person in whose name a Class A Note is registered
in the Note Register, as such term is defined in the Indenture.

 

“Class A Notes” means, collectively, the Class A-1 Notes, the Class A-2 Notes,
the Class A-3 Notes and the Class A-4 Notes.

 

“Class A-1 Final Distribution Date” means the October 2010 Distribution Date.

 

“Class A-1 Noteholder” means the Person in whose name a Class A-1 Note is
registered in the Note Register, as such term is defined in the Indenture.

 

“Class A-1 Notes” has the meaning set forth in the Indenture.

 

“Class A-1 Rate” means 0.34700% per annum (computed on the basis of the actual
number of days elapsed and a 360-day year).

 

“Class A-2 Final Distribution Date” means the April 2012 Distribution Date.

 

“Class A-2 Noteholder” means the Person in whose name a Class A-2 Note is
registered in the Note Register, as such term is defined in the Indenture.

 

3

--------------------------------------------------------------------------------


 

“Class A-2 Notes” has the meaning set forth in the Indenture.

 

“Class A-2 Rate” means 0.94% per annum (computed on the basis of a 360-day year
of twelve 30-day months).

 

 “Class A-3 Final Distribution Date” means the September 2013 Distribution Date.

 

“Class A-3 Noteholder” means the Person in whose name a Class A-3 Note is
registered in the Note Register, as such term is defined in the Indenture.

 

“Class A-3 Notes” has the meaning set forth in the Indenture.

 

“Class A-3 Rate” means 1.74% per annum (computed on the basis of a 360-day year
of twelve 30-day months).

 

“Class A-4 Final Distribution Date” means the April 2017 Distribution Date.

 

“Class A-4 Noteholder” means the Person in whose name a Class A-4 Note is
registered in the Note Register, as such term is defined in the Indenture.

 

“Class A-4 Notes” has the meaning set forth in the Indenture.

 

“Class A-4 Rate” means 2.54% per annum (computed on the basis of a 360-day year
of twelve 30-day months).

 

“Clearing Agency” shall have the meaning specified in the Indenture.

 

“Closing Date” means October 9, 2009.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” shall have the meaning specified in the “granting clause” of the
Indenture.

 

“Collection Account” means a trust account as described in Section 5.05
maintained in the name of the Indenture Trustee and which shall be an Eligible
Account.

 

“Computer File” means the computer file generated by the Servicer which provides
information relating to the Contracts and which was used by the Seller in
selecting the Contracts sold to the Trust Depositor pursuant to the Transfer and
Sale Agreement and transferred to the Trust by the Trust Depositor pursuant to
this Agreement, and includes the master file and the history file as well as
servicing information with respect to the Contracts.

 

“Contract Assets” has the meaning assigned in Section 2.01 of the Transfer and
Sale Agreement.

 

“Contract File” means, as to each Contract, (a) the original copy (or with
respect to “electronic chattel paper,” the “authoritative copy”) of the
Contract, including the executed conditional sales contract or promissory note
and security agreement or other evidence of the obligation of the Obligor,
(b) the original title certificate to the Motorcycle and, where applicable, the
certificate of lien recordation, or, if such title certificate has not yet been
issued, an application for such title certificate, or other appropriate evidence
of a security interest in the covered Motorcycle; (c) the assignments of the
Contract; (d) the original copy (or with respect to “electronic chattel paper,”
the “authoritative copy”) of any agreement(s) modifying the Contract including,
without limitation, any extension agreement(s) and (e) documents

 

4

--------------------------------------------------------------------------------


 

evidencing the existence of physical damage insurance covering such Motorcycle
(quoted terms have the meaning assigned to them in the UCC).

 

“Contract Rate” means, as to any Contract, the annual rate of interest with
respect to such Contract.

 

“Contracts” means the motorcycle conditional sales contracts or promissory note
and security agreements described in the List of Contracts and constituting part
of the Trust Corpus, and includes, without limitation, all related security
interests and any and all rights to receive payments which are collected
pursuant thereto after the Cutoff Date, but excluding any rights to receive
payments which are collected pursuant thereto on or prior to the Cutoff Date.

 

“Corporate Trust Office” means the office of the Indenture Trustee at which at
any particular time its corporate trust business shall be principally
administered, which office at the date of the execution of this Agreement is
located at the address set forth in Section 11.04.

 

“Cram Down Loss” means, with respect to a Contract, if a court of appropriate
jurisdiction in an insolvency proceeding shall have issued an order reducing the
Principal Balance of such Contract, the amount of such reduction (with a “Cram
Down Loss” being deemed to have occurred on the date of issuance of such order).

 

“Cumulative Loss Ratio” means, as of any Distribution Date, the fraction
(expressed as a percentage) computed by the Servicer by dividing (i) the
aggregate Net Liquidation Losses for all Contracts since the Cutoff Date through
the end of the related Due Period by (ii) the Principal Balance of the Contracts
as of the Cutoff Date.

 

“Cutoff Date” means the close of business on September 30, 2009.

 

“Defaulted Contract” means a Contract with respect to which there has occurred
one or more of the following: (i) all or some portion of any payment under the
Contract is 120 days or more delinquent, (ii) repossession (and expiration of
any redemption period) of a Motorcycle securing a Contract or (iii) the Servicer
has determined in good faith that an Obligor is not likely to resume payment
under a Contract.

 

“Delinquency Amount” means, as of any Distribution Date, the Principal Balance
of all Contracts that were delinquent 60 days or more as of the end of the
related Due Period (including Contracts in respect of which the related
Motorcycles have been repossessed and are still in inventory).

 

“Delinquent Interest” means, for each Contract and each Determination Date as to
which the full payment due in the related Due Period has not been paid before
the 30th day after the scheduled payment date therefor (any such payment being
“delinquent” for purposes of this definition), all interest accrued on such
Contract from the Due Date in the Due Period one month prior to the Due Period
in which the payment is delinquent.

 

“Delinquency Ratio” means, for any Distribution Date, the fraction (expressed as
a percentage) computed by dividing (a) the Delinquency Amount during the
immediately preceding Due Period by (b) the Principal Balance of the Contracts
as of the beginning of the related Due Period.

 

“Delta Loan” means a loan made by the Seller pursuant to the program designated
as the Delta Program.

 

5

--------------------------------------------------------------------------------


 

“Determination Date” means the fourth Business Day following the conclusion of a
Due Period during the term of this Agreement.

 

“Distribution Date” means the fifteenth day of each calendar month during the
term of this Agreement, or if such day is not a Business Day, the next Business
Day, with the first such Distribution Date hereunder being November 16, 2009.

 

“Due Date” means, with respect to any Contract, the day of the month on which
each scheduled payment of principal and interest is due on such Contract,
exclusive of days of grace.

 

“Due Period” means a calendar month during the term of this Agreement, and the
Due Period related to a Determination Date or Distribution Date shall be the
calendar month immediately preceding such date; provided, however, that with
respect to the first Determination Date or first Distribution Date, the Due
Period shall be the period from the Cutoff Date to and including October 31,
2009.

 

“Eligible Account” means a segregated deposit account maintained with the
Indenture Trustee, acting in its fiduciary capacity, or a depository institution
or trust company organized under the laws of the United States of America, or
any of the States thereof, or the District of Columbia, having a certificate of
deposit, short-term deposit or commercial paper rating of at least A-1+ by
Standard & Poor’s and P-1 by Moody’s.

 

“Eligible Investments” mean book-entry securities, negotiable instruments or
securities represented by instruments in bearer or registered form which
evidence:

 

(a)           direct obligations of, and obligations fully guaranteed as to
timely payment by, the United States of America;

 

(b)           demand deposits, time deposits or certificates of deposit of any
depository institution or trust company incorporated under the laws of the
United States of America or any State (or any domestic branch of a foreign bank)
and subject to supervision and examination by Federal or State banking or
depository institution authorities; provided, however, that at the time of the
investment or contractual commitment to invest therein, the commercial paper or
other short-term senior unsecured debt obligations (other than such obligations
the rating of which is based on the credit of a Person other than such
depository institution or trust company) thereof shall have a credit rating from
the Rating Agency in the highest investment category granted thereby;

 

(c)           commercial paper, master notes, promissory notes, demand notes or
other short term debt obligations having, at the time of the investment or
contractual commitment to invest therein, a rating from the Rating Agency in the
highest investment category granted thereby;

 

(d)           investments in money market funds having a rating from the Rating
Agency in the highest investment category granted thereby (including funds for
which the Indenture Trustee or the Owner Trustee or any of their respective
Affiliates is investment manager or advisor);

 

(e)           notes or bankers’ acceptances issued by any depository institution
or trust company referred to in clause (b);

 

(f)            Repurchase and reverse repurchase agreements collateralized by
securities issued or guaranteed by the United States government or any agency,
instrumentality or establishment of the United States government (“Government
Securities”), in either case entered into with a

 

6

--------------------------------------------------------------------------------


 

depository institution or trust company (acting as principal) described in
clause (b), or entered into with an entity (acting as principal) which has, or
whose parent has, a credit rating from the Rating Agency in the highest credit
category granted thereby; and

 

(g)           any other investment with respect to which the Issuer or the
Servicer has received written notification from the Rating Agencies that the
acquisition of such investment as an Eligible Investment will not result in a
withdrawal or downgrading of the ratings on the Notes.

 

“Event of Termination” means an event specified in Section 8.01.

 

“Excess Amounts” shall mean Available Monies after distributions made in
accordance with Section 7.05.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Final Distribution Date” means the Class A-1 Final Distribution Date, the
Class A-2 Final Distribution Date, the Class A-3 Final Distribution Date or the
Class A-4 Final Distribution Date, as the case may be.

 

“Form 10-D Disclosure Item” means with respect to any Person, any litigation or
governmental proceedings pending against such Person, or any of the Issuer, the
Seller, the Indenture Trustee, the Owner Trustee or the Servicer of such Person,
or in the case of the Owner Trustee or Indenture Trustee, a Responsible Officer
of such Person, has actual knowledge thereof, in each case that would be
material to the Noteholders.

 

“Form 10-K Disclosure Item” means with respect to any Person, (a) any Form 10-D
Disclosure Item, (b) any affiliations between such Person and the Seller, the
Servicer, the Trust Depositor, the Owner Trustee and the Indenture Trustee
(each, an “Item 1119 Party”), to the extent such Person, or in the case of the
Owner Trustee or Indenture Trustee, a Responsible Officer of such Person, has
actual knowledge thereof and (c) any relationships or transactions between such
Person and any Item 1119 Party that are outside the ordinary course of business
or on terms other than would be obtained in an arm’s-length transaction with an
unrelated third party, apart from the transactions contemplated under the
Transaction Documents, and that are material to the investors’ understanding of
the Notes, but only to the extent such Person, or in the case of the Owner
Trustee or Indenture Trustee, a Responsible Officer of such Person, has actual
knowledge of such relationships or transactions.

 

“Harley-Davidson Financial” means Harley-Davidson Financial Services, Inc., a
Delaware corporation.

 

“Holder” means, with respect to a (i) Certificate, the Person in whose name such
Certificate is registered in the Certificate Register and (ii) Note, the Person
in whose name such Note is registered in the Note Register.

 

“Indenture” means the Indenture, dated as of the date hereof, between the Issuer
and the Indenture Trustee.

 

“Indenture Trustee” means the Person acting as Indenture Trustee under the
Indenture, its successors in interest and any successor trustee under the
Indenture.

 

7

--------------------------------------------------------------------------------


 

“Indenture Trustee Fee” means, with respect to any Distribution Date,
one-twelfth of the product of 0.00225% and the Principal Balance of the
Contracts as of the beginning of the related Due Period; provided, however, in
no event shall such fee be less than $200.00 per month.

 

“Independent” when used with respect to any specified Person, means such a
Person who (i) is in fact independent of the Issuer, the Trust Depositor or the
Servicer, (ii) is not a director, officer or employee of any Affiliate of the
Issuer, the Trust Depositor or the Servicer, (iii) is not a person related to
any officer or director of the Issuer, the Trust Depositor or the Servicer or
any of their respective Affiliates, (iv) is not a holder (directly or
indirectly) of more than 10% of any voting securities of Issuer, the Trust
Depositor or the Servicer or any of their respective Affiliates, and (v) is not
connected with the Issuer, the Trust Depositor or the Servicer as an officer,
employee, promoter, underwriter, trustee, partner, director or person performing
similar functions.

 

“Initial Certificate Balance” means $197,435,901.05

 

“Initial Class A-1 Note Balance” means $191,000,000.

 

“Initial Class A-2 Note Balance” means $233,000,000.

 

“Initial Class A-3  Note Balance” means $214,000,000.

 

“Initial Class A-4 Note Balance” means $62,000,000.

 

“Insolvency Event” means, with respect to a specified Person, (i) the entry of a
decree or order for relief by a court or regulatory authority having
jurisdiction in respect of such Person in an involuntary case under the federal
bankruptcy laws, as now or hereafter in effect, or any other present or future,
federal or state, bankruptcy, insolvency or similar law, or appointing a
receiver, liquidator, assignee, custodian, trustee, sequestrator or other
similar official for such Person or for any substantial part of its property, or
ordering the winding-up or liquidation of such Person’s affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
60 consecutive days; (ii) the commencement of an involuntary case under the
federal bankruptcy laws, as now or hereinafter in effect, or another present or
future federal or state bankruptcy, insolvency or similar law and such case is
not dismissed within 60 days; or (iii) the commencement by such Person of a
voluntary case under the federal bankruptcy laws, as now or hereinafter in
effect, or any other present or future federal or state, bankruptcy, insolvency
or similar law, or the consent by such Person to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or other similar official for such Person or for any substantial part of its
property, or the making by such Person of an assignment for the benefit of
creditors or the failure by such Person generally to pay its debts as such debts
become due or the taking of corporate action by such Person in furtherance of
any the foregoing.

 

“Interest Period” means (i) with respect to any Distribution Date and the
Class A-1 Notes, the period from and including the Distribution Date immediately
preceding such Distribution Date (or, in the case of the first Distribution
Date, from and including the Closing Date) to but excluding such Distribution
Date and (ii) with respect to any Distribution Date and the Class A-2 Notes,
Class A-3 Notes and Class A-4 Notes, the period from and including the fifteenth
day of the month of the Distribution Date immediately preceding such
Distribution Date (or, in the case of the first Distribution Date, from and
including the Closing Date) to but excluding the fifteenth day of the month of
such Distribution Date.

 

“Interest Rate” means the Class A-1 Rate, the Class A-2 Rate, the Class A-3 Rate
or the Class A-4 Rate, as applicable.

 

8

--------------------------------------------------------------------------------


 

“Investment Earnings” means, with respect to any Distribution Date, the
investment earnings (net of losses and investment expenses) on amounts on
deposit in the Trust Accounts to be deposited into the Collection Account on
such Distribution Date pursuant to Section 5.05(b).

 

“Issuer” means the Harley-Davidson Motorcycle Trust 2009-3.

 

“Late Payment Penalty Fees” means any late payment fees paid by Obligors on
Contracts after all sums received have been allocated first to regular
installments due or overdue and all such installments are then paid in full.

 

“Lien” means a security interest, lien, charge, pledge, equity or encumbrance of
any kind, other than tax liens, mechanics’ liens and any liens that attach to
the respective Contract by operation of law.

 

“Liquidated Contract” means a Contract with respect to which there has occurred
one or more of the following: (i) 90 days have elapsed following the date of
repossession (and expiration of any redemption period) with respect to the
Motorcycle securing such Contract, (ii) the receipt of proceeds by the Servicer
from the sale of a repossessed Motorcycle securing a Contract, (iii) the
Servicer has determined in good faith that all amounts expected to be recovered
have been received with respect to such Contract, or (iv) all or any portion of
any payment is delinquent 150 days or more.

 

“List of Contracts” means the list identifying each Contract constituting part
of the Trust Corpus, which list (a) identifies each Contract and (b) sets forth
as to each Contract (i) the Principal Balance as of the applicable Cutoff Date,
(ii) the amount of monthly payments due from the Obligor, (iii) the Contract
Rate and (iv) the maturity date, and which list (as in effect on the Closing
Date) is attached to this Agreement as Exhibit H.

 

“Lockbox” means the Lockbox maintained by a Lockbox Bank identified on Exhibit K
hereto and any other Lockbox hereafter established to accept collections on the
Contracts.

 

“Lockbox Account” means the account maintained with the Lockbox Bank and
identified on Exhibit K hereto and any other account hereafter established to
accept collections on the Contracts.

 

“Lockbox Agreement” means the Amended and Restated Lockbox Administration
Agreement dated as of July 14, 2009 by and among the Lockbox Bank, the Servicer,
the Trust Depositor, Harley-Davidson Warehouse Funding Corp., a Nevada
corporation, The Bank of New York Mellon Trust Company, National Association,
JPMorgan Chase Bank, National Association, Eaglemark Customer Funding
Corporation IV, and Bank of America, National Association, with respect to the
Lockbox Account, unless such agreement shall be terminated in accordance with
its terms, in which event “Lockbox Agreement” shall mean such other agreement,
in form and substance acceptable to the above-described parties; such term shall
also include any other agreement having substantially the same terms as the
existing agreement described above, between or among a Lockbox Bank, the
Indenture Trustee and the Servicer, the Trust Depositor and any other parties in
respect of any Lockbox Account.

 

“Lockbox Bank” means the financial institution maintaining the Lockbox Account
and identified on Exhibit K hereto or any successor thereto and any other
financial institution at which a Lockbox Account is maintained.

 

“Loss Ratio” means, for any Distribution Date, the fraction (expressed as a
percentage) derived by dividing (x) Net Liquidation Losses for all Contracts
that became Liquidated Contracts during the immediately preceding Due Period
multiplied by twelve by (y) the outstanding Principal Balances of all Contracts
as of the beginning of the related Due Period.

 

9

--------------------------------------------------------------------------------


 

“Monthly Report” shall have the meaning specified in Section 9.05.

 

“Monthly Servicing Fee” means, as to any Distribution Date, one-twelfth of the
product of 1.00% and the Principal Balance of the Contracts as of the beginning
of the related Due Period or, with respect to the first Distribution Date after
the Closing Date, as of the Cutoff Date.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

 

“Motorcycle” means a motorcycle manufactured by a subsidiary of
Harley-Davidson, Inc. (or in certain limited instances Buell or certain other
manufacturers) securing a Contract.

 

“Net Liquidation Losses” means, as of any Distribution Date, with respect to all
Liquidated Contracts on an aggregate basis, the amount, if any, by which (a) the
outstanding Principal Balance of all Liquidated Contracts exceeds (b) the Net
Liquidation Proceeds for such Liquidated Contracts.

 

“Net Liquidation Proceeds” means, as to any Liquidated Contract, the proceeds
realized on the sale or other disposition of the related Motorcycle, including
proceeds realized on the repurchase of such Motorcycle by the originating dealer
for breach of warranties, and the proceeds of any insurance relating to such
Motorcycle, after payment of all reasonable expenses incurred thereby, together,
in all instances, with the expected or actual proceeds of any recourse rights
relating to such Contract as well as any post-disposition proceeds or other
amounts in respect of a Liquidated Contract received by the Servicer.

 

“Noteholder” shall have the meaning specified in the Indenture.

 

“Note Depository Agreement” shall have the meaning specified in the Indenture.

 

“Note Distributable Amount” means, with respect to any Distribution Date, the
sum of the Note Principal Distributable Amount and the Note Interest
Distributable Amount for such Distribution Date.

 

“Note Distribution Account” means the account established and maintained as such
pursuant to Section 5.05.

 

“Note Interest Carryover Shortfall” means, with respect to any Distribution Date
and a Class of Notes, the excess, if any, of the sum of the Note Interest
Distributable Amount for such Class for the immediately preceding Distribution
Date plus any outstanding Note Interest Carryover Shortfall for such Class on
such preceding Distribution Date, over the amount in respect of interest that is
actually deposited in the Note Distribution Account with respect to such
Class on such preceding Distribution Date, plus, interest on such excess to the
extent permitted by applicable law, at the related Interest Rate for the related
Interest Period.

 

“Note Interest Distributable Amount” means, with respect to any Distribution
Date and a Class of Notes, the sum of the Note Monthly Interest Distributable
Amount and the Note Interest Carryover Shortfall for such Class of Notes with
respect to such Distribution Date.

 

“Note Monthly Interest Distributable Amount” means, with respect to any
Distribution Date for any Class of Notes, interest accrued for the related
Interest Period at the applicable Interest Rate for such Class of Notes on the
outstanding principal amount of the Notes of such Class on the immediately
preceding Distribution Date, after giving effect to all payments of principal to
Noteholders of such Class on or prior to such preceding Distribution Date (or,
in the case of the first Distribution Date, on the original principal amount of
such Class of Notes).

 

10

--------------------------------------------------------------------------------


 

“Note Pool Factor” means with respect to any Class of Notes as of the close of
business on any Distribution Date, a seven-digit decimal figure equal to the
outstanding principal amount of such Class of Notes (after giving effect to any
reductions thereof to be made on such Distribution Date) divided by the original
outstanding principal amount of such Class of Notes.

 

“Note Principal Carryover Shortfall” means, as of the close of any Distribution
Date, the excess of the Note Principal Distributable Amount with respect to such
Distribution Date over the amount in respect of principal that is actually
deposited in the Note Distribution Account on such Distribution Date.

 

“Note Principal Distributable Amount” means, with respect to any Distribution
Date, the sum of (x) the Principal Distributable Amount with respect to such
Distribution Date and  (y) the Note Principal Carryover Shortfall as of the
close of the immediately preceding Distribution Date; provided, however, that
the Note Principal Distributable Amount shall not exceed the Outstanding Amount
of the Notes; and provided, further, that the Note Principal Distributable
Amount (i) on the Class A-1 Final Distribution Date shall not be less than the
amount that is necessary (after giving effect to other amounts to be deposited
in the Note Distribution Account for payment on the Class A-1 Notes on such
Distribution Date and allocable to principal) to reduce the Outstanding Amount
of the Class A-1 Notes to zero, (ii) on the Class A-2 Final Distribution Date
shall not be less than the amount that is necessary (after giving effect to
other amounts to be deposited in the Note Distribution Account for payment on
the Class A-2 Notes on such Distribution Date and allocable to principal) to
reduce the Outstanding Amount of the Class A-2 Notes to zero, (iii) on the
Class A-3 Final Distribution Date shall not be less than the amount that is
necessary (after giving effect to other amounts to be deposited in the Note
Distribution Account for payment on the Class A-3 Notes on such Distribution
Date and allocable to principal) to reduce the Outstanding Amount of the
Class A-3 Notes to zero, and (iv) on the Class A-4 Final Distribution Date shall
not be less than the amount that is necessary (after giving effect to other
amounts to be deposited in the Note Distribution Account for payment on the
Class A-4 Notes on such Distribution Date and allocable to principal) to reduce
the Outstanding Amount of the Class A-4 Notes to zero.

 

“Notes” means the Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes, and
the Class A-4 Notes, in each case as executed and authenticated in accordance
with the Indenture.

 

“Obligee” means the Person to whom an Obligor is indebted under a Contract.

 

“Obligor” means a Motorcycle buyer or other person who owes payments under a
Contract.

 

“Officer’s Certificate” means a certificate signed by the Chairman, the
President, a Vice President, the Treasurer, an Assistant Treasurer, the
Controller, an Assistant Controller, the Secretary or an Assistant Secretary of
any Person delivering such certificate and delivered to the Person to whom such
certificate is required to be delivered, including any certificate delivered
under any of the Transaction Documents required to be executed by a Servicing
Officer.  In the case of an Officer’s Certificate of the Servicer, at least one
of the signing officers must be a Servicing Officer.  Unless otherwise
specified, any reference herein to an Officer’s Certificate shall be to an
Officers’ Certificate of the Servicer.

 

“Opinion of Counsel” means a written opinion of counsel (who may be counsel to
the Trust Depositor or the Servicer) acceptable to the Indenture Trustee or the
Owner Trustee, as the case may be.

 

“Outstanding Amount” shall have the meaning specified in the Indenture.

 

“Owner Trustee” means the Person acting, not in its individual capacity, but
solely  as Owner Trustee under the Trust Agreement, its successors in interest
and any successor owner trustee under the Trust Agreement.

 

11

--------------------------------------------------------------------------------


 

“Paying Agent” means as described in Section 1.01 of  the Indenture and
Section 3.10 of the Trust Agreement.

 

“Person” means any individual, corporation, estate, limited liability company,
partnership, joint venture, association, joint stock company, trust (including
any beneficiary thereof), unincorporated organization or government or any
agency or political subdivision thereof.

 

“Pool Balance” means as of any date, the Principal Balance of Contracts as of
the close of business on such date.

 

“Principal Balance” means (a) with respect to any Contract as of any date, an
amount equal to the unpaid principal balance of such Contract as of the close of
business on the Cutoff Date, reduced by the sum of (x) all payments received by
the Servicer as of such date allocable to principal and (y) any Cram Down Loss
in respect of such Contract; provided, however, that (i) if (x) a Contract is
reacquired by the Seller pursuant to Section 5.01 of the Transfer and Sale
Agreement and Section 7.08 hereof because of a breach of representation or
warranty or is purchased by the Servicer pursuant to Section 7.11 hereof, or if
(y) the Servicer gives notice of its intent to purchase the Contracts in
connection with an optional termination of the Trust pursuant to Section 7.10
hereof, in each case the Principal Balance of such Contract or Contracts shall
be deemed as of the related Determination Date to be zero for the Due Period in
which such event occurs and for each Due Period thereafter and (ii) from and
after the Due Period in which a Contract becomes a Liquidated Contract, the
Principal Balance of such Contract shall be deemed to be zero; and (b) where the
context requires, the aggregate of the Principal Balances described in clause
(a) for all such Contracts.

 

“Principal Distributable Amount” means (i) in respect of the first Distribution
Date after the Closing Date, the excess of (x) the Aggregate Principal Balance
as of the Cutoff Date over (y) the Aggregate Principal Balance as of the last
day of the Due Period relating to the first Distribution Date, and (ii) on any
Distribution Date thereafter, the Aggregate Principal Balance Decline for that
Distribution Date.

 

“Prospectus” means the Base Prospectus together with the Supplement.

 

“Purchase Price” means, with respect to a Contract to be reacquired or purchased
hereunder as of the last day of any Due Period an amount equal to (a) the
Principal Balance of such Contract as of such day, plus (b) accrued and unpaid
interest at the Contract Rate on such Contract through the end of such Due
Period.

 

“Qualified Eligible Investments” means Eligible Investments acquired by the
Indenture Trustee in its name and in its capacity as Indenture Trustee, which
are held by the Indenture Trustee in any Trust Account and with respect to which
(a) the Indenture Trustee has noted its interest therein on its books and
records, and (b) the Indenture Trustee has purchased such investments for value
without notice of any adverse claim thereto (and, if such investments are
securities or other financial assets or interests therein, within the meaning of
Section 8-102 of the UCC as enacted in Illinois, without acting in collusion
with a securities intermediary in violating such securities intermediary’s
obligations to entitlement holders in such assets, under Section 8-504 of such
UCC, to maintain a sufficient quantity of such assets in favor of such
entitlement holders), and (c) either (i) such investments are in the possession,
or are under the control, of the Indenture Trustee, or (ii) such investments,
(A) if certificated securities and in bearer form, have been delivered to the
Indenture Trustee, or in registered form, have been delivered to the Indenture
Trustee and either registered by the issuer thereof in the name of the Indenture
Trustee or endorsed by effective endorsement to the Indenture Trustee or in
blank; (B) if uncertificated securities, the ownership of which has been
registered to the Indenture Trustee on the books of the issuer thereof (or
another

 

12

--------------------------------------------------------------------------------


 

person, other than a securities intermediary, either becomes the registered
owner of the uncertified security on behalf of the Indenture Trustee or, having
previously become the registered owner, acknowledges that it holds for the
Indenture Trustee); or (C) if securities entitlements (within the meaning of
Section 8-102 of the UCC as enacted in Illinois) representing interests in
securities or other financial assets (or interests therein) held by a securities
intermediary (within the meaning of said Section 8-102), a securities
intermediary indicates by book entry that a security or other financial asset
has been credited to the Indenture Trustee’s securities account with such
securities intermediary.  Any such Qualified Eligible Investment may be
purchased by or through the Indenture Trustee or any of its affiliates.

 

“Rating Agency” means each of Moody’s and Standard & Poor’s, so long as such
Persons maintain a rating on the Notes; and if either Moody’s or Standard &
Poor’s no longer maintains a rating on the Notes, such other nationally
recognized statistical rating organization selected by the Trust Depositor.

 

“Rating Agency Condition” means, with respect to any action, that each Rating
Agency shall have been given ten days (or such shorter period as is acceptable
to each Rating Agency) prior notice thereof and that each Rating Agency shall
have notified the Trust Depositor, the Servicer and the Issuer in writing that
such action will not result in a qualification, reduction or withdrawal of its
then-current rating of any Class of Notes.

 

“Record Date” means, with respect to any Distribution Date, the close of
business on the day immediately preceding such Distribution Date.

 

“Regulation AB” means Subpart 229.1100 - Asset Backed Securities (Regulation
AB), 17 C.F.R. Sections 229.1100-229.1123, as amended from time to time and as
clarified and interpreted by the Securities and Exchange Commission or its staff
from time to time.

 

“Reimbursement Amount” has the meaning assigned in Section 7.03 hereof.

 

“Required Holders” means (i) prior to payment in full of the Notes, Noteholders
evidencing more than 50% of the aggregate Outstanding Amount of the Notes and
(ii) after payment in full of the Notes, Certificateholders evidencing more than
50% of the aggregate Certificate Balance.

 

“Reportable Event” means any event required to be reported on Form 8-K.

 

“Reserve Fund” means the Reserve Fund established and maintained pursuant to
Section 7.06 hereof.

 

“Reserve Fund Deposits” means all moneys deposited in the Reserve Fund from time
to time including, but not limited to, the Reserve Fund Initial Deposit as well
as any monies deposited therein pursuant to Section 7.05(a), all investments and
reinvestments thereof, earnings thereon, and proceeds of the foregoing, whether
now or hereafter existing.

 

“Reserve Fund Initial Deposit” means $8,974,359.01.

 

“Reserve Fund Trigger Event” means the occurrence with respect to any
Distribution Date (i) the Average Delinquency Ratio for such Distribution Date
is equal to or greater than (a) 3.75% with respect to any Distribution Date
which occurs within the period from the Closing Date to, and inclusive of, the
12th Distribution Date occurring after the Closing Date, (b) 4.25% with respect
to any Distribution Date which occurs within the period from the day after the
12th Distribution Date occurring after the Closing Date to, and inclusive of,
the 24th Distribution Date occurring after the Closing Date, (c) 4.75% with

 

13

--------------------------------------------------------------------------------


 

respect to any Distribution Date which occurs within the period from the day
after the 24th Distribution Date occurring after the Closing Date to, and
inclusive of, the 36th Distribution Date occurring after the Closing Date or
(d) 5.25% with respect to any Distribution Date occurring thereafter; (ii) the
Average Loss Ratio for such Distribution Date is equal to or greater than 6.00%
with respect to such Distribution Date; or (iii) the Cumulative Loss Ratio for
such Distribution Date is equal to or greater than (a) 2.50% with respect to any
Distribution Date which occurs within the period from the Closing Date to, and
inclusive of, the 12th Distribution Date occurring after the Closing Date, (b)
3.75% with respect to any Distribution Date which occurs within the period from
the day after the 12th Distribution Date occurring after the Closing Date to,
and inclusive of, the 24th Distribution Date occurring after the Closing Date,
(c) 5.00% with respect to any Distribution Date which occurs within the period
from the day after the 24th Distribution Date occurring after the Closing Date
to, and inclusive of, the 36th Distribution Date occurring after the Closing
Date, (d) 6.50% with respect to any Distribution Date which occurs within the
period from the day after the 36th Distribution Date to, and inclusive of, the
48th Distribution Date occurring after the Closing Date; or (e) 7.25% for any
Distribution Date occurring thereafter.

 

A Reserve Fund Trigger Event shall be deemed to have terminated with respect to
a Distribution Date if no Reserve Fund Trigger Event shall exist with respect to
three consecutive Distribution Dates (inclusive of the respective Distribution
Date).

 

“Responsible Officer” means, with respect to the Owner Trustee, any officer in
its Corporate Trust Administration Department (or any similar group of a
successor Owner Trustee) and with respect to the Indenture Trustee, the chairman
and any vice chairman of the board of directors, the president, the chairman and
vice chairman of any executive committee of the board of directors, every vice
president, assistant vice president, the secretary, every assistant secretary,
cashier or any assistant cashier, controller or assistant controller, the
treasurer, every assistant treasurer, every trust officer, assistant trust
officer and every other authorized officer or assistant officer of the Indenture
Trustee customarily performing functions similar to those performed by persons
who at the time shall be such officers, respectively, or to whom a corporate
trust matter is referred because of knowledge of, familiarity with, and
authority to act with respect to a particular matter.

 

“Securities” means the Notes and Certificates, or any of them.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Securityholders” means the Holders of the Notes and Certificates.

 

“Seller” means Harley-Davidson Credit Corp., a Nevada corporation, or its
successor, in its capacity as Seller of Contract Assets under the Transfer and
Sale Agreement.

 

“Servicer” means Harley-Davidson Credit Corp., a Nevada corporation, or its
successor, until any Service Transfer hereunder and thereafter means the
Successor Servicer appointed pursuant to Article VIII below with respect to the
duties and obligations required of the Servicer under this Agreement.

 

“Service Transfer” has the meaning assigned in Section 8.03(a).

 

“Servicing Criteria” means the “servicing criteria” set forth in Item 1122(d) of
Regulation AB.

 

“Servicing Fee” means, on any Determination Date, the sum of (a) the Monthly
Servicing Fee payable on the related Distribution Date, (b) Late Payment Penalty
Fees received by the Servicer during the related Due Period, and (c) extension
fees received by the Servicer during the related Due Period.

 

14

--------------------------------------------------------------------------------


 

“Servicing Officer” means any officer of the Servicer involved in, or
responsible for, the administration and servicing of Contracts whose name
appears on a list of servicing officers appearing in an Officer’s Certificate
furnished to the Indenture Trustee by the Servicer, as the same may be amended
from time to time.

 

“Shortfall” means, with respect to a Distribution Date, an amount equal to the
excess (if any) of (a) the sum of the amounts payable pursuant to (1) clauses
(iv) through (vi) of Section 7.05(a) or (2) clauses (i) through (iii) of
Section 7.05(b), as applicable, over (b) Available Monies for such Distribution
Date minus the amounts payable pursuant to clauses (i) through (iii) of
Section 7.05(a) on such Distribution Date.

 

“Solvent” means, as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(31) of the
Bankruptcy Code; (b) the present fair saleable value of the property of such
Person in an orderly liquidation of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts as
they become absolute and matured; (c) such Person is able to realize upon its
property and pay its debts and other liabilities (including disputed, contingent
and unliquidated liabilities) as they mature in the normal course of business;
(d) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and (e) such Person is not engaged in business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s property would constitute unreasonably small capital.

 

“Specified Reserve Fund Balance” means, with respect to any Distribution Date,
an amount equal to the greater of:

 

(a)                                  2.70% of the Principal Balance of the
Contracts in the Trust as of the last day of the related Due Period; provided,
however, in the event a Reserve Fund Trigger Event occurs and is continuing for
three consecutive Distribution Dates (inclusive of the respective Distribution
Date), the Specified Reserve Fund Balance shall be equal to 6.00% of the
Principal Balance of the Contracts in the Trust as of the last day of the
immediately preceding Due Period; and

 

(b)                                 1.00% of the aggregate of the Initial
Class A-1 Note Balance, Initial Class A-2 Note Balance, Initial Class A-3 Note
Balance, Initial Class A-4 Note Balance and the Initial Certificate Balance;

 

provided, however, in no event shall the Specified Reserve Fund Balance be
greater than the aggregate outstanding principal balance of the Securities.  As
of any Distribution Date, the amount of funds actually on deposit in the Reserve
Fund may, in certain circumstances, be less than the Specified Reserve Fund
Balance.

 

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of The
McGraw Hill Companies, Inc., or any successor thereto.

 

“Successor Servicer” means a servicer described in Section 8.03(b).

 

“Supplement” means the Prospectus Supplement dated October 1, 2009.

 

15

--------------------------------------------------------------------------------


 

“Transaction Documents” means this Agreement, the Transfer and Sale Agreement,
the Lockbox Agreement, the Indenture, the Trust Agreement, the Administration
Agreement and the Note Depository Agreement.

 

“Transfer and Sale Agreement” means the Transfer and Sale Agreement dated as of
the date hereof by and between the Seller and the Trust Depositor, as amended,
supplemented or otherwise modified from time to time.

 

“Trust” means the trust created by the Trust Agreement, comprised of the Trust
Corpus.

 

“Trust Accounts” means, collectively, the Collection Account, the Note
Distribution Account and the Reserve Fund, or any of them.

 

“Trust Account Property” means the Trust Accounts, all amounts and investments
held from time to time in any Trust Account (whether in the form of deposit
accounts, physical property, book-entry securities, uncertificated securities or
otherwise), including the Reserve Fund Initial Deposit, and all proceeds of the
foregoing.

 

“Trust Agreement” means the Trust Agreement, dated as of September 15, 2009,
between the Trust Depositor and the Owner Trustee.

 

“Trust Corpus” has the meaning given to such term in Section 2.01(a) hereof.

 

“Trust Depositor” has the meaning assigned such term in the preamble hereunder
or any successor thereto.

 

“Trust Estate” shall have the meaning specified in the Trust Agreement.

 

“Trustees” means the Owner Trustee and the Indenture Trustee.

 

“UCC” means the Uniform Commercial Code as in effect on the date hereof and from
time to time in the State of Illinois, provided, that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
or priority of the security interests in any collateral or the availability of
any remedy hereunder is governed by the Uniform Commercial Code as in effect on
or after the date hereof in any other jurisdiction, “UCC” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or effect of perfection or
non-perfection or priority or availability of such remedy.

 

“Uncollectible Advance” means with respect to any Determination Date and any
Contract, the amount, if any, advanced by the Servicer pursuant to Section 7.03 
which the Servicer has as of such Determination Date determined in good faith
will not be ultimately recoverable by the Servicer from insurance policies on
the related Motorcycle, the related Obligor or out of Net Liquidation Proceeds
with respect to such Contract.  The determination by the Servicer that it has
made an Uncollectible Advance, or, that any Advance proposed to be made would be
an Uncollectible Advance, shall be evidenced by an Officer’s Certificate
delivered to the Trustees.

 

“Underwriters” has the meaning set forth in the Underwriting Agreement.

 

“Underwriting Agreement” means the Underwriting Agreement, dated October 1,
2009, by and among the Trust Depositor, the Seller and the Underwriters.

 

16

--------------------------------------------------------------------------------


 

“United States” means the United States of America.

 

“Vice President” of any Person means any vice president of such Person, whether
or not designated by a number or words before or after the title “Vice
President” who is a duly elected officer of such Person.

 

“WTC” means Wilmington Trust Company, in its individual capacity.

 

Section 1.02.        Usage of Terms.  With respect to all terms in this
Agreement, the singular includes the plural and the plural the singular; words
importing any gender include the other genders; references to “writing” include
printing, typing, lithography and other means of reproducing words in a visible
form; references to agreements and other contractual instruments include all
amendments, modifications and supplements thereto or any changes therein entered
into in accordance with their respective terms and not prohibited by this
Agreement; references to Persons include their permitted successors and assigns;
and the term “including” means “including without limitation.”

 

Section 1.03.        Section References.  All section references, unless
otherwise indicated, shall be to Sections in this Agreement.


 


SECTION 1.04.        CALCULATIONS.  EXCEPT AS OTHERWISE PROVIDED HEREIN, ALL
INTEREST RATE AND BASIS POINT CALCULATIONS HEREUNDER WILL BE MADE ON THE BASIS
OF A 360-DAY YEAR AND TWELVE 30-DAY MONTHS AND WILL BE CARRIED OUT TO AT LEAST
THREE DECIMAL PLACES.


 


SECTION 1.05.        ACCOUNTING TERMS.  ALL ACCOUNTING TERMS USED BUT NOT
SPECIFICALLY DEFINED HEREIN SHALL BE CONSTRUED IN ACCORDANCE WITH GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES IN THE UNITED STATES.


 


ARTICLE TWO


 


TRANSFER OF CONTRACTS


 


SECTION 2.01.        CLOSING.  (A) ON THE CLOSING DATE, THE TRUST DEPOSITOR
SHALL TRANSFER, ASSIGN, SET OVER AND OTHERWISE CONVEY TO THE TRUST BY EXECUTION
OF AN ASSIGNMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT A HERETO, WITHOUT RECOURSE
OTHER THAN AS EXPRESSLY PROVIDED HEREIN, FOR A PURCHASE PRICE IN CASH OF
$700,000,000 (LESS FEES AND EXPENSES IN CONNECTION WITH THE OFFERING AND SALE OF
THE NOTES AND CERTAIN DEPOSITS TO THE RESERVE FUND ON THE CLOSING DATE) AND THE
TRUST’S ISSUANCE OF THE CERTIFICATES TO THE TRUST DEPOSITOR, (I) ALL THE RIGHT,
TITLE AND INTEREST OF THE TRUST DEPOSITOR IN AND TO THE CONTRACTS LISTED ON THE
LIST OF CONTRACTS DELIVERED ON THE CLOSING DATE (INCLUDING, WITHOUT LIMITATION,
ALL SECURITY INTERESTS AND ALL RIGHTS TO RECEIVE PAYMENTS WHICH ARE COLLECTED
PURSUANT THERETO AFTER THE CUTOFF DATE, INCLUDING ANY LIQUIDATION PROCEEDS
THEREFROM, BUT EXCLUDING ANY RIGHTS TO RECEIVE PAYMENTS WHICH WERE COLLECTED
PURSUANT THERETO ON OR PRIOR TO THE CUTOFF DATE), (II) ALL RIGHTS OF THE TRUST
DEPOSITOR UNDER ANY THEFT, PHYSICAL DAMAGE, CREDIT LIFE, DISABILITY OR OTHER
INDIVIDUAL INSURANCE POLICY (AND RIGHTS UNDER A “FORCED PLACED” POLICY, IF ANY),
ANY DEBT INSURANCE POLICY OR ANY DEBT CANCELLATION AGREEMENT RELATING TO ANY
SUCH CONTRACT, AN OBLIGOR OR A MOTORCYCLE SECURING SUCH CONTRACT, (III) ALL
SECURITY INTERESTS IN EACH SUCH MOTORCYCLE, (IV) ALL DOCUMENTS CONTAINED IN THE
RELATED CONTRACT FILES, (V) ALL RIGHTS (BUT NOT THE OBLIGATIONS) OF THE TRUST
DEPOSITOR UNDER ANY RELATED MOTORCYCLE DEALER AGREEMENTS BETWEEN DEALERS (I.E.,
THE ORIGINATORS OF CERTAIN CONTRACTS) AND THE SELLER, (VI) ALL RIGHTS OF THE
TRUST DEPOSITOR IN THE LOCKBOX, THE LOCKBOX ACCOUNT AND THE RELATED LOCKBOX
AGREEMENT TO THE EXTENT THEY RELATE TO THE CONTRACTS, (VII) ALL RIGHTS (BUT NOT
THE OBLIGATIONS) OF THE TRUST DEPOSITOR UNDER THE TRANSFER AND SALE AGREEMENT,
INCLUDING BUT NOT LIMITED TO THE TRUST DEPOSITOR’S RIGHTS UNDER ARTICLE V
THEREOF, (VIII) THE REMITTANCES, DEPOSITS AND PAYMENTS MADE INTO THE TRUST
ACCOUNTS FROM TIME TO TIME AND AMOUNTS IN THE TRUST

 

17

--------------------------------------------------------------------------------


 


ACCOUNTS FROM TIME TO TIME (AND ANY INVESTMENTS OF SUCH AMOUNTS), (IX) ALL
RIGHTS OF THE TRUST DEPOSITOR TO CERTAIN REBATES OF PREMIUMS AND OTHER AMOUNTS
RELATING TO INSURANCE POLICIES, DEBT CANCELLATION AGREEMENTS, EXTENDED SERVICE
CONTRACTS OR OTHER REPAIR AGREEMENTS AND OTHER ITEMS FINANCED UNDER SUCH
CONTRACTS AND (X) ALL PROCEEDS AND PRODUCTS OF THE FOREGOING (THE PROPERTY IN
CLAUSES (I)-(X) ABOVE, BEING THE “TRUST CORPUS”).  ALTHOUGH THE TRUST DEPOSITOR
AND THE OWNER TRUSTEE AGREE THAT SUCH TRANSFER IS INTENDED TO BE A TRANSFER OF
OWNERSHIP OF THE TRUST CORPUS, RATHER THAN THE GRANTING OF A SECURITY INTEREST
TO SECURE A BORROWING, AND THAT THE TRUST CORPUS SHALL NOT BE PROPERTY OF THE
TRUST DEPOSITOR, IN THE EVENT SUCH TRANSFER IS DEEMED TO BE OF A MERE SECURITY
INTEREST TO SECURE A BORROWING, THE TRUST DEPOSITOR SHALL BE DEEMED TO HAVE
GRANTED THE TRUST A PERFECTED FIRST PRIORITY SECURITY INTEREST IN SUCH TRUST
CORPUS AND THIS AGREEMENT SHALL CONSTITUTE A SECURITY AGREEMENT UNDER APPLICABLE
LAW.


 


SECTION 2.02.        CONDITIONS TO THE CLOSING.  ON OR BEFORE THE CLOSING DATE,
THE TRUST DEPOSITOR SHALL DELIVER OR CAUSE TO BE DELIVERED THE FOLLOWING
DOCUMENTS TO THE OWNER TRUSTEE AND THE INDENTURE TRUSTEE:


 

(a)                                  The List of Contracts, certified by the
Chairman of the Board, President or any Vice President of the Trust Depositor,
together with an assignment substantially in the form of Exhibit A hereto.

 

(b)                                 A certificate of an officer of the Seller
substantially in the form of Exhibit B to the Transfer and Sale Agreement and of
an officer of the Trust Depositor substantially in the form of Exhibit B hereto.

 

(c)                                  Opinions of counsel for the Seller and the
Trust Depositor in form and substance reasonably satisfactory to the
Underwriters (and including as an addressee thereof each Rating Agency).

 

(d)                                 A letter or letters from Ernst & Young LLP,
or another nationally recognized accounting firm, addressed to the Seller and
the Underwriters and stating that such firm has reviewed a sample of the
Contracts and performed specific procedures for such sample with respect to
certain contract terms and which identifies those Contracts which do not
conform.

 

(e)                                  Copies of resolutions of the Board of
Directors of each of the Seller/Servicer and the Trust Depositor or of the
Executive Committee of the Board of Directors of each of the Seller/Servicer and
the Trust Depositor approving the execution, delivery and performance of this
Agreement and the other Transaction Documents to which any of them is a party,
as applicable, and the transactions contemplated hereunder and thereunder,
certified in each case by the Secretary or an Assistant Secretary of the
Seller/Servicer and the Trust Depositor.

 

(f)                                    Officially certified, recent evidence of
due incorporation and good standing of each of the Seller and the Trust
Depositor under the laws of Nevada.

 

(g)                                 A UCC financing statement naming the Seller
as debtor, naming the Trust Depositor as assignor secured party (and the Trust
as secured party) and identifying the Contract Assets as collateral, in proper
form for filing with the appropriate office in Nevada; and a UCC financing
statement naming the Trust Depositor as debtor, naming the Trust as assignor
secured party (and the Indenture Trustee as secured party) and identifying the
Trust Corpus as collateral, in proper form for filing with the appropriate
office in Nevada; and a UCC financing statement naming the Trust as debtor, and
naming the Indenture Trustee as secured party and identifying the Collateral as
collateral, in proper form for filing with the appropriate office in Delaware.

 

18

--------------------------------------------------------------------------------


 

(h)           An Officer’s Certificate listing the Servicer’s Servicing
Officers.

 

(i)            Evidence of deposit in the Collection Account of all funds
received with respect to the Contracts after the Cutoff Date to the Closing
Date, together with an Officer’s Certificate from the Trust Depositor to the
effect that such amount is correct.

 

(j)            The Officer’s Certificate of the Seller specified in
Section 2.02(h) of the Transfer and Sale Agreement.

 

(k)           Evidence of deposit in the Reserve Fund of the Reserve Fund
Initial Deposit by the Indenture Trustee.

 

(l)            A fully executed Transfer and Sale Agreement.

 

(m)          A fully executed Trust Agreement.

 

(n)           A fully executed Administration Agreement.

 

(o)           A fully executed Indenture.

 


ARTICLE THREE


 


REPRESENTATIONS AND WARRANTIES


 

The Seller under the Transfer and Sale Agreement has made each of the
representations and warranties set forth in Exhibit J hereto and has consented
to the assignment by the Trust Depositor to the Issuer of the Trust Depositor’s
rights with respect thereto.  Such representations speak as of the execution and
delivery of this Agreement and as of the Closing Date, but shall survive the
transfer and assignment of the Contracts to the Trust.  Pursuant to Section 2.01
of this Agreement, the Trust Depositor has assigned, transferred and conveyed to
the Issuer as part of the Trust Corpus its rights under the Transfer and Sale
Agreement, including without limitation, the representations and warranties of
the Seller therein as set forth in Exhibit J attached hereto, together with all
rights of the Trust Depositor with respect to any breach thereof including any
right to require the Seller to reacquire any Contract in accordance with the
Transfer and Sale Agreement.  It is understood and agreed that the
representations and warranties set forth or referred to in this Section shall
survive delivery of the Contract Files to the Owner Trustee or any custodian.

 

The Trust Depositor hereby represents and warrants to the Trust and the
Indenture Trustee that it has entered into the Transfer and Sale Agreement with
the Seller, that the Seller has made the representations and warranties in the
Transfer and Sale Agreement as set forth in Exhibit J hereto, that such
representations and warranties run to and are for the benefit of the Trust
Depositor, and that pursuant to Section 2.01 of this Agreement the Trust
Depositor has transferred and assigned to the Trust all rights of the Trust
Depositor to cause the Seller under the Transfer and Sale Agreement to reacquire
Contracts in the event of a breach of such representations and warranties.

 


SECTION 3.01.        REPRESENTATIONS AND WARRANTIES REGARDING THE TRUST
DEPOSITOR.  BY ITS EXECUTION OF THIS AGREEMENT, THE TRUST DEPOSITOR REPRESENTS
AND WARRANTS TO THE TRUST, THE INDENTURE TRUSTEE AND THE NOTEHOLDERS THAT:

 

19

--------------------------------------------------------------------------------


 

(a)           Assumption of Seller’s Representations and Warranties.  The
representations and warranties set forth in Exhibit J are true and correct.

 

(b)           Organization and Good Standing.  The Trust Depositor is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization and has the corporate power to own its
assets and to transact the business in which it is currently engaged.  The Trust
Depositor is duly qualified to do business as a foreign corporation and is in
good standing in each jurisdiction in which the character of the business
transacted by it or properties owned or leased by it requires such qualification
and in which the failure so to qualify would have a material adverse effect on
the business, properties, assets, or condition (financial or other) of the Trust
Depositor or the Trust.

 

(c)           Authorization; Valid Sale; Binding Obligations.  The Trust
Depositor has the power and authority to make, execute, deliver and perform its
obligations under this Agreement and the other Transaction Documents to which it
is a party and all of the transactions contemplated under this Agreement and the
other Transaction Documents to which it is a party, and to create the Trust and
cause it to make, execute, deliver and perform its obligations under this
Agreement and the other Transaction Documents to which it is a party and has
taken all necessary corporate action to authorize the execution, delivery and
performance of this Agreement and the other Transaction Documents to which it is
a party and to cause the Trust to be created.  This Agreement shall effect a
valid transfer and assignment of the Trust Corpus, enforceable against the Trust
Depositor and creditors of and purchasers from the Trust Depositor.  This
Agreement and the other Transaction Documents to which the Trust Depositor is a
party constitute the legal, valid and binding obligation of the Trust Depositor
enforceable in accordance with their terms, except as enforcement of such terms
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally and by the availability of equitable
remedies.

 

(d)           No Consent Required.  The Trust Depositor is not required to
obtain the consent of any other party or any consent, license, approval or
authorization from, or registration or declaration with, any governmental
authority, bureau or agency in connection with the execution, delivery,
performance, validity or enforceability of this Agreement or the other
Transaction Documents to which it is a party.

 

(e)           No Violations.  The execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party by the
Trust Depositor, and the consummation of the transactions contemplated hereby
and thereby, will not violate any provision of any existing law or regulation or
any order or decree of any court or of any Federal or state regulatory body or
administrative agency having jurisdiction over the Trust Depositor or any of its
properties or the Articles of Incorporation or Bylaws of the Trust Depositor, or
constitute a material breach of any mortgage, indenture, contract or other
agreement to which the Trust Depositor is a party or by which the Trust
Depositor or any of the Trust Depositor’s properties may be bound, or result in
the creation or imposition of any security interest, lien, charge, pledge,
preference, equity or encumbrance of any kind upon any of its properties
pursuant to the terms of any such mortgage, indenture, contract or other
agreement, other than as contemplated by the Transaction Documents.

 

(f)            Litigation.  No litigation or administrative proceeding of or
before any court, tribunal or governmental body is currently pending, or to the
knowledge of the Trust Depositor threatened, against the Trust Depositor or any
of its properties or with respect to this Agreement, the other Transaction
Documents to which it is a party or the Notes (1) which, if adversely

 

20

--------------------------------------------------------------------------------


 

determined, would in the opinion of the Trust Depositor have a material adverse
effect on the business, properties, assets or condition (financial or otherwise)
of the Trust Depositor or the Trust or the transactions contemplated by this
Agreement or the other Transaction Documents to which the Trust Depositor is a
party or (2) seeking to adversely affect the federal income tax or other
federal, state or local tax attributes of the Certificate or Notes.

 

(g)           State of Incorporation; Name; No Changes.  The Trust Depositor’s
state of incorporation is the State of Nevada.  The Trust Depositor’s exact
legal name is as set forth in the first paragraph of this Agreement.  The Trust
Depositor has not changed its name, whether by amendment of its Articles of
Incorporation, by reorganization or otherwise, and has not changed the location
of its place of business, within the four months preceding the Closing Date.

 

(h)           Solvency.  The Trust Depositor, after giving effect to the
conveyances made by it hereunder, is Solvent.

 

Such representations speak as of the execution and delivery of this Agreement
and as of the Closing Date, but shall survive the transfer and assignment of the
Contracts to the Trust.

 


SECTION 3.02.        REPRESENTATIONS AND WARRANTIES REGARDING THE SERVICER.  THE
SERVICER REPRESENTS AND WARRANTS TO THE TRUST, THE INDENTURE TRUSTEE AND THE
NOTEHOLDERS THAT:


 

(a)           Organization and Good Standing.  The Servicer is a corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and has the corporate power to own its assets
and to transact the business in which it is currently engaged.  The Servicer is
duly qualified to do business as a foreign corporation and is in good standing
in each jurisdiction in which the character of the business transacted by it or
properties owned or leased by it requires such qualification and in which the
failure so to qualify would have a material adverse effect on the business,
properties, assets, or condition (financial or otherwise) of the Servicer or the
Trust.  The Servicer is properly licensed in each jurisdiction to the extent
required by the laws of such jurisdiction to service the Contracts in accordance
with the terms hereof other than such licenses the failure to obtain would not
have a material adverse effect on the business, properties, assets, or condition
(financial or otherwise) of the Servicer or on the ability of the Servicer to
perform its obligations hereunder.

 

(b)           Authorization; Binding Obligations.  The Servicer has the power
and authority to make, execute, deliver and perform this Agreement and the other
Transaction Documents to which the Servicer is a party and all of the
transactions contemplated under this Agreement and the other Transaction
Documents to which the Servicer is a party, and has taken all necessary
corporate action to authorize the execution, delivery and performance of this
Agreement and the other Transaction Documents to which the Servicer is a party. 
This Agreement and the other Transaction Documents to which the Servicer is a
party constitute the legal, valid and binding obligation of the Servicer
enforceable in accordance with their terms, except as enforcement of such terms
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally and by the availability of equitable
remedies.

 

(c)           No Consent Required.  The Servicer is not required to obtain the
consent of any other party or any consent, license, approval or authorization
from, or registration or declaration with, any governmental authority, bureau or
agency in connection with the execution, delivery, performance, validity or
enforceability of this Agreement and the other Transaction Documents to which
the Servicer is a party.

 

21

--------------------------------------------------------------------------------


 

(d)           No Violations.  The execution, delivery and performance of this
Agreement and the other Transaction Documents to which the Servicer is a party
by the Servicer will not violate any provisions of any existing law or
regulation or any order or decree of any court or of any Federal or state
regulatory body or administrative agency having jurisdiction over the Servicer
or any of its properties or the Articles of Incorporation or Bylaws of the
Servicer, or constitute a material breach of any mortgage, indenture, contract
or other agreement to which the Servicer is a party or by which the Servicer or
any of the Servicer’s properties may be bound, or result in the creation of or
imposition of any security interest, lien, pledge, preference, equity or
encumbrance of any kind upon any of its properties pursuant to the terms of any
such mortgage, indenture, contract or other agreement, other than this
Agreement.

 

(e)           Litigation.  No litigation or administrative proceeding of or
before any court, tribunal or governmental body is currently pending, or to the
knowledge of the Servicer threatened, against the Servicer or any of its
properties or with respect to this Agreement, any other Transaction Document to
which the Servicer is a party which, if adversely determined, would in the
opinion of the Servicer have a material adverse effect on the business,
properties, assets or condition (financial or otherwise) of the Servicer or the
Trust or the transactions contemplated by this Agreement or any other
Transaction Document to which the Servicer is a party.

 


ARTICLE FOUR


 


PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS


 


SECTION 4.01.        CUSTODY OF CONTRACTS.  (A) SUBJECT TO THE TERMS AND
CONDITIONS OF THIS SECTION 4.01, THE CONTENTS OF EACH CONTRACT FILE SHALL BE
HELD BY THE SERVICER, OR ITS CUSTODIAN, FOR THE BENEFIT OF, AND AS AGENT FOR,
THE TRUST AS THE OWNER THEREOF AND THE INDENTURE TRUSTEE.


 

(b)           The Servicer agrees to maintain the related Contract Files at its
offices where they are currently maintained, or at such other offices of the
Servicer in the State of Nevada as shall from time to time be identified to the
Trustees by written notice except that in the case of any Contracts constituting
“electronic chattel paper,” the “authoritative copy” thereof shall be maintained
by the Servicer in a computer system such that the Servicer maintains “control”
over such “authoritative copy” (quoted terms have the meaning assigned to them
in the UCC).  The Servicer may temporarily move individual Contract Files or any
portion thereof without notice as necessary to conduct collection and other
servicing activities in accordance with its customary practices and procedures;
provided, however, that the Servicer will take all action necessary to maintain
the perfection of the Trust’s interest in the Contracts and the proceeds
thereof.  It is intended that, by the Servicer’s agreement pursuant to
Section 4.01(a) above and this Section 4.01(b), the Trustees shall be deemed to
have possession of the Contract Files for purposes of Section 9-313 of the
Uniform Commercial Code of the State in which the Contract Files are located.

 

(c)           As custodian, the Servicer shall have the following powers and
perform the following duties:

 

(i)            hold, or cause the Servicer’s custodian to hold, the Contract
Files on behalf of the Trust, maintain accurate records pertaining to each
Contract to enable it to comply with the terms and conditions of this Agreement,
maintain a current inventory thereof and certify to the Owner Trustee and the
Indenture Trustee annually that it, or its custodian, continues to maintain
possession of such Contract Files;

 

22

--------------------------------------------------------------------------------


 

(ii)           implement policies and procedures in writing and signed by a
Servicing Officer with respect to persons authorized to have access to the
Contract Files on the Servicer’s premises and the receipting for Contract Files
taken from their storage area by an employee of the Servicer for purposes of
servicing or any other purposes;

 

(iii)          attend to all details in connection with maintaining custody of
the Contract Files on behalf of the Trust;

 

(iv)          at all times maintain, or cause the Servicer’s custodian to
maintain, the original of the fully executed Contract (or, in the case of
“electronic chattel paper,” the “authoritative copy” of such Contract)  in
accordance with its customary practices and procedures, except as may be
necessary to conduct collection and servicing activities in accordance with its
customary practices and procedures (quoted terms have the meaning assigned to
them in the UCC); and

 

(v)           as promptly as practicable after the Closing Date, and in any
event within 60 days thereof, deliver an Officer’s Certificate to the Owner
Trustee and the Indenture Trustee certifying that as of a date no earlier than
the Closing Date it has conducted an inventory of the Contract Files and that
there exists a Contract File for each Contract and stating all exceptions to
such statement, if any.

 

(d)           In performing its duties under this Section 4.01, the Servicer
agrees to act with reasonable care, using that degree of skill and care that it
exercises with respect to similar contracts for the installment purchase of
consumer goods owned and/or serviced by it, and in any event with no less degree
of skill and care than would be exercised by a prudent servicer of motorcycle
conditional sales contracts and promissory notes and security agreements.  The
Servicer shall promptly report to the Owner Trustee and the Indenture Trustee
any failure by it, or its custodian, to hold the Contract Files as herein
provided and shall promptly take appropriate action to remedy any such failure. 
In acting as custodian of the Contract Files, the Servicer further agrees not to
assert any legal or beneficial ownership interest in the Contracts or the
Contract Files, except as provided in Section 5.06.  The Servicer agrees to
indemnify the Noteholders, the Certificateholder, the Owner Trustee and the
Indenture Trustee for any and all liabilities, obligations, losses, damages,
payments, costs, or expenses of any kind whatsoever which may be imposed on,
incurred by or asserted against the Noteholders, the Certificateholder, the
Owner Trustee and the Indenture Trustee as the result of any act or omission by
the Servicer relating to the maintenance and custody of the Contract Files;
provided, however, that the Servicer will not be liable for any portion of any
such amount resulting from the gross negligence or willful misconduct of any
Noteholder, Certificateholder, the Owner Trustee or the Indenture Trustee.  The
Trustees shall have no duty to monitor or otherwise oversee the Servicer’s
performance as custodian hereunder.

 


SECTION 4.02.        FILING.  ON OR PRIOR TO THE CLOSING DATE, THE SERVICER
SHALL CAUSE THE UCC FINANCING STATEMENT(S) REFERRED TO IN SECTION 2.02(G) HEREOF
TO BE FILED AND FROM TIME TO TIME THE SERVICER SHALL TAKE AND CAUSE TO BE TAKEN
SUCH ACTIONS AND EXECUTE SUCH DOCUMENTS AS ARE NECESSARY OR DESIRABLE OR AS THE
OWNER TRUSTEE OR INDENTURE TRUSTEE MAY REASONABLY REQUEST TO PERFECT AND PROTECT
THE TRUST’S FIRST PRIORITY PERFECTED INTEREST IN THE TRUST CORPUS AGAINST ALL
OTHER PERSONS, INCLUDING, WITHOUT LIMITATION, THE FILING OF FINANCING
STATEMENTS, AMENDMENTS THERETO AND CONTINUATION STATEMENTS, THE EXECUTION OF
TRANSFER INSTRUMENTS AND THE MAKING OF NOTATIONS ON OR TAKING POSSESSION OF ALL
RECORDS OR DOCUMENTS OF TITLE.  ALL FINANCING STATEMENTS FILED OR TO BE FILED
AGAINST THE SELLER IN FAVOR OF THE TRUST DEPOSITOR OR THE TRUST IN CONNECTION
HEREWITH DESCRIBING THE CONTRACT ASSETS AS COLLATERAL SHALL CONTAIN A STATEMENT
TO THE FOLLOWING EFFECT: “A PURCHASE OF OR SECURITY INTEREST IN ANY COLLATERAL
DESCRIBED IN THIS FINANCING STATEMENT, EXCEPT AS PERMITTED IN THE TRANSFER AND
SALE AGREEMENT OR SALE AND SERVICING AGREEMENT, WILL VIOLATE THE RIGHTS OF THE
SECURED PARTY.”

 

23

--------------------------------------------------------------------------------


 


SECTION 4.03.        NAME CHANGE OR RELOCATION.  (A) DURING THE TERM OF THIS
AGREEMENT, NEITHER THE SELLER NOR THE TRUST DEPOSITOR SHALL CHANGE ITS NAME,
IDENTITY OR STRUCTURE OR CHANGE ITS STATE OF INCORPORATION WITHOUT FIRST GIVING
AT LEAST 30 DAYS’ PRIOR WRITTEN NOTICE TO THE OWNER TRUSTEE AND THE INDENTURE
TRUSTEE.


 

(b)           If any change in either the Seller’s or the Trust Depositor’s
name, identity or structure or other action would make any financing or
continuation statement or notice of lien filed under this Agreement seriously
misleading within the meaning of applicable provisions of the UCC or any title
statute, the Servicer, no later than five days after the effective date of such
change, shall file such amendments as may be required to preserve and protect
the Trust’s interests in the Trust Corpus and the proceeds thereof.  In
addition, neither the Seller nor the Trust Depositor shall change its state of
incorporation unless it has first taken such action as is advisable or necessary
to preserve and protect the Trust’s interest in the Trust Corpus.  Promptly
after taking any of the foregoing actions, the Servicer shall deliver to the
Owner Trustee and the Indenture Trustee an opinion of counsel reasonably
acceptable to the Owner Trustee and the Indenture Trustee stating that, in the
opinion of such counsel, all financing statements or amendments necessary to
preserve and protect the interests of the Trust in the Trust Corpus and the
Indenture Trustee in the Collateral have been filed, and reciting the details of
such filing.

 


SECTION 4.04.        COSTS AND EXPENSES.  THE SERVICER AGREES TO PAY ALL
REASONABLE COSTS AND DISBURSEMENTS IN CONNECTION WITH THE PERFECTION AND THE
MAINTENANCE OF PERFECTION, AS AGAINST ALL THIRD PARTIES, OF THE TRUST’S RIGHT,
TITLE AND INTEREST IN AND TO THE CONTRACTS (INCLUDING, WITHOUT LIMITATION, THE
SECURITY INTEREST IN THE MOTORCYCLES GRANTED THEREBY).


 


ARTICLE FIVE


 


SERVICING OF CONTRACTS


 


SECTION 5.01.        RESPONSIBILITY FOR CONTRACT ADMINISTRATION.  THE SERVICER
WILL HAVE THE SOLE OBLIGATION TO MANAGE, ADMINISTER, SERVICE AND MAKE
COLLECTIONS ON THE CONTRACTS AND PERFORM OR CAUSE TO BE PERFORMED ALL
CONTRACTUAL AND CUSTOMARY UNDERTAKINGS OF THE HOLDER OF THE CONTRACTS TO THE
OBLIGOR.  THE OWNER TRUSTEE, AT THE WRITTEN REQUEST OF A SERVICING OFFICER,
SHALL FURNISH THE SERVICER WITH ANY POWERS OF ATTORNEY OR OTHER DOCUMENTS
NECESSARY OR APPROPRIATE IN THE OPINION OF THE OWNER TRUSTEE TO ENABLE THE
SERVICER TO CARRY OUT ITS SERVICING AND ADMINISTRATIVE DUTIES HEREUNDER.  THE
SERVICER IS HEREBY APPOINTED THE SERVICER HEREUNDER UNTIL SUCH TIME AS ANY
SERVICE TRANSFER MAY BE EFFECTED UNDER ARTICLE VIII.


 


SECTION 5.02.        STANDARD OF CARE.  IN MANAGING, ADMINISTERING, SERVICING
AND MAKING COLLECTIONS ON THE CONTRACTS PURSUANT TO THIS AGREEMENT, THE SERVICER
WILL EXERCISE THAT DEGREE OF SKILL AND CARE CONSISTENT WITH THE SKILL AND CARE
THAT THE SERVICER EXERCISES WITH RESPECT TO SIMILAR CONTRACTS SERVICED BY THE
SERVICER, AND, IN ANY EVENT NO LESS DEGREE OF SKILL AND CARE THAN WOULD BE
EXERCISED BY A PRUDENT SERVICER OF MOTORCYCLE CONDITIONAL SALES CONTRACTS AND
PROMISSORY NOTE AND SECURITY AGREEMENTS; PROVIDED, HOWEVER, THAT NOTWITHSTANDING
THE FOREGOING, THE SERVICER SHALL NOT RELEASE OR WAIVE THE RIGHT TO COLLECT THE
UNPAID BALANCE OF ANY CONTRACT EXCEPT THAT WITH RESPECT TO A CONTRACT THAT HAS
BECOME A DEFAULTED CONTRACT, THE SERVICER, CONSISTENT WITH ITS COLLECTION
POLICIES, MAY RELEASE OR WAIVE THE RIGHT TO COLLECT THE UNPAID BALANCE OF SUCH
DEFAULTED CONTRACT IN AN EFFORT TO MAXIMIZE COLLECTIONS THEREON.


 


SECTION 5.03.        RECORDS.  THE SERVICER SHALL, DURING THE PERIOD IT IS
SERVICER HEREUNDER, MAINTAIN SUCH BOOKS OF ACCOUNT AND OTHER RECORDS AS WILL
ENABLE THE OWNER TRUSTEE AND THE INDENTURE TRUSTEE TO DETERMINE THE STATUS OF
EACH CONTRACT.

 

24

--------------------------------------------------------------------------------


 


SECTION 5.04.        INSPECTION.  (A) AT ALL TIMES DURING THE TERM HEREOF, THE
SERVICER SHALL AFFORD THE OWNER TRUSTEE AND  THE INDENTURE TRUSTEE AND THEIR
RESPECTIVE AUTHORIZED AGENTS REASONABLE ACCESS DURING NORMAL BUSINESS HOURS TO
THE SERVICER’S RECORDS RELATING TO THE CONTRACTS AND WILL CAUSE ITS PERSONNEL TO
ASSIST IN ANY EXAMINATION OF SUCH RECORDS BY THE OWNER TRUSTEE OR THE INDENTURE
TRUSTEE, OR SUCH AUTHORIZED AGENTS AND ALLOW COPIES OF THE SAME TO BE MADE.  THE
EXAMINATION REFERRED TO IN THIS SECTION WILL BE CONDUCTED IN A MANNER WHICH DOES
NOT UNREASONABLY INTERFERE WITH THE SERVICER’S NORMAL OPERATIONS OR CUSTOMER OR
EMPLOYEE RELATIONS.  WITHOUT OTHERWISE LIMITING THE SCOPE OF THE EXAMINATION THE
OWNER TRUSTEE OR THE INDENTURE TRUSTEE MAY, USING GENERALLY ACCEPTED AUDIT
PROCEDURES, VERIFY THE STATUS OF EACH CONTRACT AND REVIEW THE COMPUTER FILE AND
RECORDS RELATING THERETO FOR CONFORMITY TO MONTHLY REPORTS PREPARED PURSUANT TO
ARTICLE IX AND COMPLIANCE WITH THE STANDARDS REPRESENTED TO EXIST AS TO EACH
CONTRACT IN THIS AGREEMENT.


 

(b)           At all times during the term hereof, the Servicer shall keep
available a copy of the List of Contracts at its principal executive office for
inspection by the Trustees.

 


SECTION 5.05.        TRUST ACCOUNTS.  (A) ON OR BEFORE THE CLOSING DATE, THE
TRUST DEPOSITOR SHALL ESTABLISH THE TRUST ACCOUNTS, EACH WITH AND IN THE NAME OF
THE INDENTURE TRUSTEE FOR THE BENEFIT OF THE NOTEHOLDERS (AND, IN THE CASE OF
THE RESERVE FUND, THE CERTIFICATEHOLDERS).  THE INDENTURE TRUSTEE IS HEREBY
REQUIRED TO ENSURE THAT EACH OF THE TRUST ACCOUNTS IS ESTABLISHED AND MAINTAINED
AS AN ELIGIBLE ACCOUNT.


 

(b)           The Indenture Trustee shall deposit (or the Servicer shall
deposit, with respect to payments by or on behalf of the Obligors received
directly by the Servicer) into the Collection Account as promptly as practical
(but in any case not later than the second Business Day following the receipt
thereof):

 

(i)            With respect to principal and interest on the Contracts received
after the Cutoff Date (which for the purpose of this paragraph (b)(i) shall
include those monies in the Lockbox Account allocable to principal and interest
on the Contracts), all such amounts received by the Owner Trustee or Servicer;

 

(ii)           All Net Liquidation Proceeds related to the Contracts;

 

(iii)          The aggregate of the Purchase Prices for Contracts reacquired by
the Trust Depositor as described in Section 7.08;

 

(iv)          All Advances made by the Servicer pursuant to Section 7.03(a);

 

(v)           All amounts paid by the Servicer in connection with an optional
purchase of the Contracts described in Section 7.10;

 

(vi)          The aggregate of the Purchase Prices for Contracts purchased by
the Servicer as described in Section 7.11; and

 

(vii)         All amounts received in respect of interest, dividends, gains,
income and earnings on investments of funds in the Trust Accounts (except the
Reserve Fund) as contemplated herein.

 

(c)           Reserved.

 

(d)           The Servicer shall direct the Indenture Trustee to, and the
Indenture Trustee shall, invest the amounts in the Trust Accounts in Qualified
Eligible Investments that are payable on demand or that

 

25

--------------------------------------------------------------------------------


 

mature not later than one Business Day prior to the next succeeding Distribution
Date.  Once such funds are invested, the Indenture Trustee shall not change the
investment of such funds.  Any loss on such investments shall be deposited in
the applicable Trust Account by the Servicer out of its own funds immediately as
realized.  Funds in the Trust Accounts not so invested must be insured to the
extent permitted by law by the Bank Insurance Fund or the Savings Association
Insurance Fund of the Federal Deposit Insurance Corporation.  Subject to the
restrictions herein, the Indenture Trustee may purchase a Qualified Eligible
Investment from itself or an Affiliate.  Subject to the other provisions hereof,
the Indenture Trustee shall have sole control over each such investment and the
income thereon, and any certificate or other instrument evidencing any such
investment, if any, shall be delivered directly to the Indenture Trustee or its
agent, together with each document of transfer, if any, necessary to transfer
title to such investment to the Indenture Trustee in a manner which complies
with this Section 5.05(d).  All interest, dividends, gains upon sale and other
income from, or earnings on, investments of funds in the Trust Accounts (other
than the Reserve Fund) shall be deposited in the Collection Account pursuant to
Section 5.05(b) and distributed on the next Distribution Date pursuant to
Section 7.05.  The Trust Depositor and the Trust agree and acknowledge that the
Indenture Trustee is to have “control” (within the meaning of Section 9-106 of
the UCC) of collateral comprised of “Investment Property” (within the meaning of
Section 9-102 of the UCC) for all purposes of this Agreement.

 

(e)           Notwithstanding anything to the contrary herein, the Servicer may
remit payments on the Contracts and Net Liquidation Proceeds to the Collection
Account in next-day funds or immediately available funds no later than
10:00 a.m., Central time, on the Business Day prior to the next succeeding
Distribution Date, but only for so long as the short-term debt security rating
of the Servicer is at least “Prime-1” by Moody’s and “A-1” by Standard & Poor’s.

 

(f)            The Servicer shall apply collections received in respect of a
Contract as follows:

 

(i)            First, to accrued interest with respect to such Contract;

 

(ii)           Second, to pay any expenses and unpaid late charges or extension
fees (if any) due and owing under such Contract; and

 

(iii)          Third, to principal to the extent due and owing under such
Contract.

 

(g)           Any collections on a Contract remaining after application by the
Servicer in accordance with the provisions of Section 5.05(f) shall constitute
an excess payment (an “Excess Payment”).  Excess Payments constituting
prepayments of principal shall be applied as a prepayment of the Principal
Balance of such Contract.  All other Excess Payments shall be permitted to be
retained by the Servicer.

 

(h)           The Servicer will, from time to time as provided herein, be
permitted to withdraw or request the withdrawal from the Collection Account any
amount deposited therein that, based on the Servicer’s good-faith determination,
was deposited in error.

 


SECTION 5.06.        ENFORCEMENT.  (A) THE SERVICER WILL, CONSISTENT WITH
SECTION 5.02, ACT WITH RESPECT TO THE CONTRACTS IN SUCH MANNER AS WILL MAXIMIZE
THE RECEIPT OF ALL PAYMENTS CALLED FOR UNDER THE TERMS OF THE CONTRACTS.  THE
SERVICER ACTING AS AGENT FOR THE TRUST PURSUANT TO THE LOCKBOX AGREEMENT SHALL
USE ITS BEST EFFORTS TO CAUSE OBLIGORS TO MAKE ALL PAYMENTS ON THE CONTRACTS TO
THE LOCKBOX ACCOUNT (EITHER DIRECTLY BY REMITTING PAYMENTS TO THE LOCKBOX, OR
INDIRECTLY BY MAKING PAYMENTS THROUGH A CREDIT CARD, DIRECT DEBIT, THE TELEPHONE
OR THE INTERNET TO AN ACCOUNT OF THE SERVICER WHICH PAYMENTS WILL BE
SUBSEQUENTLY TRANSFERRED FROM SUCH ACCOUNT TO THE LOCKBOX ACCOUNT).  THE
SERVICER WILL ACT IN A COMMERCIALLY REASONABLE MANNER WITH RESPECT TO THE
REPOSSESSION AND DISPOSITION OF A MOTORCYCLE FOLLOWING A DEFAULT UNDER THE
RELATED CONTRACT WITH A VIEW TO REALIZING PROCEEDS AT LEAST EQUAL TO THE

 

26

--------------------------------------------------------------------------------


 


MOTORCYCLE’S FAIR MARKET VALUE.  IF THE SERVICER DETERMINES THAT EVENTUAL
PAYMENT IN FULL OF A CONTRACT IS UNLIKELY, THE SERVICER WILL FOLLOW ITS NORMAL
PRACTICES AND PROCEDURES TO RECOVER ALL AMOUNTS DUE UPON THAT CONTRACT,
INCLUDING REPOSSESSING AND DISPOSING OF THE RELATED MOTORCYCLE AT A PUBLIC OR
PRIVATE SALE OR TAKING OTHER ACTION PERMITTED BY APPLICABLE LAW.  THE SERVICER
WILL BE ENTITLED TO RECOVER ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY IT
IN LIQUIDATING A CONTRACT AND DISPOSING OF THE RELATED MOTORCYCLE.


 

(b)           The Servicer may sue to enforce or collect upon Contracts, in its
own name, if possible, or as agent for the Trustees.  If the Servicer elects to
commence a legal proceeding to enforce a Contract, the act of commencement shall
be deemed to be an automatic assignment of the Contract to the Servicer for
purposes of collection only.  If, however, in any enforcement suit or legal
proceeding it is held that the Servicer may not enforce a Contract on the ground
that it is not a real party in interest or a holder entitled to enforce the
Contract, the Owner Trustee (or the Indenture Trustee) on behalf of the Trust
shall, at the Servicer’s expense, take such steps as the Servicer deems
reasonably necessary to enforce the Contract, including bringing suit in its
name or the names of the Noteholders under the Indenture and the
Certificateholders as owners of the Trust.

 

(c)           The Servicer shall exercise any rights of recourse against third
persons that exist with respect to any Contract in accordance with the
Servicer’s usual practice.  In exercising recourse rights, the Servicer is
authorized on the Trust’s behalf to reassign the Defaulted Contract or the
related Motorcycle to the Person against whom recourse exists at the price set
forth in the document creating the recourse; provided, however, the Servicer in
exercising recourse against any third persons as described in the immediately
preceding sentence shall do so in such manner as to maximize the aggregate
recovery with respect to the Contract; and provided further, however, that
notwithstanding the foregoing the Servicer in its capacity as such may exercise
such recourse only if such Contract (i) was not required to be reacquired by the
Seller pursuant to the Transfer and Sale Agreement or (ii) was required to be
reacquired by the Seller and the Seller has defaulted on such reacquisition
obligation.

 

(d)           The Servicer will not permit any rescission or cancellation of any
Contract due to the acts or omissions of the Trust Depositor.

 

(e)           Subject to Section 5.02, the Servicer may grant extensions,
rebates or adjustments on a Contract; provided, however, that if the Servicer
extends the date for final payment by the Obligor of any Contract beyond the
Class A-4 Final Distribution Date, it shall promptly purchase such Contract
pursuant to Section 7.11.

 

(f)            The Servicer will not add to the outstanding Principal Balance of
any Contract the premium of any physical damage or other individual insurance on
a Motorcycle securing such Contract it obtains on behalf of the Obligor under
the terms of such Contract, but may create a separate Obligor obligation with
respect to such premium if and as provided by the Contract.

 

(g)           If the Servicer shall have repossessed a Motorcycle on behalf of
the Trust, the Servicer shall either (i) maintain at its expense physical damage
insurance with respect to such Motorcycle, or (ii) indemnify the Trust against
any damage to such Motorcycle prior to resale or other disposition.  The
Servicer shall not allow such repossessed Motorcycles to be used in an active
trade or business, but rather shall dispose of the Motorcycle in a reasonable
time in accordance with the Servicer’s normal business practices.

 


SECTION 5.07.        TRUSTEES TO COOPERATE.  UPON PAYMENT IN FULL ON ANY
CONTRACT, THE SERVICER SHALL (IF THE SERVICER IS NOT THEN IN POSSESSION OF THE
CONTRACTS AND CONTRACT FILES) NOTIFY THE TRUSTEES AND REQUEST DELIVERY OF THE
CONTRACT AND CONTRACT FILE TO THE SERVICER.  UPON RECEIPT OF SUCH NOTICE AND
REQUEST, THE TRUSTEES SHALL PROMPTLY RELEASE OR CAUSE TO BE RELEASED SUCH
CONTRACT AND CONTRACT FILE TO THE

 

27

--------------------------------------------------------------------------------


 


SERVICER.  UPON RECEIPT OF SUCH CONTRACT AND CONTRACT FILE, EACH OF THE TRUST
DEPOSITOR AND THE SERVICER IS AUTHORIZED TO EXECUTE AN INSTRUMENT IN
SATISFACTION OF SUCH CONTRACT AND TO DO SUCH OTHER ACTS AND EXECUTE SUCH OTHER
DOCUMENTS AS THE SERVICER DEEMS NECESSARY TO DISCHARGE THE OBLIGOR THEREUNDER
AND ELIMINATE THE SECURITY INTEREST IN THE MOTORCYCLE RELATED THERETO.  THE
SERVICER SHALL DETERMINE WHEN A CONTRACT HAS BEEN PAID IN FULL; TO THE EXTENT
THAT INSUFFICIENT PAYMENTS ARE RECEIVED ON A CONTRACT CREDITED BY THE SERVICER
AS PREPAID OR PAID IN FULL AND SATISFIED, THE SHORTFALL SHALL BE PAID BY THE
SERVICER OUT OF ITS OWN FUNDS.  FROM TIME TO TIME AS APPROPRIATE FOR SERVICING
AND REPOSSESSION IN CONNECTION WITH ANY CONTRACT, IF THE SERVICER IS NOT THEN IN
POSSESSION OF THE CONTRACTS AND CONTRACT FILES, THE INDENTURE TRUSTEE SHALL,
UPON WRITTEN REQUEST OF A SERVICING OFFICER AND DELIVERY TO THE INDENTURE
TRUSTEE OF A RECEIPT SIGNED BY SUCH SERVICING OFFICER, CAUSE THE ORIGINAL
CONTRACT AND THE RELATED CONTRACT FILE TO BE RELEASED TO THE SERVICER AND SHALL
EXECUTE SUCH DOCUMENTS AS THE SERVICER SHALL DEEM REASONABLY NECESSARY TO THE
PROSECUTION OF ANY SUCH PROCEEDINGS.  SUCH RECEIPT SHALL OBLIGATE THE SERVICER
TO RETURN THE ORIGINAL CONTRACT AND THE RELATED CONTRACT FILE TO THE INDENTURE
TRUSTEE WHEN THE NEED BY THE SERVICER HAS CEASED UNLESS THE CONTRACT SHALL BE
REACQUIRED AS DESCRIBED IN SECTION 7.10.  UPON REQUEST OF A SERVICING OFFICER,
THE INDENTURE TRUSTEE SHALL PERFORM SUCH OTHER ACTS AS REASONABLY REQUESTED BY
THE SERVICER AND OTHERWISE COOPERATE WITH THE SERVICER IN THE ENFORCEMENT OF THE
CERTIFICATEHOLDER’S RIGHTS AND REMEDIES WITH RESPECT TO CONTRACTS.


 


SECTION 5.08.        COSTS AND EXPENSES.  ALL COSTS AND EXPENSES INCURRED BY THE
SERVICER IN CARRYING OUT ITS DUTIES HEREUNDER, FEES AND EXPENSES OF ACCOUNTANTS
AND PAYMENTS OF ALL FEES AND EXPENSES INCURRED IN CONNECTION WITH THE
ENFORCEMENT OF CONTRACTS (INCLUDING ENFORCEMENT OF DEFAULTED CONTRACTS AND
REPOSSESSIONS OF MOTORCYCLES SECURING SUCH CONTRACTS WHEN SUCH CONTRACTS ARE NOT
REACQUIRED PURSUANT TO SECTION 7.08) AND ALL OTHER FEES AND EXPENSES NOT
EXPRESSLY STATED HEREUNDER TO BE FOR THE ACCOUNT OF THE TRUST SHALL BE PAID BY
THE SERVICER AND THE SERVICER SHALL NOT BE ENTITLED TO REIMBURSEMENT HEREUNDER.


 


SECTION 5.09.        MAINTENANCE OF SECURITY INTERESTS IN MOTORCYCLES.  THE
SERVICER SHALL TAKE SUCH STEPS AS ARE NECESSARY TO MAINTAIN CONTINUOUS
PERFECTION AND THE FIRST PRIORITY OF THE SECURITY INTEREST CREATED BY EACH
CONTRACT IN THE RELATED MOTORCYCLE.  THE OWNER TRUSTEE AND THE INDENTURE TRUSTEE
HEREBY AUTHORIZE THE SERVICER TO TAKE SUCH STEPS AS ARE NECESSARY TO PERFECT
SUCH SECURITY INTEREST AND TO MAINTAIN THE FIRST PRIORITY THEREOF IN THE EVENT
OF A RELOCATION OF A MOTORCYCLE OR FOR ANY OTHER REASON.


 


SECTION 5.10.        SUCCESSOR SERVICER/LOCKBOX AGREEMENTS.  IN THE EVENT THE
SERVICER SHALL FOR ANY REASON NO LONGER BE ACTING AS SUCH, THE SUCCESSOR
SERVICER SHALL THEREUPON ASSUME ALL OF THE RIGHTS AND OBLIGATIONS OF THE
OUTGOING SERVICER UNDER EACH LOCKBOX AGREEMENT; PROVIDED, HOWEVER, THAT THE
SUCCESSOR SERVICER SHALL NOT BE LIABLE FOR ANY ACTS OR OBLIGATIONS OF THE
SERVICER PRIOR TO SUCH SUCCESSION.  IN SUCH EVENT, THE SUCCESSOR SERVICER SHALL
BE DEEMED TO HAVE ASSUMED ALL OF THE OUTGOING SERVICER’S INTEREST THEREIN AND TO
HAVE REPLACED THE OUTGOING SERVICER AS A PARTY TO EACH SUCH LOCKBOX AGREEMENT TO
THE SAME EXTENT AS IF SUCH LOCKBOX AGREEMENT HAD BEEN ASSIGNED TO THE SUCCESSOR
SERVICER, EXCEPT THAT THE OUTGOING SERVICER SHALL NOT THEREBY BE RELIEVED OF ANY
LIABILITY OR OBLIGATIONS ON THE PART OF THE OUTGOING SERVICER TO A LOCKBOX BANK
UNDER SUCH LOCKBOX AGREEMENT.  THE OUTGOING SERVICER SHALL, UPON THE REQUEST OF
THE OWNER TRUSTEE, BUT AT THE EXPENSE OF THE OUTGOING SERVICER, DELIVER TO THE
SUCCESSOR SERVICER ALL DOCUMENTS AND RECORDS RELATING TO EACH SUCH LOCKBOX
AGREEMENT AND AN ACCOUNTING OF AMOUNTS COLLECTED AND HELD BY A LOCKBOX BANK AND
OTHERWISE USE ITS BEST EFFORTS TO EFFECT THE ORDERLY AND EFFICIENT TRANSFER OF
ANY LOCKBOX AGREEMENT TO THE SUCCESSOR SERVICER.


 


SECTION 5.11.        SEPARATE ENTITY EXISTENCE.  THE SERVICER AGREES TO TAKE OR
REFRAIN FROM TAKING OR ENGAGING IN WITH RESPECT TO THE TRUST DEPOSITOR, AS
APPLICABLE, EACH OF THE ACTIONS OR ACTIVITIES SPECIFIED IN THE “SUBSTANTIVE
CONSOLIDATION” OPINION OF WINSTON & STRAWN LLP (OR IN ANY RELATED CERTIFICATE OF
THE SERVICER) DELIVERED ON THE CLOSING DATE, UPON WHICH THE CONCLUSIONS
EXPRESSED THEREIN ARE BASED.

 

28

--------------------------------------------------------------------------------



 


ARTICLE SIX


 


THE TRUST DEPOSITOR


 


SECTION 6.01.                         COVENANTS OF THE TRUST DEPOSITOR.


 

(a)                                  Existence.  During the term of this
Agreement, the Trust Depositor will keep in full force and effect its existence,
rights and franchises as a corporation under the laws of the jurisdiction of its
incorporation and will obtain and preserve its qualification to do business in
each jurisdiction in which such qualification is or shall be necessary to
protect the validity and enforceability of this Agreement, the other Transaction
Documents and each other instrument or agreement necessary or appropriate to the
proper administration of this Agreement and the transactions contemplated
hereby.

 

(b)                                 Arm’s Length Transactions.  During the term
of this Agreement, all transactions and dealings between the Trust Depositor and
its Affiliates will be conducted on an arm’s-length basis.

 

(c)                                  No Other Business.  The Trust Depositor
shall not engage in any business other than financing, purchasing, owning,
selling and managing the Contracts in the manner contemplated by this Agreement
and the other Transaction Documents and activities incidental thereto; provided,
however, that the Trust Depositor may purchase and transfer (or grant Liens in
respect of) contracts and/or other related assets similar to the Contracts to
other Persons in securitization or other non-recourse financing transactions
involving the Seller or any of its Affiliates (or with respect to the Contract
Assets themselves, following a release and reconveyance thereof from the Trust),
on terms and conditions (with respect to the liabilities imposed upon the Trust
Depositor by virtue of such transactions, as well as in respect of agreements or
restrictions concerning activities of the Trust Depositor and its relations or
interactions with the Seller or the Servicer or other applicable Affiliate
relevant to “bankruptcy remoteness” or “substantive consolidation” analysis), in
each case substantially similar to such terms and conditions applicable to the
Trust Depositor hereunder and under the other Transaction Documents.

 

(d)                                 No Borrowing.  The Trust Depositor shall not
issue, incur, assume, guarantee or otherwise become liable, directly or
indirectly, for (i) any Indebtedness except for any Indebtedness permitted by or
arising under the Transaction Documents or (ii) obligations in connection with
transactions described in the proviso of Section 6.01(c), as limited thereby. 
The proceeds of the Notes shall be used exclusively to fund the Trust
Depositor’s purchase of the Contracts and the other assets specified in this
Agreement and to pay the transactional expenses of the Trust Depositor.

 

(e)                                  Guarantees, Loans, Advances and Other
Liabilities.  Except as otherwise contemplated by the Transaction Documents or
in connection with transactions described in Section 6.01(c), as limited
thereby, the Trust Depositor shall not make any loan or advance or credit to, or
guarantee (directly or indirectly or by an instrument having the effect of
assuming another’s payment or performance on any obligation or capability of so
doing or otherwise), endorse or otherwise become contingently liable, directly
or indirectly, in connection with the obligations, stocks or dividends of, or
own, purchase, repurchase or acquire (or agree contingently to do so) any stock,
obligations, assets or securities of, any other interest in, or make any capital
contribution to, any other Person.

 

(f)                                    Capital Expenditures.  The Trust
Depositor shall not make any expenditure (by long-term or operating lease or
otherwise) for capital assets (either realty or personalty).

 

(g)                                 Restricted Payments.  Except as permitted or
contemplated by the Transaction Documents, the Trust Depositor shall not,
directly or indirectly, (i) pay any dividend or make any distribution (by
reduction of capital or otherwise), whether in cash, property, securities or a
combination

 

29

--------------------------------------------------------------------------------


 

thereof, to any owner of an equity interest in the Trust Depositor, (ii) redeem,
purchase, retire or otherwise acquire for value any such equity interest or
(iii) set aside or otherwise segregate any amounts for any such purpose; it
being understood that the Trust Depositor shall at all times have the right to
distribute funds received pursuant to the Transaction Documents to its equity
owner.

 

(h)                                 Separate Entity Existence.  The Trust
Depositor shall:

 

(i)                                     Maintain its own deposit account or
accounts, separate from those of any Affiliate, with commercial banking
institutions.  The funds of the Trust Depositor will not be diverted to any
other Person or for other than authorized uses of the Trust Depositor.

 

(ii)                                  Ensure that, to the extent that it shares
the same officers or other employees as any of its members or Affiliates, the
salaries of and the expenses related to providing benefits to such officers and
other employees shall be fairly allocated among such entities, and each such
entity shall bear its fair share of the salary and benefit costs associated with
all such common officers and employees.

 

(iii)                               Ensure that, to the extent that it jointly
contracts with any of its members or Affiliates to do business with vendors or
service providers or to share overhead expenses, the costs incurred in so doing
shall be allocated fairly among such entities, and each such entity shall bear
its fair share of such costs.  To the extent that the Trust Depositor contracts
or does business with vendors or service providers when the goods and services
provided are partially for the benefit of any other Person, the costs incurred
in so doing shall be fairly allocated to or among such entities for whose
benefit the goods and services are provided, and each such entity shall bear its
fair share of such costs.  All material transactions between Trust Depositor and
any of its Affiliates shall be only on an arm’s length basis.

 

(iv)                              To the extent that the Trust Depositor and any
of its members or Affiliates have offices in the same location, there shall be a
fair and appropriate allocation of overhead costs among them, and each such
entity shall bear its fair share of such expenses.

 

(v)                                 Conduct its affairs strictly in accordance
with its By-laws and Articles of Incorporation, and observe all necessary,
appropriate and customary limited liability company formalities, including, but
not limited to, holding all regular and special members’ and directors’ meetings
appropriate to authorize all entity action, keeping separate and accurate
records of such meetings and its actions, passing all resolutions or consents
necessary to authorize actions taken or to be taken, and maintaining accurate
and separate books, records and accounts, including, but not limited to, payroll
and intercompany transaction accounts.

 

(vi)                              Take or refrain from taking or engaging in, as
applicable, each of the actions or activities specified in the “true sale” and
“substantive consolidation” opinions of Winston & Strawn LLP delivered on the
Closing Date (or in any related certificate delivered in connection therewith),
upon which the conclusions expressed therein are based.

 


SECTION 6.02.                         LIABILITY OF TRUST DEPOSITOR;
INDEMNITIES.  THE TRUST DEPOSITOR SHALL BE LIABLE IN ACCORDANCE HEREWITH ONLY TO
THE EXTENT OF THE OBLIGATIONS SPECIFICALLY UNDERTAKEN BY THE TRUST DEPOSITOR
UNDER THIS AGREEMENT.


 

The Trust Depositor shall indemnify, defend and hold harmless the Issuer, the
Owner Trustee, WTC, the Indenture Trustee and the Servicer from and against any
taxes that may at any time be asserted against any such Person as a result of or
relating to the transactions contemplated herein and in the other

 

30

--------------------------------------------------------------------------------


 

Transaction Documents, including any sales, gross receipts, gross margin,
general corporation, tangible personal property, Illinois personal property
replacement privilege or license taxes (but, in the case of the Issuer, not
including any taxes asserted with respect to, and as of the date of, the
transfer of the Contracts to the Issuer or the issuance and original sale of the
Securities, or federal or other income taxes arising out of distributions on the
Certificate or the Notes) and costs and expenses in defending against the same.

 

The Trust Depositor shall indemnify, defend and hold harmless the Issuer, the
Owner Trustee, WTC, the Indenture Trustee and the Securityholders from and
against any loss, liability or expense incurred by reason of the Trust
Depositor’s willful misfeasance, bad faith or negligence (other than errors in
judgment) in the performance of its duties under this Agreement, or by reason of
reckless disregard of its obligations and duties under this Agreement.

 

The Trust Depositor shall indemnify, defend and hold harmless the Issuer, the
Owner Trustee, WTC and the Indenture Trustee from and against all costs,
expenses, losses, claims, damages and liabilities arising out of or incurred in
connection with the acceptance or performance of the trusts and duties herein
and, in the case of the Owner Trustee, in the Trust Agreement and, in the case
of the Indenture Trustee, in the Indenture, except to the extent that such cost,
expense, loss, claim, damage or liability  in the case of (i) the Owner Trustee
or WTC, as the case may be, shall be due to the willful misfeasance, bad faith
or negligence of the Owner Trustee or WTC, as the case may be, or shall arise
from the breach by the Owner Trustee or WTC, as the case may be, of any of its
representations or warranties set forth in Section 7.03 of the Trust Agreement,
or (ii) the Indenture Trustee, shall be due to the willful misfeasance, bad
faith or negligence of the Indenture Trustee.

 

The Trust Depositor shall be liable directly to and will indemnify any injured
party or any other creditor of the Trust for all losses, claims, damages,
liabilities and expenses of the Trust to the extent that Trust Depositor would
be liable if the Trust were a partnership under the Delaware Revised Uniform
Limited Partnership Act in which Trust Depositor were a general partner;
provided, however, that Trust Depositor shall not be liable for any losses
incurred by a Certificateholder in the capacity of an investor in the Trust
Certificate or a Noteholder in the capacity of an investor in the Notes.  In
addition, any third party creditors of the Trust (other than in connection with
the obligations described in the immediately preceding sentence for which Trust
Depositor shall not be liable) shall be deemed third party beneficiaries of this
paragraph.  The obligations of Trust Depositor under this paragraph shall be
evidenced by the Trust Certificate described in the Trust Agreement.

 

Indemnification under this Section shall include, without limitation, reasonable
fees and expenses of counsel and expenses of litigation and shall survive the
termination of the Trust and the resignation or removal of the Trustees.  If the
Trust Depositor shall have made any indemnity payments pursuant to this
Section and the Person to or on behalf of whom such payments are made thereafter
shall collect any of such amounts from others, such Person shall promptly repay
such amounts to the Trust Depositor, without interest.

 

Notwithstanding anything to the contrary herein, the obligations of the Trust
Depositor under this Section are solely the corporate obligations of the Trust
Depositor and shall be payable by it solely as provided in this Section.  The
Trust Depositor shall only be required to make such contributions required under
this Section, (y) from funds available to it pursuant to, and in accordance with
the payment priorities set forth in Section 7.05 and (z) only to the extent that
it receives additional funds designated for such purposes or to the extent that
it has additional funds available (other than funds described in the preceding
clause (y)) that would be in excess of amounts that would be necessary to pay
the debt and other obligations of such entity incurred in accordance with its
certificate of incorporation and all financing documents to which it is a party
as they come due.  In addition, no amount owing by the Trust Depositor hereunder
in excess of the liabilities that it is required to pay in accordance with the
preceding

 

31

--------------------------------------------------------------------------------


 

sentence shall constitute a “claim” (as defined in Section 101(5) of the
Bankruptcy Code) against it.  No recourse shall be had for the payment of any
amount owing hereunder or any other obligation of, or claim against the Trust
Depositor arising out of or based up on this Section against any stockholder,
employee, officer, agent, director or authorized person of the Trust Depositor
or Affiliate thereof; provided, however, that the foregoing shall not relieve
any such person or entity of any liability they might otherwise have as a result
of fraudulent actions or omissions taken by them.

 


SECTION 6.03.                         MERGER OR CONSOLIDATION OF, OR ASSUMPTION
OF THE OBLIGATIONS OF, TRUST DEPOSITOR; CERTAIN LIMITATIONS.  NOTWITHSTANDING
ANY OTHER PROVISION IN THIS SECTION AND ANY PROVISION OF LAW, THE TRUST
DEPOSITOR SHALL NOT DO ANY OF THE FOLLOWING:


 

(a)                                  engage in any business or activity other
than as set forth in its Articles of Incorporation;

 

(b)                                 without the affirmative vote of a majority
of the members of the Board of Directors of the Trust Depositor (which must
include the affirmative vote of at least two duly appointed Independent
directors) (i) dissolve or liquidate, in whole or in part, or institute
proceedings to be adjudicated bankrupt or insolvent, (ii) consent to the
institution of bankruptcy or insolvency proceedings against it, (iii) file a
petition seeking or consent to reorganization or relief under any applicable
federal or state law relating to bankruptcy, (iv) consent to the appointment of
a receiver, liquidator, assignee, trustee, sequestrator (or other similar
official) of the corporation or a substantial part of its property, (v) make a
general assignment for the benefit of creditors, (vi) admit in writing its
inability to pay its debts generally as they become due, or (vii) take any
corporate action in furtherance of the actions set forth in clauses (i) through
(vi) above; provided, however, that no director may be required by any
shareholder of the Trust Depositor to consent to the institution of bankruptcy
or insolvency proceedings against the Trust Depositor so long as it is solvent;
or

 

(c)                                  merge or consolidate with any other
corporation, company or entity or sell all or substantially all of its assets or
acquire all or substantially all of the assets or capital stock or other
ownership interest of any other corporation, company or entity unless the Person
formed by such consolidation or into which the Trust Depositor has merged or the
Person which acquires by conveyance, transfer or lease substantially all the
assets of the Trust Depositor as an entirety, can lawfully perform the
obligations of the Trust Depositor hereunder and executes and delivers to the
Owner Trustee and the Indenture Trustee an agreement in form and substance
reasonably satisfactory to the Owner Trustee and the Indenture Trustee which
contains an assumption by such successor entity of the due and punctual
performance and observance of each covenant and condition to be performed or
observed by the Trust Depositor under this Agreement; provided that the Trust
Depositor shall provide notice of any merger, consolidation or succession
pursuant to this Section to each Rating Agency and shall receive from each
Rating Agency a letter to the effect that such merger, consolidation or
succession will not result in a qualification, downgrading or withdrawal of the
then-current ratings of each Class of Notes.

 


SECTION 6.04.                         LIMITATION ON LIABILITY OF TRUST DEPOSITOR
AND OTHERS.  THE TRUST DEPOSITOR AND ANY DIRECTOR OR OFFICER OR EMPLOYEE OR
AGENT OF THE TRUST DEPOSITOR MAY RELY IN GOOD FAITH ON ANY DOCUMENT OF ANY KIND,
PRIMA FACIE PROPERLY EXECUTED AND SUBMITTED BY ANY PERSON RESPECTING ANY MATTERS
ARISING HEREUNDER.  THE TRUST DEPOSITOR AND ANY DIRECTOR OR OFFICER OR EMPLOYEE
OR AGENT OF THE TRUST DEPOSITOR SHALL BE REIMBURSED BY THE OWNER TRUSTEE OR THE
INDENTURE TRUSTEE, AS THE CASE MAY BE, FOR ANY CONTRACTUAL DAMAGES, LIABILITY OR
EXPENSE INCURRED BY REASON OF THE OWNER TRUSTEE’S OR THE INDENTURE TRUSTEE’S
WILLFUL MISFEASANCE, BAD FAITH OR NEGLIGENCE (EXCEPT ERRORS IN JUDGMENT) IN THE
PERFORMANCE OF THEIR RESPECTIVE DUTIES HEREUNDER, OR BY REASON OF RECKLESS
DISREGARD OF THEIR RESPECTIVE OBLIGATIONS AND

 

32

--------------------------------------------------------------------------------


 


DUTIES HEREUNDER.  THE TRUST DEPOSITOR SHALL NOT BE UNDER ANY OBLIGATION TO
APPEAR IN, PROSECUTE OR DEFEND ANY LEGAL ACTION THAT SHALL NOT BE INCIDENTAL TO
ITS OBLIGATIONS UNDER THIS AGREEMENT, AND THAT IN ITS OPINION MAY INVOLVE IT IN
ANY EXPENSE OR LIABILITY.


 


SECTION 6.05.                         TRUST DEPOSITOR NOT TO RESIGN.  SUBJECT TO
THE PROVISIONS OF SECTION 6.03, THE TRUST DEPOSITOR SHALL NOT RESIGN FROM THE
OBLIGATIONS AND DUTIES HEREBY IMPOSED ON IT AS TRUST DEPOSITOR HEREUNDER.


 


ARTICLE SEVEN


 


DISTRIBUTIONS; RESERVE FUND


 


SECTION 7.01.                         MONTHLY DISTRIBUTIONS.  (A)  EACH
NOTEHOLDER AND CERTIFICATEHOLDER AS OF THE RELATED RECORD DATE SHALL BE PAID ON
THE NEXT SUCCEEDING DISTRIBUTION DATE BY CHECK MAILED TO SUCH NOTEHOLDER OR
CERTIFICATEHOLDER AT THE ADDRESS FOR SUCH NOTEHOLDER OR CERTIFICATEHOLDER
APPEARING ON THE NOTE REGISTER OR CERTIFICATE REGISTER OR BY WIRE TRANSFER IF
SUCH NOTEHOLDER OR CERTIFICATEHOLDER PROVIDES WRITTEN INSTRUCTIONS TO THE
INDENTURE TRUSTEE OR THE OWNER TRUSTEE, RESPECTIVELY, AT LEAST TEN DAYS PRIOR TO
SUCH DISTRIBUTION DATE.

 

(b)                                 The Indenture Trustee shall serve as the
paying agent hereunder (the “Paying Agent”) and shall make the payments to or on
behalf of the Noteholders and the Certificateholders required hereunder.  The
Indenture Trustee hereby agrees that all amounts held by it for payment
hereunder will be held in trust for the benefit of the Noteholders and the
Certificateholders.

 


SECTION 7.02.                         FEES.  THE INDENTURE TRUSTEE SHALL BE PAID
THE INDENTURE TRUSTEE FEE AND THE SERVICER SHALL BE PAID THE MONTHLY SERVICING
FEE, EACH OF WHICH SHALL BE PAID SOLELY FROM THE MONIES AND IN ACCORDANCE WITH
THE PRIORITIES DESCRIBED IN SECTION 7.05(A).  NO RECOURSE MAY BE HAD TO THE
SELLER, TRUST DEPOSITOR, TRUSTEES, SERVICER, OR ANY OF THEIR RESPECTIVE
AFFILIATES IN THE EVENT THAT AMOUNTS AVAILABLE UNDER SECTION 7.05(A) ARE
INSUFFICIENT FOR PAYMENT OF THE INDENTURE TRUSTEE’S FEE AND THE MONTHLY
SERVICING FEE.


 


SECTION 7.03.                         ADVANCES.  (A) ON EACH DETERMINATION DATE,
THE SERVICER SHALL COMPUTE THE AMOUNT OF DELINQUENT INTEREST, IF ANY, ON THE
CONTRACTS FOR THE IMMEDIATELY PRECEDING DUE PERIOD.  NOT LATER THAN EACH
DISTRIBUTION DATE, THE SERVICER SHALL ADVANCE (EACH, AN “ADVANCE”) AN AMOUNT
EQUAL TO THE DELINQUENT INTEREST FOR SUCH DETERMINATION DATE BY DEPOSITING SUCH
AMOUNT IN THE COLLECTION ACCOUNT; PROVIDED, HOWEVER, THAT THE SERVICER SHALL BE
OBLIGATED TO ADVANCE DELINQUENT INTEREST ONLY TO THE EXTENT THAT THE SERVICER,
IN ITS SOLE DISCRETION, EXPECTS THAT SUCH ADVANCE WILL NOT BECOME AN
UNCOLLECTIBLE ADVANCE.  THE SERVICER SHALL INDICATE ON EACH MONTHLY REPORT
(I) THE AMOUNT OF DELINQUENT INTEREST, IF ANY, ON THE CONTRACTS FOR THE RELATED
DUE PERIOD AND (II) THE AMOUNT OF THE ADVANCE, IF ANY, MADE BY THE SERVICER IN
RESPECT OF THE DELINQUENT INTEREST PURSUANT TO THIS SECTION 7.03.  IF THE AMOUNT
OF SUCH ADVANCE IS LESS THAN THE AMOUNT OF THE DELINQUENT INTEREST, THE RELEVANT
MONTHLY REPORT SHALL BE ACCOMPANIED BY A CERTIFICATE OF A SERVICING OFFICER
SETTING FORTH IN REASONABLE DETAIL THE BASIS FOR THE DETERMINATION BY THE
SERVICER THAT THE PORTION OF THE DELINQUENT INTEREST NOT ADVANCED WOULD BECOME
AN UNCOLLECTIBLE ADVANCE.  BY EACH DETERMINATION DATE, THE SERVICER SHALL
DETERMINE THE AMOUNT OF PRIOR UNREIMBURSED ADVANCES FOR WHICH IT SHALL BE
ENTITLED TO BE REIMBURSED PURSUANT TO THE PROVISIONS OF THIS SECTION (SUCH
AMOUNT, THE “REIMBURSEMENT AMOUNT”).  THE SERVICER SHALL BE ENTITLED TO BE
REIMBURSED FOR ANY OUTSTANDING ADVANCE WITH RESPECT TO A CONTRACT BY MEANS OF A
FIRST PRIORITY WITHDRAWAL FROM THE COLLECTION ACCOUNT OF SUCH REIMBURSEMENT
AMOUNT AS PROVIDED IN SECTION 7.05(A)(I).

 


SECTION 7.04.                         RESERVED.

 

33

--------------------------------------------------------------------------------


 


SECTION 7.05.                         DISTRIBUTIONS; PRIORITIES.


 

(a)                                  Except as provided in Section 7.05(b), on
each Distribution Date, the Indenture Trustee, at the Servicer’s direction, will
make the following allocations and distributions of Available Monies in the
following order of priority:

 

(I)                                        TO THE SERVICER, THE REIMBURSEMENT
AMOUNT TO THE SERVICER FOR ADVANCES PREVIOUSLY MADE;

 

(II)                                     TO THE SERVICER, THE SERVICING FEE,
INCLUDING ANY UNPAID SERVICING FEE WITH RESPECT TO ONE OR MORE PRIOR DUE
PERIODS;

 

(III)                                  TO THE INDENTURE TRUSTEE, ANY ACCRUED AND
UNPAID INDENTURE TRUSTEE FEE WITH RESPECT TO ONE OR MORE PRIOR DUE PERIODS;

 

(IV)                                 TO THE NOTE DISTRIBUTION ACCOUNT, TOGETHER
WITH ANY AMOUNTS DEPOSITED THEREIN PURSUANT TO SECTION 7.06, THE APPLICABLE NOTE
INTEREST DISTRIBUTABLE AMOUNT WITH RESPECT TO SUCH DISTRIBUTION DATE TO THE
CLASS A NOTEHOLDERS; PROVIDED, HOWEVER, THAT IF THERE ARE INSUFFICIENT FUNDS ON
DEPOSIT IN THE NOTE DISTRIBUTION ACCOUNT TO PAY THE ENTIRE AMOUNT OF THE NOTE
INTEREST DISTRIBUTABLE AMOUNT FOR THE CLASS A NOTES, THEN THE AMOUNT IN THE NOTE
DISTRIBUTION ACCOUNT SHALL BE APPLIED TO THE CLASS A-1 NOTES, THE CLASS A-2
NOTES, THE CLASS A-3 NOTES AND THE CLASS A-4 NOTES, PRO RATA, ON THE BASIS OF
THE NOTE INTEREST DISTRIBUTABLE AMOUNT FOR EACH SUCH CLASS OF NOTES;

 

(V)                             TO THE NOTE DISTRIBUTION ACCOUNT, TOGETHER WITH
ANY AMOUNTS DEPOSITED THEREIN PURSUANT TO SECTION 7.06, THE PRINCIPAL
DISTRIBUTABLE AMOUNT WITH RESPECT TO SUCH DISTRIBUTION DATE FIRST, TO THE
CLASS A-1 NOTEHOLDERS UNTIL THE CLASS A-1 NOTES HAVE BEEN PAID IN FULL, SECOND,
TO THE CLASS A-2 NOTEHOLDERS UNTIL THE CLASS A-2 NOTES HAVE BEEN PAID IN FULL,
THIRD, TO THE CLASS A-3 NOTEHOLDERS UNTIL THE CLASS A-3 NOTES HAVE BEEN PAID IN
FULL AND, FOURTH, TO THE CLASS A-4 NOTEHOLDERS UNTIL THE CLASS A-4 NOTES HAVE
BEEN PAID IN FULL;

 

(VI)                          TO THE CERTIFICATE DISTRIBUTION ACCOUNT, TOGETHER
WITH ANY AMOUNTS DEPOSITED THEREIN PURSUANT TO SECTION 7.06, THE CERTIFICATE
PRINCIPAL DISTRIBUTABLE AMOUNT WITH RESPECT TO SUCH DISTRIBUTION DATE TO THE
CERTIFICATEHOLDERS;

 

(VII)                              ANY EXCESS AMOUNTS TO THE RESERVE FUND UP TO
THE SPECIFIED RESERVE FUND BALANCE; AND

 

(VIII)                           ANY REMAINING AMOUNTS TO THE TRUST DEPOSITOR AS
RESIDUAL INTERESTHOLDER UNDER THE TRUST AGREEMENT.

 

(b)                                 If the Notes have been declared immediately
due and payable as provided in Section 5.02 of the Indenture following the
occurrence of an Event of Default under the Indenture, then, until such time as
the Notes have been paid in full, Available Monies shall be allocated and
distributed in the following order of priority after payment of the amounts set
forth in Section 7.05(a)(i), (ii), and (iii):

 

(i)                                     to the Note Distribution Account,
together with any amounts deposited therein pursuant to Section 7.06, the
applicable Note Interest Distributable Amount with respect to such Distribution
Date to the Class A Noteholders; provided, however, that if there are
insufficient funds on deposit in the Note Distribution Account to pay the entire
amount of the Note Interest Distributable Amount for the Class A Notes, then the
amount in the Note Distribution Account

 

34

--------------------------------------------------------------------------------


 

shall be applied to the Class A-1 Notes, the Class A-2 Notes, the Class A-3
Notes and the Class A-4 Notes, pro rata, on the basis of the Note Interest
Distributable Amount for each such Class of Notes;

 

(ii)                                  to the Note Distribution Account, together
with any amounts deposited therein pursuant to Section 7.06, the Principal
Distributable Amount with respect to such Distribution Date first, to the
Class A-1 Noteholders until the Class A-1 Notes have been paid in full and,
second, pro rata, to the Class A-2 Noteholders, Class A-3 Noteholders and
Class A-4 Noteholders, based on the outstanding principal amount of the related
Classes of Notes, until such Classes of Notes have been paid in full;

 

(iii)                               to the Certificate Distribution Account,
together with any amounts deposited therein pursuant to Section 7.06, the
Certificate Principal Distributable Amount with respect to such Distribution
Date to the Certificateholders; and

 

(iv)                              any remaining amounts to the Trust Depositor
as residual interestholder under the Trust Agreement.

 

Notwithstanding that the Notes have been paid in full, the Indenture Trustee
shall continue to maintain the Collection Account hereunder until the Pool
Balance has been reduced to zero.

 


SECTION 7.06.                         RESERVE FUND.


 

(a)                                  On or prior to the Closing Date, the
Indenture Trustee, on behalf of the Trust Depositor shall deposit the Reserve
Fund Initial Deposit into the Reserve Fund from the net proceeds of the Notes.

 

(b)                                 The Indenture Trustee shall determine no
later than 10:00 a.m., Chicago, Illinois time, on the Distribution Date (but
after making, and taking into account, the determination, demand and transfer of
funds contemplated in Section 7.05 above) whether there exists a Shortfall with
respect to the upcoming Distribution Date.  In the event that the Indenture
Trustee determines that there exists a Shortfall, the Indenture Trustee shall no
later than 12:00 noon, Chicago, Illinois time, on such Distribution Date remit
monies from the Reserve Fund in the following order of priority: first, to the
Note Distribution Account the amount of such Shortfall relating to the Note
Interest Distributable Amount, second, to the Note Distribution Account, the
amount of such Shortfall relating to the Note Principal Distributable Amount and
third, to the Certificate Distribution Account, the amount of such Shortfall
relating to the Certificate Principal Distributable Amount.

 

(c)                                  The Indenture Trustee shall at the written
direction of the Servicer invest the funds in the Reserve Fund in Qualified
Eligible Investments.  Funds in the Reserve Fund shall be invested in
investments that are payable on demand or mature on or before the Business Day
prior to each Distribution Date.  Once such funds are invested, the Indenture
Trustee shall not change the investment of such funds prior to maturity.  Upon
any such investment, the Indenture Trustee shall, consistent with the definition
of Qualified Eligible Investment herein, make an appropriate notation of the
security interest in such Qualified Eligible Investment on the Indenture
Trustee’s records, by book entry or otherwise.  All income and gain realized
from any such investments as well as any interest earned on Reserve Fund
Deposits shall be deposited and retained in the Reserve Fund (subject to
Section 7.06(e)).  Losses, if any, realized on amounts in the Reserve Fund
invested pursuant to this paragraph shall first be credited against
undistributed investment earnings on amounts in the Reserve Fund invested
pursuant to this paragraph, and shall thereafter be deemed to reduce the amount
on deposit in the Reserve Fund.  Neither the Trust Depositor nor the Indenture
Trustee shall be liable for the amount of any

 

35

--------------------------------------------------------------------------------


 

loss incurred in respect of any investment, or lack of investment, of funds held
in the Reserve Fund.  All income or loss on funds held in the Reserve Fund shall
be taxable to the Trust Depositor.

 

(d)                                 Any Excess Amounts will be applied to the
Specified Reserve Fund Balance.

 

(e)                                  On each Distribution Date on which the
amount on deposit in the Reserve Fund (after giving effect to all deposits
thereto and withdrawals therefrom on such Distribution Date) is greater than the
Specified Reserve Fund Balance, the Indenture Trustee shall release its lien on
any remaining amounts to the Trust Depositor.

 


SECTION 7.07.                         RESERVED.


 


SECTION 7.08.                         PURCHASE OF CONTRACTS FOR BREACH OF
REPRESENTATIONS AND WARRANTIES.


 

Upon a discovery by the Servicer, the Trust Depositor or the Trustees of a
breach of a representation or warranty of the Seller as set forth in Exhibit J
hereto that materially adversely affects the Trust’s interest in such Contract
(without regard to the benefits of the Reserve Fund), the party discovering the
breach shall give prompt written notice to the other parties; provided, that the
Trustees shall have no duty or obligation to inquire or to investigate the
breach by the Seller of any of such representations or warranties.  The Seller,
as provided in the Transfer and Sale Agreement and in accordance with this
Section 7.08, shall reacquire a Contract at its Purchase Price, not later than
two Business Days prior to the first Distribution Date after the last day of the
calendar month in which the Seller becomes aware or receives written notice from
the Trustees, the Servicer or the Trust Depositor of any breach of a
representation or warranty of the Seller set forth in Article III of the
Transfer and Sale Agreement that materially and adversely affects such Contract
or the Trust’s interest in such Contract and which breach has not been cured;
provided, however, that with respect to any Contract described on the List of
Contracts with respect to an incorrect unpaid Principal Balance which the Seller
would otherwise be required to reacquire under the Transfer and Sale Agreement,
the Seller may, in lieu of reacquiring such Contract, deposit in the Collection
Account, not later than one Business Day prior to the first Distribution Date
after the last day of the calendar month in which the Seller becomes aware of
such inaccuracy, cash in an amount sufficient to cure any deficiency or
discrepancy; and provided further that with respect to a breach of
representation or warranty relating to the Contracts in the aggregate and not to
any particular Contract the Seller may select Contracts (without adverse
selection) to reacquire such that had such Contracts not been included as part
of the Trust Corpus there would have been no breach of such representation or
warranty; provided further that the failure to maintain perfection of the
security interest in the Motorcycle securing a Contract in accordance with
Section 5.09, shall be deemed to be a breach materially and adversely affecting
the Trust’s interest in the Contract or in the related Contracts. 
Notwithstanding any other provision of this Agreement, the obligation of the
Seller under the Transfer and Sale Agreement and described in this Section 7.08
shall not terminate or be deemed released by any party hereto upon a Service
Transfer pursuant to Article VIII.  The reacquisition obligation described in
this Section 7.08 is in no way to be satisfied with monies in the Reserve Fund. 
The sole remedy of the Issuer, the Trustees and the Noteholders against the
Seller with respect to a breach of a representation or warranty of the Seller
shall be to require the Seller to reacquire the related Contract pursuant to
this Section 7.08.

 


SECTION 7.09.                         REASSIGNMENT OF REACQUIRED CONTRACTS. 
UPON RECEIPT BY THE INDENTURE TRUSTEE FOR DEPOSIT IN THE COLLECTION ACCOUNT OF
THE PURCHASE PRICE AS DESCRIBED IN SECTION 7.08, SECTION 7.10 OR SECTION 7.11,
AND UPON RECEIPT OF A CERTIFICATE OF A SERVICING OFFICER IN THE FORM ATTACHED
HERETO AS EXHIBIT G, THE INDENTURE TRUSTEE SHALL RELEASE ITS LIEN ON AND THE
TRUST SHALL ASSIGN TO THE SELLER OR THE SERVICER, AS APPLICABLE, ALL OF THE
TRUST’S RIGHT, TITLE AND INTEREST IN THE REACQUIRED OR PURCHASED CONTRACT
WITHOUT

 

36

--------------------------------------------------------------------------------


 


RECOURSE, REPRESENTATION OR WARRANTY, EXCEPT AS TO THE ABSENCE OF LIENS, CHARGES
OR ENCUMBRANCES CREATED BY OR ARISING AS A RESULT OF ACTIONS OF THE TRUSTEES.


 


SECTION 7.10.                         SERVICER’S PURCHASE OPTION.  ON WRITTEN
NOTICE TO THE OWNER TRUSTEE AND INDENTURE TRUSTEE AT LEAST 20 DAYS PRIOR TO A
DISTRIBUTION DATE, AND PROVIDED THAT THE POOL BALANCE IS THEN LESS THAN 10% OF
THE POOL BALANCE AS OF THE CUTOFF DATE, THE SERVICER MAY (BUT IS NOT REQUIRED
TO) PURCHASE ON THAT DISTRIBUTION DATE ALL OUTSTANDING CONTRACTS (AND RELATED
CONTRACT ASSETS) AT A PRICE EQUAL TO THE AGGREGATE UNPAID PRINCIPAL BALANCE OF
THE NOTES ON THE PREVIOUS DISTRIBUTION DATE PLUS THE AGGREGATE OF THE NOTE
INTEREST DISTRIBUTABLE AMOUNT FOR THE CURRENT DISTRIBUTION DATE, THE OUTSTANDING
CERTIFICATE BALANCE OF ALL CERTIFICATES, THE REIMBURSEMENT AMOUNT (IF ANY) AS
WELL AS ACCRUED AND UNPAID MONTHLY SERVICING FEES AND THE INDENTURE TRUSTEE FEE
TO THE DATE OF SUCH PURCHASE.  SUCH PRICE SHALL BE DEPOSITED IN THE COLLECTION
ACCOUNT NOT LATER THAN ONE (1) BUSINESS DAY BEFORE SUCH DISTRIBUTION DATE,
AGAINST THE OWNER TRUSTEE’S AND INDENTURE TRUSTEE’S RELEASE OF THE CONTRACTS AND
THE CONTRACT FILES TO THE SERVICER.


 


SECTION 7.11.                         PURCHASE OF CONTRACTS FOR BREACH OF
SERVICING OBLIGATIONS.  UPON A DISCOVERY BY THE SERVICER OR THE TRUSTEES OF A
BREACH OF ANY OF THE COVENANTS OF THE SERVICER SET FORTH IN SECTION 5.02, 5.06
OR 5.09 THAT MATERIALLY ADVERSELY AFFECTS THE TRUST’S INTEREST IN A CONTRACT
(WITHOUT REGARD TO THE BENEFITS OF THE RESERVE FUND), THE PARTY DISCOVERING THE
BREACH SHALL GIVE PROMPT WRITTEN NOTICE TO THE OTHER PARTIES; PROVIDED, THAT THE
TRUSTEES SHALL HAVE NO DUTY OR OBLIGATION TO INQUIRE OR TO INVESTIGATE THE
BREACH BY THE SERVICER OF ANY OF SUCH COVENANTS.  THE SERVICER, IN ACCORDANCE
WITH THIS SECTION 7.11, SHALL PURCHASE SUCH CONTRACT AT ITS PURCHASE PRICE, TWO
BUSINESS DAYS PRIOR TO THE FIRST DISTRIBUTION DATE AFTER THE LAST DAY OF THE
CALENDAR MONTH IN WHICH THE SERVICER BECOMES AWARE, OR RECEIVES WRITTEN NOTICE
FROM THE TRUSTEES OF ANY BREACH DESCRIBED IN THE PRECEDING SENTENCE WHICH BREACH
HAS NOT BEEN CURED; PROVIDED, HOWEVER, THAT WITH RESPECT TO A BREACH OF ANY OF
THE COVENANTS OF THE SERVICER SET FORTH IN SECTION 5.02, 5.06 OR 5.09 RELATING
TO THE CONTRACTS IN THE AGGREGATE AND NOT TO ANY PARTICULAR CONTRACT THE
SERVICER MAY SELECT CONTRACTS (WITHOUT ADVERSE SELECTION) TO PURCHASE SUCH THAT
HAD SUCH CONTRACTS NOT BEEN INCLUDED AS PART OF THE TRUST CORPUS THERE WOULD
HAVE BEEN NO BREACH OF SUCH COVENANT.  NOTWITHSTANDING ANY OTHER PROVISION OF
THIS AGREEMENT, THE OBLIGATION OF THE SERVICER DESCRIBED IN THIS SECTION 7.11
SHALL NOT TERMINATE OR BE DEEMED RELEASED BY ANY PARTY HERETO UPON A SERVICE
TRANSFER PURSUANT TO ARTICLE VIII.  THE PURCHASE OBLIGATION DESCRIBED IN THIS
SECTION 7.11 IS IN NO WAY TO BE SATISFIED WITH MONIES IN THE RESERVE FUND.  UPON
SERVICER’S PAYMENT OF THE PURCHASE PRICE OF THE CONTRACT, ANY EVENT OF
TERMINATION PURSUANT TO SECTION 8.01(B) ARISING AS A RESULT OF THE SERVICER’S
BREACH OF ANY OF THE COVENANTS SET FORTH IN SECTION 5.02, 5.06 OR 5.09 WITH
RESPECT TO SUCH CONTRACT SHALL BE DEEMED NOT TO HAVE OCCURRED.


 


ARTICLE EIGHT


 


EVENTS OF TERMINATION; SERVICE TRANSFER


 


SECTION 8.01.                         EVENTS OF TERMINATION.  “EVENT OF
TERMINATION” MEANS THE OCCURRENCE OF ANY OF THE FOLLOWING:


 

(a)                                  Any failure by the Servicer to make any
payment or deposit required to be made under the Notes hereunder or in the
Transfer and Sale Agreement and the continuance of such failure for a period of
four Business Days after the date on which a Servicing Officer discovers such
failure or the Indenture Trustee provides written notice of such failure to the
Servicer;

 

(b)                                 Failure on the Servicer’s part to observe or
perform in any material respect any covenant or agreement in this Agreement or
in the Transfer and Sale Agreement (other than a covenant or

 

37

--------------------------------------------------------------------------------


 

agreement, the breach of which is specifically addressed elsewhere in this
Section) which failure shall (i) materially and adversely affect the rights of
Noteholders and (ii) continue unremedied for a period of 60 days after the date
on which written notice of such failure, requiring the same to be remedied,
shall have been given (A) to the Servicer by the Owner Trustee or the Indenture
Trustee or (B) to the Servicer, and to the Indenture Trustee by the Holders of
Notes, evidencing not less than 25% of the Outstanding Amount of the Notes;

 

(c)                                  An involuntary case under any applicable
bankruptcy, insolvency or other similar law shall have been commenced in respect
of the Servicer or Trust Depositor and shall not have been dismissed within 90
days, or a court having jurisdiction in the premises shall have entered a decree
or order for relief in respect of either the Servicer or Trust Depositor in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or appointing a receiver, liquidator, assignee,
custodian, trustee, sequestrator (or similar official) of either the Servicer or
Trust Depositor, or for any substantial liquidation or winding up of their
respective affairs;

 

(d)                                 The Servicer or Trust Depositor shall have
commenced a voluntary case under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect, or shall have consented to the entry of
an order for relief in an involuntary case under any such law, or shall have
consented to the appointment of or taking possession by a receiver, liquidator,
assignee, trustee, custodian or sequestrator (or other similar official) of the
Servicer or Trust Depositor, as the case may be, or for any substantial part of
their respective property, or shall have made any general assignment for the
benefit of their respective creditors, or shall have failed to, or admitted in
writing its inability to, pay its debts as they become due, or shall have taken
any corporate action in furtherance of the foregoing;

 

(e)                                  Any representation, warranty or statement
of the Servicer made in this Agreement or any certificate, report or other
writing delivered pursuant hereto shall prove to be incorrect in any material
respect as of the time when the same shall have been made and the incorrectness
of such representation, warranty or statement has a material adverse effect on
the Trust and, within 30 days after written notice thereof shall have been given
to the Servicer by the Indenture Trustee, the circumstances or condition in
respect of which such representation, warranty or statement was incorrect shall
not have been eliminated or otherwise cured.

 


SECTION 8.02.                         WAIVER OF EVENT OF TERMINATION.  THE
REQUIRED HOLDERS MAY, BY WRITTEN NOTICE DELIVERED TO THE PARTIES HERETO, WAIVE
ANY EVENT OF TERMINATION OTHER THAN AN EVENT OF TERMINATION DESCRIBED IN
SECTION 8.01(A).


 


SECTION 8.03.                         SERVICE TRANSFER.  (A)  IF AN EVENT OF
TERMINATION HAS OCCURRED AND IS CONTINUING AND HAS NOT BEEN WAIVED PURSUANT TO
SECTION 8.02, (X) THE REQUIRED HOLDERS OR (Y) THE INDENTURE TRUSTEE MAY, BY
WRITTEN NOTICE DELIVERED TO THE PARTIES HERETO, TERMINATE ALL (BUT NOT LESS THAN
ALL) OF THE SERVICER’S MANAGEMENT, ADMINISTRATIVE, SERVICING, CUSTODIAL AND
COLLECTION FUNCTIONS HEREUNDER (SUCH TERMINATION BEING HEREIN CALLED A “SERVICE
TRANSFER”).


 

(b)                                 Upon receipt of the notice required by
Section 8.03(a) (or, if later, on a date designated therein), all rights,
benefits, fees, indemnities, authority and power of the Servicer under this
Agreement, whether with respect to the Contracts, the Contract Files or
otherwise, shall pass to and be vested in the Indenture Trustee (the “Successor
Servicer”) pursuant to and under this Section 8.03; and, without limitation, the
Successor Servicer is authorized and empowered to execute and deliver on behalf
of the Servicer, as attorney-in-fact or otherwise, any and all documents and
other instruments, and to do any and all acts or things necessary or appropriate
to effect the purposes of such notice of termination.  The Servicer agrees to
cooperate with the Successor Servicer in effecting the termination of the
responsibilities and rights of the Servicer hereunder, including, without
limitation, the transfer to the

 

38

--------------------------------------------------------------------------------


 

Successor Servicer for administration by it of all cash amounts which shall at
the time be held by the Servicer for deposit, or have been deposited by the
Servicer, in the Collection Account, or for its own account in connection with
its services hereafter or thereafter received with respect to the Contracts. 
The Servicer shall transfer to the Successor Servicer all records held by the
Servicer relating to the Contracts in such electronic form as the Successor
Servicer may reasonably request and (ii) any Contract Files in the Servicer’s
possession.  In addition, the Servicer shall permit access to its premises
(including all computer records and programs) to the Successor Servicer or its
designee, and shall pay the reasonable transition expenses of the Successor
Servicer.  Upon a Service Transfer, the Successor Servicer shall also be
entitled to receive the Monthly Servicing Fee for performing the obligations of
the Servicer.

 


SECTION 8.04.                         SUCCESSOR SERVICER TO ACT; APPOINTMENT OF
SUCCESSOR SERVICER.  ON OR AFTER A SERVICE TRANSFER PURSUANT TO SECTION 8.03,
THE SUCCESSOR SERVICER SHALL BE THE SUCCESSOR IN ALL RESPECTS TO THE SERVICER IN
ITS CAPACITY AS SERVICER UNDER THIS AGREEMENT AND THE TRANSACTIONS SET FORTH OR
PROVIDED FOR HEREIN AND SHALL BE SUBJECT TO ALL THE RESPONSIBILITIES, DUTIES AND
LIABILITIES RELATING THERETO PLACED ON THE SERVICER BY THE TERMS AND PROVISIONS
HEREOF, AND THE TERMINATED SERVICER SHALL BE RELIEVED OF SUCH RESPONSIBILITIES,
DUTIES AND LIABILITIES ARISING AFTER SUCH SERVICE TRANSFER; PROVIDED, HOWEVER,
THAT (I) THE SUCCESSOR SERVICER WILL NOT ASSUME ANY OBLIGATIONS OF THE SERVICER
DESCRIBED IN SECTION 8.08 AND (II) THE SUCCESSOR SERVICER SHALL NOT BE LIABLE
FOR ANY ACTS OR OMISSIONS OF THE SERVICER OCCURRING PRIOR TO SUCH SERVICE
TRANSFER OR FOR ANY BREACH BY THE SERVICER OF ANY OF ITS REPRESENTATIONS AND
WARRANTIES CONTAINED HEREIN OR IN ANY RELATED DOCUMENT OR AGREEMENT.
NOTWITHSTANDING THE ABOVE, IF THE SUCCESSOR SERVICER IS LEGALLY UNABLE OR
UNWILLING TO ACT AS SERVICER, THE REQUIRED HOLDERS MAY APPOINT A SUCCESSOR
SERVICER (OTHER THAN THE ORIGINAL SERVICER OR AN AFFILIATE OF THE ORIGINAL
SERVICER) TO ACT AS SERVICER.  AS COMPENSATION THEREFOR, THE SUCCESSOR SERVICER
SHALL BE ENTITLED TO RECEIVE REASONABLE COMPENSATION EQUAL TO THE MONTHLY
SERVICING FEE.  THE OWNER TRUSTEE, NOTEHOLDERS AND THE INDENTURE TRUSTEE AND
SUCH SUCCESSOR SHALL TAKE SUCH ACTION, CONSISTENT WITH THIS AGREEMENT, AS SHALL
BE NECESSARY TO EFFECTUATE ANY SUCH SUCCESSION; PROVIDED, HOWEVER, THAT THE
INDENTURE TRUSTEE SHALL NOT BE REQUIRED TO MAKE PAYMENT FOR COMPENSATION OR ANY
OTHER PAYMENT IN ORDER TO EFFECTUATE SUCH SUCCESSION.  TO THE EXTENT THE
TERMINATED SERVICER HAS MADE ADVANCES, IT SHALL BE ENTITLED TO REIMBURSEMENT OF
THE SAME NOTWITHSTANDING ITS TERMINATION HEREUNDER, TO THE SAME EXTENT AS IF IT
HAD CONTINUED TO SERVICE THE CONTRACTS HEREUNDER.


 


SECTION 8.05.                         NOTIFICATION TO SECURITYHOLDERS.  (A) 
PROMPTLY FOLLOWING THE OCCURRENCE OF ANY EVENT OF TERMINATION, THE SERVICER
SHALL GIVE WRITTEN NOTICE THEREOF TO THE TRUSTEES, THE TRUST DEPOSITOR AND EACH
RATING AGENCY AT THE ADDRESSES DESCRIBED IN SECTION 11.04 HEREOF AND TO THE
NOTEHOLDERS AND CERTIFICATEHOLDERS AT THEIR RESPECTIVE ADDRESSES APPEARING ON
THE NOTE REGISTER AND THE CERTIFICATE REGISTER.


 

(b)                                 Within 10 days following any termination or
appointment of a Successor Servicer pursuant to this Article VIII, the Indenture
Trustee shall give written notice thereof to each Rating Agency and the Trust
Depositor at the addresses described in Section 11.04 hereof, and to the
Noteholders and Certificateholders at their addresses appearing on the Note
Register and Certificate Register.

 


SECTION 8.06.                         EFFECT OF TRANSFER.  (A)  AFTER A SERVICE
TRANSFER, THE TERMINATED SERVICER SHALL HAVE NO FURTHER OBLIGATIONS WITH RESPECT
TO THE MANAGEMENT, ADMINISTRATION, SERVICING, CUSTODY OR COLLECTION OF THE
CONTRACTS AND THE SUCCESSOR SERVICER APPOINTED PURSUANT TO SECTION 8.04 SHALL
HAVE ALL OF SUCH OBLIGATIONS, EXCEPT THAT THE TERMINATED SERVICER WILL TRANSMIT
OR CAUSE TO BE TRANSMITTED DIRECTLY TO THE SUCCESSOR SERVICER FOR ITS OWN
ACCOUNT, PROMPTLY ON RECEIPT AND IN THE SAME FORM IN WHICH RECEIVED, ANY AMOUNTS
(PROPERLY ENDORSED WHERE REQUIRED FOR THE SUCCESSOR SERVICER TO COLLECT THEM)
RECEIVED AS PAYMENTS UPON OR OTHERWISE IN CONNECTION WITH THE CONTRACTS.

 

39

--------------------------------------------------------------------------------


 

(b)                                 A Service Transfer shall not affect the
rights and duties of the parties hereunder (including but not limited to the
indemnities of the Servicer) other than those relating to the management,
administration, servicing, custody or collection of the Contracts.

 


SECTION 8.07.                         DATABASE FILE.  THE SERVICER WILL PROVIDE
THE SUCCESSOR SERVICER WITH A MAGNETIC TAPE (IN A FORMAT REASONABLY ACCEPTABLE
TO THE INDENTURE TRUSTEE AND THE SERVICER) CONTAINING THE DATABASE FILE FOR EACH
CONTRACT (I) AS OF THE CUTOFF DATE, (II) THEREAFTER, AS OF THE LAST DAY OF THE
PRECEDING DUE PERIOD ON EACH DETERMINATION DATE PRIOR TO A SERVICE TRANSFER AND
(III) ON AND AS OF THE BUSINESS DAY BEFORE THE ACTUAL COMMENCEMENT OF SERVICING
FUNCTIONS BY THE SUCCESSOR SERVICER FOLLOWING THE OCCURRENCE OF A SERVICE
TRANSFER.


 


SECTION 8.08.                         SUCCESSOR SERVICER INDEMNIFICATION.  THE
SERVICER SHALL DEFEND, INDEMNIFY AND HOLD THE SUCCESSOR SERVICER AND ANY
OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS OF THE SUCCESSOR SERVICER HARMLESS
AGAINST ANY AND ALL CLAIMS, LOSSES, PENALTIES, FINES, FORFEITURES, LEGAL FEES
AND RELATED COSTS, JUDGMENTS AND ANY OTHER COSTS, FEES, AND EXPENSES THAT THE
SUCCESSOR SERVICER MAY SUSTAIN IN CONNECTION WITH THE CLAIMS ASSERTED AT ANY
TIME BY THIRD PARTIES AGAINST THE SUCCESSOR SERVICER WHICH RESULT FROM (I) ANY
WILLFUL OR GROSSLY NEGLIGENT ACT TAKEN OR OMISSION BY THE SERVICER OR (II) A
BREACH OF ANY REPRESENTATIONS OF THE SERVICER IN SECTION 3.02 HEREOF.  THE
INDEMNIFICATION PROVIDED BY THIS SECTION 8.08 SHALL SURVIVE THE TERMINATION OF
THIS AGREEMENT.


 


SECTION 8.09.                         RESPONSIBILITIES OF THE SUCCESSOR
SERVICER.  THE SUCCESSOR SERVICER WILL NOT BE RESPONSIBLE FOR DELAYS
ATTRIBUTABLE TO THE SERVICER’S FAILURE TO DELIVER INFORMATION, DEFECTS IN THE
INFORMATION SUPPLIED BY THE SERVICER OR OTHER CIRCUMSTANCES BEYOND THE CONTROL
OF THE SUCCESSOR SERVICER.


 

The Successor Servicer will make arrangements with the Servicer for the prompt
and safe transfer of, and the Servicer shall provide to the Successor Servicer,
all necessary servicing files and records, including (as deemed necessary by the
Successor Servicer at such time): (i) microfiche loan documentation,
(ii) servicing system tapes, (iii) Contract payment history, (iv) collections
history and (v) the trial balances, as of the close of business on the day
immediately preceding conversion to the Successor Servicer, reflecting all
applicable loan information.

 

The Successor Servicer shall have no responsibility and shall not be in default
hereunder nor incur any liability for any failure, error, malfunction or any
delay in carrying out any of its duties under this Agreement if any such failure
or delay results from the Successor Servicer acting in accordance with
information prepared or supplied by a Person other than the Successor Servicer
or the failure of any such Person to prepare or provide such information.  The
Successor Servicer shall have no responsibility, shall not be in default and
shall incur no liability (i) for any act or failure to act by any third party,
including the Servicer, the Trust Depositor or the Trustees or for any
inaccuracy or omission in a notice or communication received by the Successor
Servicer from any third party or (ii) which is due to or results from the
invalidity, unenforceability of any Contract with applicable law or the breach
or the inaccuracy of any representation or warranty made with respect to any
Contract.

 


SECTION 8.10.                         LIMITATION OF LIABILITY OF SERVICER.  (A) 
NEITHER THE SERVICER NOR ANY OF THE DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS OF
THE SERVICER SHALL BE UNDER ANY LIABILITY TO THE TRUST, THE OWNER TRUSTEE, THE
INDENTURE TRUSTEE OR THE NOTEHOLDERS, EXCEPT AS PROVIDED UNDER THIS AGREEMENT,
FOR ANY ACTION TAKEN OR FOR REFRAINING FROM THE TAKING OF ANY ACTION PURSUANT TO
THIS AGREEMENT OR FOR ERRORS IN JUDGMENT; PROVIDED, HOWEVER, THAT THIS PROVISION
SHALL NOT PROTECT THE SERVICER OR ANY SUCH PERSON AGAINST ANY LIABILITY THAT
WOULD OTHERWISE BE IMPOSED BY REASON OF WILLFUL MISFEASANCE, BAD FAITH OR
NEGLIGENCE IN THE PERFORMANCE OF DUTIES OR BY REASON OF RECKLESS DISREGARD OF
OBLIGATIONS AND DUTIES UNDER THIS AGREEMENT.  THE SERVICER AND ANY DIRECTOR,
OFFICER, EMPLOYEE OR AGENT OF THE SERVICER MAY RELY IN GOOD

 

40

--------------------------------------------------------------------------------


 


FAITH ON THE ADVICE OF COUNSEL OR ON ANY DOCUMENT OF ANY KIND, PRIMA FACIE
PROPERLY EXECUTED AND SUBMITTED BY ANY PERSON RESPECTING ANY MATTERS ARISING
UNDER THIS AGREEMENT.


 

(b)                                 Except as provided in this Agreement, the
Servicer shall not be under any obligation to appear in, prosecute or defend any
legal action that shall not be incidental to its duties to service the Contracts
in accordance with this Agreement, and that in its opinion may cause it to incur
any expense or liability; provided, however, that the Servicer may undertake any
reasonable action that it may deem necessary or desirable in respect of the
Transaction Documents and the rights and duties of the parties to the
Transaction Documents and the interests of the Noteholders under the Indenture. 
In such event, the legal expenses and costs of such action and any liability
resulting therefrom shall be expenses, costs and liabilities of the Servicer and
the Servicer will not be entitled to be reimbursed therefor.

 


SECTION 8.11.                         MERGER OR CONSOLIDATION OF SERVICER.  ANY
PERSON INTO WHICH THE SERVICER MAY BE MERGED OR CONSOLIDATED, OR ANY
CORPORATION, OR OTHER ENTITY RESULTING FROM ANY MERGER CONVERSION OR
CONSOLIDATION TO WHICH THE SERVICER SHALL BE A PARTY, OR ANY PERSON SUCCEEDING
TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS OF THE SERVICER (WHICH PERSON
ASSUMES THE OBLIGATIONS OF THE SERVICER), SHALL BE THE SUCCESSOR OF THE SERVICER
HEREUNDER, WITHOUT THE EXECUTION OR FILING OF ANY PAPER OR ANY FURTHER ACT ON
THE PART OF ANY OF THE PARTIES HERETO, ANYTHING HEREIN TO THE CONTRARY
NOTWITHSTANDING.  THE SERVICER SHALL GIVE PRIOR WRITTEN NOTICE OF ANY SUCH
MERGER OR CONSOLIDATION TO WHICH IT IS A PARTY TO THE ISSUER, THE OWNER TRUSTEE,
THE INDENTURE TRUSTEE AND THE RATING AGENCIES.


 


SECTION 8.12.                         SERVICER NOT TO RESIGN.  SUBJECT TO THE
PROVISIONS OF SECTION 8.03, SERVICER SHALL NOT RESIGN FROM THE OBLIGATIONS AND
DUTIES HEREBY IMPOSED ON IT AS SERVICER UNDER THIS AGREEMENT EXCEPT UPON
DETERMINATION THAT THE PERFORMANCE OF ITS DUTIES UNDER THIS AGREEMENT SHALL NO
LONGER BE PERMISSIBLE UNDER APPLICABLE LAW.  NOTICE OF ANY SUCH DETERMINATION
PERMITTING THE RESIGNATION OF SERVICER SHALL BE COMMUNICATED TO THE OWNER
TRUSTEE AND THE INDENTURE TRUSTEE AT THE EARLIEST PRACTICABLE TIME (AND, IF SUCH
COMMUNICATION IS NOT IN WRITING, SHALL BE CONFIRMED IN WRITING AT THE EARLIEST
PRACTICABLE TIME) AND ANY SUCH DETERMINATION SHALL BE EVIDENCED BY AN OPINION OF
COUNSEL TO SUCH EFFECT DELIVERED TO THE OWNER TRUSTEE AND THE INDENTURE TRUSTEE
CONCURRENTLY WITH OR PROMPTLY AFTER SUCH NOTICE. NO SUCH RESIGNATION SHALL
BECOME EFFECTIVE UNTIL THE INDENTURE TRUSTEE SHALL HAVE ASSUMED THE
RESPONSIBILITIES AND RIGHTS OF THE PREDECESSOR SERVICER IN ACCORDANCE WITH
SECTION 8.04.


 


SECTION 8.13.                         APPOINTMENT OF SUBSERVICER.  SO LONG AS
HARLEY-DAVIDSON CREDIT CORP. ACTS AS THE SERVICER, THE SERVICER MAY AT ANY TIME
WITHOUT NOTICE OR CONSENT PERFORM SPECIFIC DUTIES AS SERVICER UNDER THIS
AGREEMENT THROUGH OTHER SUBCONTRACTORS; PROVIDED, HOWEVER, THAT, IN EACH CASE,
NO SUCH DELEGATION OR SUBCONTRACTING SHALL RELIEVE THE SERVICER OF ITS
RESPONSIBILITIES WITH RESPECT TO SUCH DUTIES AS TO WHICH THE SERVICER SHALL
REMAIN PRIMARILY RESPONSIBLE WITH RESPECT THERETO.

 


ARTICLE NINE


 


REPORTS


 


SECTION 9.01.                         MONTHLY REPORTS.  NO LATER THAN
10:00 A.M., CHICAGO, ILLINOIS TIME, TWO BUSINESS DAYS PRIOR TO EACH DISTRIBUTION
DATE, THE SERVICER SHALL DELIVER TO THE TRUSTEES AND EACH RATING AGENCY A
MONTHLY REPORT.


 


SECTION 9.02.                         OFFICER’S CERTIFICATE.  EACH MONTHLY
REPORT DELIVERED PURSUANT TO SECTION 9.01 SHALL BE ACCOMPANIED BY A CERTIFICATE
OF A SERVICING OFFICER SUBSTANTIALLY IN THE FORM OF EXHIBIT C, CERTIFYING THE
ACCURACY OF THE MONTHLY REPORT AND THAT NO EVENT OF TERMINATION OR EVENT THAT
WITH NOTICE

 

41

--------------------------------------------------------------------------------


 


OR LAPSE OF TIME OR BOTH WOULD BECOME AN EVENT OF TERMINATION HAS OCCURRED, OR
IF SUCH EVENT HAS OCCURRED AND IS CONTINUING, SPECIFYING THE EVENT AND ITS
STATUS.


 


SECTION 9.03.                         OTHER DATA.  IN ADDITION, THE TRUST
DEPOSITOR AND THE SERVICER SHALL, UPON THE REQUEST OF THE TRUSTEES, MOODY’S OR
STANDARD & POOR’S, FURNISH THE TRUSTEES, MOODY’S OR STANDARD & POOR’S, AS THE
CASE MAY BE, SUCH UNDERLYING DATA AS MAY BE REASONABLY REQUESTED.


 


SECTION 9.04.                         REPORT ON ASSESSMENT OF COMPLIANCE WITH
SERVICING CRITERIA AND ATTESTATION; ANNUAL OFFICER’S CERTIFICATE.


 

(a) The Servicer will:

 

(i)                                     deliver to the Indenture Trustee and
each Rating Agency within 90 days after the end of each calendar year a report
on its assessment of compliance with the servicing criteria applicable to it
during the preceding calendar year, including disclosure of any material
instance of non-compliance identified by the Servicer, as required by
Rule 13a-18 and 15d-18 of the Exchange Act and Item 1122 of Regulation AB under
the Securities Act;

 

(ii)                                  cause a firm of registered public
accountants that is qualified and independent within the meaning of Rule 2-01 of
Regulation S-X under the Securities Act to deliver to the Indenture Trustee and
each Rating Agency within 90 days after the end of each calendar year an
attestation report that satisfies the requirements of Rule 13a-18 or Rule 15d-18
under the Exchange Act and Item 1122 of Regulation AB, as applicable, on the
Servicer’s assessment of compliance with servicing criteria with respect to the
prior calendar year; and

 

(iii)                               deliver to the Indenture Trustee and each
Rating Agency within 90 days after the end of each calendar year, an Officer’s
Certificate to the effect that (i) a review of the Servicer’s activities during
the immediately preceding calendar year (or, in the case of the first
certificate, since the Closing Date) and of its performance under this Agreement
has been made under the supervision of the officer signing such certificate and
(ii) to the best of such officer’s knowledge, based on such review, the Servicer
has fulfilled in all material respects all of its obligations under this
Agreement throughout such calendar year (or applicable portion of such calendar
year), or, if there has been a failure to fulfill any such obligation in any
material respect, specifying each such failure known to such officer and the
nature and status of such failure.

 

(b)                                 If the Trust is not required to file
periodic reports under the Exchange Act, or otherwise required by law to file
the reports described in clause (a) above, such reports may be delivered on or
before April 30 of each calendar year.  A copy of such reports may be obtained
by any Noteholder by a request in writing to the Indenture Trustee.

 


SECTION 9.05.                         MONTHLY REPORTS TO NOTEHOLDERS.  (A)  ON
OR BEFORE TWO BUSINESS DAYS PRIOR TO EACH DISTRIBUTION DATE, THE SERVICER SHALL
PREPARE AND, CONCURRENTLY WITH EACH DISTRIBUTION PURSUANT TO ARTICLE VII,
DELIVER TO THE INDENTURE TRUSTEE, IN ITS CAPACITY AS NOTE REGISTRAR AND PAYING
AGENT, TO FORWARD OR OTHERWISE MAKE AVAILABLE VIA INTERNET TO EACH NOTEHOLDER
AND DELIVER TO EACH CERTIFICATEHOLDER THAT IS NOT THE TRUST DEPOSITOR OR AN
AFFILIATE THEREOF A STATEMENT AS OF THE RELATED DISTRIBUTION DATE SUBSTANTIALLY
IN THE FORM OF EXHIBIT I HERETO (THE “MONTHLY REPORT”) SETTING FORTH AT LEAST
THE FOLLOWING INFORMATION:


 

(I)                                 THE AMOUNT OF NOTEHOLDER’S PRINCIPAL
DISTRIBUTION;

 

(II)                              THE AMOUNT OF NOTEHOLDER’S INTEREST
DISTRIBUTION;

 

42

--------------------------------------------------------------------------------


 

(III)                           THE CERTIFICATE PRINCIPAL DISTRIBUTABLE AMOUNT,

 

(IV)                          THE AMOUNT OF FEES PAYABLE OUT OF THE TRUST,
SEPARATELY IDENTIFYING THE MONTHLY SERVICING FEE AND THE INDENTURE TRUSTEE FEE;

 

(V)                             THE AMOUNT OF ANY NOTE INTEREST CARRYOVER
SHORTFALL, NOTE PRINCIPAL CARRYOVER SHORTFALL AND CERTIFICATE PRINCIPAL
CARRYOVER SHORTFALL ON SUCH DISTRIBUTION DATE AND THE CHANGE IN SUCH AMOUNTS
FROM THOSE WITH RESPECT TO THE IMMEDIATELY PRECEDING DISTRIBUTION DATE;

 

(VI)                          THE NOTE POOL FACTOR FOR EACH CLASS OF NOTES AND
THE CERTIFICATE POOL FACTOR, IN EACH CASE OF SUCH DISTRIBUTION DATE;

 

(VII)                       THE AMOUNT OF THE DISTRIBUTIONS DESCRIBED IN (I) OR
(II) ABOVE PAYABLE PURSUANT TO A CLAIM ON THE RESERVE FUND OR FROM ANY OTHER
SOURCE NOT CONSTITUTING AVAILABLE MONIES AND THE AMOUNT REMAINING IN THE RESERVE
FUND AFTER GIVING EFFECT TO ALL DEPOSITS AND WITHDRAWALS FROM THE RESERVE FUND
ON SUCH DATE;

 

(VIII)                    THE REMAINING PRINCIPAL BALANCE AFTER GIVING EFFECT TO
THE DISTRIBUTION OF PRINCIPAL TO EACH CLASS OF NOTES TO BE MADE ON SUCH
DISTRIBUTION DATE AND THE REMAINING CERTIFICATE BALANCE AFTER GIVING EFFECT TO
THE DISTRIBUTION OF PRINCIPAL TO EACH CERTIFICATE TO BE MADE ON SUCH
DISTRIBUTION DATE;

 

(IX)                            THE NUMBER AND AGGREGATE PRINCIPAL BALANCE OF
CONTRACTS DELINQUENT 30-59 DAYS, 60-89 DAYS AND 90 OR MORE DAYS, COMPUTED AS OF
THE END OF THE RELATED DUE PERIOD;

 

(X)                               THE NUMBER AND AGGREGATE PRINCIPAL BALANCE OF
CONTRACTS THAT BECAME LIQUIDATED CONTRACTS DURING THE IMMEDIATELY PRECEDING DUE
PERIOD, THE NET LIQUIDATION PROCEEDS AND THE NET LIQUIDATION LOSSES FOR SUCH DUE
PERIOD;

 

(XI)                            THE LOSS RATIO, AVERAGE LOSS RATIO, CUMULATIVE
LOSS RATIO, THE DELINQUENCY RATIO AND THE AVERAGE DELINQUENCY RATIO AS OF SUCH
DISTRIBUTION DATE;

 

(XII)                         THE NUMBER OF CONTRACTS AND THE AGGREGATE
PRINCIPAL BALANCE OF SUCH CONTRACTS, AS OF THE FIRST DAY OF THE DUE PERIOD
RELATING TO SUCH DISTRIBUTION DATE (AFTER GIVING EFFECT TO PAYMENTS RECEIVED
DURING SUCH DUE PERIOD);

 

(XIII)                      THE AGGREGATE PRINCIPAL BALANCE AND NUMBER OF
CONTRACTS THAT WERE REACQUIRED BY THE SELLER PURSUANT TO THE AGREEMENT WITH
RESPECT TO THE RELATED DUE PERIOD, IDENTIFYING THE PURCHASE PRICE FOR SUCH
CONTRACTS;

 

(XIV)                     THE AGGREGATE PRINCIPAL BALANCE AND NUMBER OF
CONTRACTS THAT WERE PURCHASED BY THE SERVICER PURSUANT TO THE AGREEMENT WITH
RESPECT TO THE RELATED DUE PERIOD, IDENTIFYING THE PURCHASE PRICE FOR SUCH
CONTRACTS;

 

(XV)                        THE AMOUNT OF ADVANCES MADE BY THE SERVICER IN
RESPECT OF THE RELATED CONTRACTS AND THE RELATED DUE PERIOD AND THE AMOUNT OF
UNREIMBURSED ADVANCES IN RESPECT OF THE RELATED CONTRACTS DETERMINED BY THE
SERVICER TO BE DEFAULTED CONTRACTS; AND

 

(XVI)                     SUCH OTHER CUSTOMARY FACTUAL INFORMATION AS IS
AVAILABLE TO THE SERVICER AS THE SERVICER DEEMS NECESSARY AND CAN REASONABLY
OBTAIN FROM ITS EXISTING DATA BASE TO ENABLE THE NOTEHOLDERS AND THE
CERTIFICATEHOLDER TO PREPARE THEIR TAX RETURNS.

 

43

--------------------------------------------------------------------------------


 

(b)                                 Within the prescribed period of time for tax
reporting purposes after the end of each calendar year, the Servicer shall
prepare and the Note Registrar shall mail to each Noteholder of record at any
time during such year a report as to the aggregate amounts reported pursuant to
subsections (i), (ii), (iv) and (v) of this Section, attributable to such
Noteholder.

 

(c)                                  The Indenture Trustee shall send the
Monthly Report to (i) the initial Clearing Agency under the Note Depository
Agreement or any qualified successor appointed pursuant to Section 2.11 of the
Indenture and (ii) each Securityholder or party to this Agreement.

 


SECTION 9.06.                         REGULATION AB.


 

The parties hereto acknowledge that interpretations of the requirements of
Regulation AB may change over time, whether due to interpretive guidance
provided by the Securities and Exchange Commission or its staff, consensus among
participants in the asset backed securities markets, advice of counsel, or
otherwise, and agree to comply with reasonable requests (which are practical
from a timing perspective) made by the Trust Depositor or the Servicer in good
faith for delivery of information under these provisions on the basis of
evolving interpretations of Regulation AB.  In connection therewith, the Owner
Trustee and the Indenture Trustee shall reasonably cooperate with the Servicer
in connection with the satisfaction of the Trust Depositor’s and the Trust’s
reporting requirements under the Exchange Act, subject to reimbursement of
expenses in accordance with the Transaction Documents.

 


SECTION 9.07.                         INFORMATION TO BE PROVIDED BY THE
INDENTURE TRUSTEE.


 

(a)                                  As soon as available but no later than
March 15 of each calendar year for so long as the Issuer is required to report
under the Exchange Act, commencing in 2010, the Indenture Trustee shall:

 

(i)                                     deliver to the Servicer a report
regarding the Indenture Trustee’s assessment of compliance with the Servicing
Criteria during the immediately preceding calendar year, as required under
paragraph (b) of Rule 13a-18, Rule 15d-18 of the Exchange Act and Item 1122 of
Regulation AB. Such report shall be signed by an authorized officer of the
Indenture Trustee, and shall address each of the Servicing Criteria specified in
Exhibit E or such criteria as mutually agreed upon by the Servicer and the
Indenture Trustee;

 

(ii)                                  deliver to the Servicer a report of a
registered public accounting firm that attests to, and reports on, the
assessment of compliance made by the Indenture Trustee and delivered pursuant to
the preceding paragraph. Such attestation shall be in accordance with
Rules 1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and the
Exchange Act; and

 

(iii)                               deliver to the Servicer and any other Person
that will be responsible for signing the certification required by
Rules 13a-14(d) and 15d-14(d) under the Exchange Act (pursuant to Section 302 of
the Sarbanes-Oxley Act of 2002) (a “Sarbanes Certification”) on behalf of the
Issuer or the Servicer a certification substantially in the form attached hereto
as Exhibit F in such form as mutually agreed upon by the Servicer and the
Indenture Trustee.

 

The Indenture Trustee acknowledges that the parties identified in clause
(iii) above may rely on the certification provided by the Indenture Trustee
pursuant to such clause in signing a Sarbanes Certification and filing such with
the Securities and Exchange Commission.

 

44

--------------------------------------------------------------------------------


 


SECTION 9.08.                         EXCHANGE ACT REPORTING.


 

(a)                                  Form 10-D Filings.  So long as the Issuer
is required to report under the Exchange Act, no later than each Distribution
Date, each of the Indenture Trustee and the Owner Trustee shall notify the
Servicer of any Form 10-D Disclosure Item with respect to such Person (to the
extent there is any Form 10-D Disclosure Item), together with a description of
any such Form 10-D Disclosure Item in form and substance reasonably acceptable
to the Servicer.

 

(b)                                 Form 8-K Filings.  So long as the Issuer is
required to report under the Exchange Act, each of the Indenture Trustee and the
Owner Trustee shall promptly notify the Servicer, but in no event later than one
(1) Business Day after its occurrence, of any Reportable Event of which such
Person (or in the case of the Owner Trustee and the Indenture Trustee, a
Responsible Officer of such Person) has actual knowledge.  Each Person shall
have actual knowledge of any such event only to the extent that it relates to
such Person or any action or failure to act by such Person.

 

(c)                                  Form 10-K Filings.  So long as the Issuer
is required to report under the Exchange Act, no later than March 15 of each
year, commencing in 2010, the Indenture Trustee and the Owner Trustee shall
notify the Servicer of any Form 10-K Disclosure Item known to any Responsible
Officer thereof or relating to the Indenture Trustee or Owner Trustee, as
applicable, together with a description of any such Form 10-K Disclosure Item in
form and substance reasonably acceptable to the Servicer.

 

45

--------------------------------------------------------------------------------


 


ARTICLE TEN


TERMINATION


 


SECTION 10.01.                  SALE OF TRUST ASSETS.


 

(a)                                  [Intentionally Omitted].

 

(b)                                 As described in Article Nine of the Trust
Agreement, notice of any termination of the Trust shall be given by the Servicer
to the Owner Trustee and the Indenture Trustee as soon as practicable after the
Servicer has received notice thereof.

 

(c)                                  Following the satisfaction and discharge of
the Indenture and the payment in full of the principal of and interest on the
Notes, the Certificateholders will succeed to the rights of the Noteholders
hereunder and the Owner Trustee will succeed to the rights of, and assume the
obligations of, the Indenture Trustee pursuant to this Agreement.

 


ARTICLE ELEVEN


 


MISCELLANEOUS


 


SECTION 11.01.                  AMENDMENT.


 

(a)                                  This Agreement may be amended by the Trust
Depositor, the Servicer, the Indenture Trustee and the Owner Trustee on behalf
of the Issuer, collectively, without the consent of any Securityholders, (i) to
cure any ambiguity, to correct or supplement any provisions in this Agreement
which are inconsistent with the provisions herein or in the Prospectus, or to
add any other provisions with respect to matters or questions arising under this
Agreement that shall not be inconsistent with the provisions of this Agreement
or the Prospectus, (ii) to add or provide any credit enhancement for any
Class of Notes and (iii) to change any provision applicable for determining the
Specified Reserve Fund Balance or the manner in which the Reserve Fund is
funded; provided, however that any such action shall not, as evidenced by an
Opinion of Counsel, adversely affect in any material respect the interests of
any Securityholder and provided, further, that in connection with any amendment
pursuant to clause (iii) above, the Servicer shall deliver to the Owner Trustee
and the Indenture Trustee a letter from Standard & Poor’s (so long as Standard &
Poor’s is a Rating Agency) and Moody’s (so long as Moody’s is a Rating Agency)
to the effect that such amendment will not cause its then-current rating on any
Class of Notes to be qualified, reduced or withdrawn.

 

(b)                                 This Agreement may also be amended from time
to time by the Trust Depositor, the Servicer, the Indenture Trustee and the
Owner Trustee on behalf of the Issuer, with the consent of the Required Holders
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of this Agreement or of modifying in any
manner the rights of the Noteholders or the Certificateholders; provided,
however, that no such amendment shall increase or reduce in any manner the
amount of, or accelerate or delay the timing of (i)(a) collections of payments
on the Contracts or distributions that shall be required to be made on any Note
or any Interest Rate, (b) except as otherwise provided in Section 11.01(a), the
Specified Reserve Fund Balance or the manner in which the Reserve Fund is funded
or (ii) reduce the aforesaid percentage of the Outstanding Amount of the Notes,
the Holders of which are required to consent to any such amendment, without the
consent of the Holders of all Notes of the relevant Class then outstanding and,
to the extent affected thereby, the Holders of the Certificates.

 

46

--------------------------------------------------------------------------------


 

(c)                                  Prior to the execution of any amendment or
consent pursuant to this Section 11.01, the Indenture Trustee shall furnish
written notification of the substance of such amendment or consent, together
with a copy thereof, to each Rating Agency.

 

(d)                                 Promptly after the execution of any such
amendment or consent, the Owner Trustee and the Indenture Trustee, as the case
may be, shall furnish written notification of the substance of such amendment or
consent to each Noteholder and Certificateholder.  It shall not be necessary for
the consent of Noteholders pursuant to Section 11.01(b) to approve the
particular form of any proposed amendment or consent, but it shall be sufficient
if such consent shall approve the substance thereof.  The manner of obtaining
such consents and of evidencing the authorization by Noteholders and/or
Certificateholders of the execution thereof shall be subject to such reasonable
requirements as the Owner Trustee or the Indenture Trustee may prescribe.

 

(e)                                  Prior to the execution of any amendment to
this Agreement, the Owner Trustee and the Indenture Trustee shall be entitled to
receive and rely upon an Opinion of Counsel stating that the execution of such
amendment is authorized or permitted by this Agreement.  The Owner Trustee and
the Indenture Trustee may, but shall not be obligated to, enter into any such
amendment which affects the Owner Trustee’s or the Indenture Trustee’s own
rights, duties or immunities under this Agreement or otherwise.

 

(f)                                    Notwithstanding anything to the contrary
in this Section 11.01, the Trust Depositor or the Servicer, acting on behalf of
the Trust Depositor, may request each Rating Agency to approve a formula for
determining the Specified Reserve Fund Balance that is different from the
formula or result determined from the current definition thereof contained
herein so as to result in a decrease in the amount of the Specified Reserve Fund
Balance or the manner by which such Reserve Fund is funded.  If each Rating
Agency delivers to the Indenture Trustee and Owner Trustee a written notice or
letter stating that such action will not result in a reduction or withdrawal of
the rating of any outstanding Class with respect to which a Rating Agency has
previously issued a rating as a result or such action, then the Specified
Reserve Fund Balance will be theretofore determined in accordance with such
changed formula or manner of funding, and an amendment to this Agreement
effecting such change may be executed without the consent of any Securityholder.

 


SECTION 11.02.                  PROTECTION OF TITLE TO TRUST.


 

(a)                                  The Servicer shall file such financing
statements and cause to be filed such continuation statements, all in such
manner and in such places as may be required by law fully to preserve, maintain
and protect the interest of the Issuer, the Securityholders and the Indenture
Trustee in the Contracts and in the proceeds thereof.  The Servicer shall
deliver (or cause to be delivered) to the Owner Trustee and the Indenture
Trustee file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing.  The Trust Depositor
authorizes the Trust to file financing statements describing the Trust Corpus as
collateral.

 

(b)                                 Neither the Seller, the Trust Depositor nor
the Servicer shall change its name, identity or corporate structure in any
manner that would, could or might make any financing statement or continuation
statement filed in accordance with Section 4.02 seriously misleading within the
meaning of § 9-507 of the UCC, unless it shall have given the Issuer, the Owner
Trustee and the Indenture Trustee at least 30 days’ prior written notice thereof
and shall have promptly filed appropriate amendments to all previously filed
financing statements or continuation statements.

 

(c)                                  The Seller and the Trust Depositor shall
give the Issuer, the Owner Trustee and the Indenture Trustee at least 30 days’
prior written notice of any change in its state of incorporation.  The

 

47

--------------------------------------------------------------------------------


 

Servicer shall at all times maintain each office from which it shall service
Contracts, and its principal executive office, within the United States.

 

(d)                                 The Servicer shall maintain or cause to be
maintained accounts and records as to each Contract accurately and in sufficient
detail to permit (i) the reader thereof to know at any time the status of such
Contract, including payments and recoveries made and payments owing (and the
nature of each) and (ii) reconciliation between payments or recoveries on (or
with respect to) each Contract and the amounts from time to time deposited in or
credited to the Collection Account in respect of each Contract.

 

(e)                                  The Servicer shall maintain or cause to be
maintained its computer systems so that, from and after the time of transfer
under this Agreement of the Contracts, the Servicer’s master computer records
(including any backup archives) that shall refer to a Contract indicate clearly
the interest of the Issuer and the Indenture Trustee in such Contract and that
such Contract is owned by the Issuer and has been pledged to the Indenture
Trustee.  Indication of the Issuer’s ownership of and the Indenture Trustee’s
interest in a Contract shall be deleted from or modified on the Servicer’s
computer systems when, and only when, the related Contract shall have been paid
in full or reacquired or shall have become a Liquidated Contract.

 

(f)                                    If at any time the Trust Depositor or the
Servicer shall propose to sell, grant a security interest in, or otherwise
transfer any interest in motorcycle conditional sales contracts or promissory
note and security agreements to any prospective purchaser, lender or other
transferee, the Servicer shall give or cause to be given to such prospective
purchaser, lender or other transferee computer tapes, records or print-outs
(including any restored from back-up archives) that, if they shall refer in any
manner whatsoever to any Contract, shall indicate clearly that such Contract has
been transferred and is owned by the Issuer and has been pledged to the
Indenture Trustee.

 

(g)                                 The Servicer shall permit the Owner Trustee
and its agents, at any time during normal business hours, to inspect, audit and
make copies of and abstracts from the Servicer’s records regarding any Contract.

 

(h)                                 Upon request, the Servicer shall furnish to
the Owner Trustee and the Indenture Trustee, within five Business Days, a list
of all Contracts then held as part of the Trust Estate, together with a
reconciliation of such list to the List of Contracts and to each of the Monthly
Reports furnished before such request indicating removal of Contracts from the
Trust.

 

(i)                                     The Servicer shall deliver to the Owner
Trustee, the Indenture Trustee and each Rating Agency promptly after the
execution and delivery of this Agreement and of each amendment hereto, an
Opinion of Counsel either (A) stating that, in the opinion of such counsel, all
financing statements and continuation statements have been executed and filed
that are necessary fully to preserve and protect the interest of the Owner
Trustee and the Indenture Trustee and reciting the details of each filings or
referring to prior Opinions of Counsel in which such details are given, or
(B) stating that, in the opinion of such counsel, no such action shall be
necessary to preserve and protect such interest.

 


SECTION 11.03.                  GOVERNING LAW.  THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS AND THE
OBLIGATIONS, RIGHTS, AND REMEDIES OF THE PARTIES UNDER THE AGREEMENT SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.


 


SECTION 11.04.                  NOTICES.  ALL NOTICES, DEMANDS, CERTIFICATES,
REQUESTS AND COMMUNICATIONS HEREUNDER (“NOTICES”) SHALL BE IN WRITING AND SHALL
BE EFFECTIVE (A) UPON RECEIPT WHEN SENT THROUGH THE U.S. MAILS, REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, WITH SUCH RECEIPT TO
BE EFFECTIVE THE DATE OF DELIVERY INDICATED ON THE RETURN RECEIPT, OR (B) ONE
BUSINESS DAY AFTER DELIVERY TO AN

 

48

--------------------------------------------------------------------------------


 


OVERNIGHT COURIER, OR (C) ON THE DATE PERSONALLY DELIVERED TO AN AUTHORIZED
OFFICER OF THE PARTY TO WHICH SENT, OR (D) ON THE DATE TRANSMITTED BY LEGIBLE
TELECOPIER OR ELECTRONIC MAIL TRANSMISSION WITH A CONFIRMATION OF RECEIPT, IN
ALL CASES ADDRESSED TO THE RECIPIENT AS FOLLOWS:


 

(i)            If to the Servicer or Seller:

 

Harley-Davidson Credit Corp.

222 West Adams Street, Suite 2000

Chicago, Illinois 60606

Attention:  Perry A. Glassgow

Telecopier No.:   (312) 368-4372

 

(ii)           If to the Trust Depositor:

 

Harley-Davidson Customer Funding Corp.

3850 Arrowhead Drive

Carson City, Nevada 89706

Attention:  Perry A. Glassgow

Telecopier No.: (775) 886-3490

 

with a copy to:

 

Harley-Davidson Credit Corp.

222 West Adams Street, Suite 2000

Chicago, Illinois 60606

Attention:  Perry A. Glassgow

Telecopier No.:   (312) 368-4372

 

(iii)          If to the Indenture Trustee:

 

The Bank of New York Mellon Trust Company, N.A.

2 North LaSalle Street

Suite 1020

Chicago, Illinois 60602

Attention:  Corporate Trust Administration

Telecopier No.:  (312) 827-8562

 

(iv)          If to the Owner Trustee:

 

Wilmington Trust Company

1100 North Market Street

Wilmington, Delaware 19890-1605

Attention: Corporate Trust Administration

Telecopier No.: (302) 636-4140

 

(v)                                 If to Moody’s:

 

Moody’s Investors Service, Inc.

7 World Trade Center at 250 Greenwich Street

New York, New York 10007

 

49

--------------------------------------------------------------------------------


 

Attention: ABS Monitoring Department

Telecopier No.: (212) 298-7139

Email: servicerreports@moodys.com

 

(vi)                              If to Standard & Poor’s:

 

Standard & Poor’s Ratings Services,

a Standard & Poor’s Financial Services LLC business

55 Water Street / 41st Floor

New York, NY 10041-0003

Attention: ABS Surveillance Group

Telecopier No. (212)-438-2657

Email: servicer_reports@sandp.com

 

(vii)                       If to the Underwriters:

 

At the address set forth in the Underwriting Agreement

 

Each party hereto may, by notice given in accordance herewith to each of the
other parties hereto, designate any further or different address to which
subsequent notices shall be sent.

 


SECTION 11.05.                  SEVERABILITY OF PROVISIONS.  IF ONE OR MORE OF
THE COVENANTS, AGREEMENTS, PROVISIONS OR TERMS OF THIS AGREEMENT SHALL BE FOR
ANY REASON WHATSOEVER HELD INVALID, THEN SUCH COVENANTS, AGREEMENTS, PROVISIONS
OR TERMS SHALL BE DEEMED SEVERABLE FROM THE REMAINING COVENANTS, AGREEMENTS,
PROVISIONS OR TERMS OF THIS AGREEMENT AND SHALL IN NO WAY AFFECT THE VALIDITY OR
ENFORCEABILITY OF THE OTHER PROVISIONS OF THIS AGREEMENT OR OF THE NOTES OR THE
CERTIFICATE OR THE RIGHTS OF THE HOLDERS THEREOF.


 


SECTION 11.06.                  ASSIGNMENT.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, AS PROVIDED IN SECTIONS 6.03 AND 8.03, THIS AGREEMENT
MAY NOT BE ASSIGNED BY THE TRUST DEPOSITOR OR THE SERVICER WITHOUT THE PRIOR
WRITTEN CONSENT OF SECURITYHOLDERS AGGREGATING NOT LESS THAN 66-2/3% OF EACH
CLASS.


 


SECTION 11.07.                  THIRD PARTY BENEFICIARIES.  EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN, NO OTHER THIRD PARTY SHALL BE DEEMED A THIRD PARTY
BENEFICIARY OF THIS AGREEMENT, AND SPECIFICALLY THAT THE OBLIGORS ARE NOT THIRD
PARTY BENEFICIARIES OF THIS AGREEMENT.


 


SECTION 11.08.                  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN
SEVERAL COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL AND ALL OF WHICH SHALL
TOGETHER CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.


 


SECTION 11.09.                  HEADINGS.  THE HEADINGS OF THE VARIOUS ARTICLES
AND SECTIONS HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT DEFINE
OR LIMIT ANY OF THE TERMS OR PROVISIONS HEREOF.


 


SECTION 11.10.                  NO BANKRUPTCY PETITION; DISCLAIMER AND
SUBORDINATION.  (A) EACH OF THE SELLER, THE INDENTURE TRUSTEE, THE SERVICER, THE
OWNER TRUSTEE AND EACH HOLDER (BY ACCEPTANCE OF THE APPLICABLE SECURITIES)
COVENANTS AND AGREES THAT, PRIOR TO THE DATE THAT IS ONE YEAR AND ONE DAY AFTER
THE PAYMENT IN FULL OF ALL AMOUNTS OWING IN RESPECT OF ALL OUTSTANDING
SECURITIES, IT WILL NOT INSTITUTE AGAINST THE TRUST DEPOSITOR, OR THE TRUST, OR
JOIN ANY OTHER PERSON IN INSTITUTING AGAINST THE TRUST DEPOSITOR OR THE TRUST,
ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION
PROCEEDINGS OR OTHER SIMILAR

 

50

--------------------------------------------------------------------------------


 


PROCEEDINGS UNDER THE LAWS OF THE UNITED STATES OR ANY STATE OF THE UNITED
STATES.  THIS SECTION 11.10 WILL SURVIVE THE TERMINATION OF THIS AGREEMENT.


 

(b)                                 The Trust acknowledges and agrees that each
Certificate represents a beneficial interest in the Trust and Trust Corpus only
and the Securities do not represent an interest in any assets (other than the
Trust Corpus) of the Trust Depositor (including by virtue of any deficiency
claim in respect of obligations not paid or otherwise satisfied from the Trust
Assets and proceeds thereof).  In furtherance of and not in derogation of the
foregoing, to the extent that the Trust Depositor enters into other
securitization transactions, the Trust acknowledges and agrees that it shall
have no right, title or interest in or to any assets (or interests therein)
other than the Trust Assets conveyed or purported to be conveyed (whether by way
of a sale, capital contribution or by the granting of a Lien) by the Trust
Depositor to any Person other than the Trust (the “Other Assets”).

 

To the extent that notwithstanding the agreements contained in this Section, the
Trust or any Securityholder, either (i) asserts an interest in or claim to, or
benefit from any Other Assets, whether asserted against or through the Trust
Depositor or any other Person owned by the Trust Depositor, or (ii) is deemed to
have any interest, claim or benefit in or from any Other Assets, whether by
operation of law, legal process, pursuant to applicable provisions of Insolvency
Laws or otherwise (including without limitation pursuant to Section 1111(b) of
the federal Bankruptcy Code, as amended) and whether deemed asserted against or
through the Trust Depositor or any other Person owned by the Trust Depositor,
then the Trust and each Securityholder by accepting a Note or Certificate
further acknowledges and agrees that any such interest, claim or benefit in or
from the Other Assets is and shall be expressly subordinated to the indefeasible
payment in full of all obligations and liabilities of the Trust Depositor which,
under the terms of the documents relating to the securitization of the Other
Assets, are entitled to be paid from, entitled to the benefits of, or otherwise
secured by such Other Assets (whether or not any such entitlement or security
interest is legally perfected or otherwise entitled to a priority of
distribution under applicable law, including Insolvency Laws, and whether
asserted against the Trust Depositor or any other Person owned by the Trust
Depositor) including, without limitation, the payment of post-petition interest
on such other obligations and liabilities.  This subordination agreement shall
be deemed a subordination agreement within the meaning of Section 510(a) of the
Bankruptcy Code.  Each Securityholder is deemed to have acknowledged and agreed
that no adequate remedy at law exists for a breach of this Section 11.10 and
that the terms and provisions of this Section 11.10 may be enforced by an action
for specific performance.

 

(c)                                  The provisions of this Section 11.10 shall
be for the third party benefit of those entitled to rely thereon and shall
survive the termination of this Agreement.

 


SECTION 11.11.                  LIMITATION OF LIABILITY OF OWNER TRUSTEE AND
INDENTURE TRUSTEE.


 

(a)                                  Notwithstanding anything contained herein
to the contrary, this Agreement has been executed by Wilmington Trust Company,
not in its individual capacity but solely in its capacity as Owner Trustee of
the Issuer, and in no event shall Wilmington Trust Company in its individual
capacity or any beneficial owner of the Issuer have any liability for the
representations, warranties, covenants, agreements or other obligations of the
Issuer hereunder, as to all of which recourse shall be had solely to the assets
of the Issuer.  For all purposes of this Agreement, in the performance of any
duties or obligations of the Issuer hereunder, the Owner Trustee shall be
subject to, and entitled to the benefits of, the terms and provisions of
Articles Six, Seven and Eight of the Trust Agreement.

 

(b)                                 Notwithstanding anything contained herein to
the contrary, this Agreement has been executed by The Bank of New York Mellon
Trust Company, N.A., not in its individual capacity but solely as Indenture
Trustee, and in no event shall The Bank of New York Mellon Trust Company, N.A.

 

51

--------------------------------------------------------------------------------


 

have any liability for the representations, warranties, covenants, agreements or
other obligations of the Issuer hereunder or in any of the certificates, notices
or agreements delivered pursuant hereto, as to all of which recourse shall be
had solely to the assets of the Issuer.

 

[signature page follows]

 

52

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

 

HARLEY-DAVIDSON MOTORCYCLE TRUST 2009-3

 

 

 

By:

Wilmington Trust Company, not in its individual capacity but solely as Owner
Trustee on behalf of the Trust

 

 

 

 

 

 

 

By:

/s/ J. Christopher Murphy

 

 

Printed Name: J. Christopher Murphy

 

 

Title: Financial Services Officer

 

 

 

 

 

HARLEY-DAVIDSON CUSTOMER FUNDING CORP., as Trust Depositor

 

 

 

By:

/s/ Perry A. Glassgow

 

 

Printed Name: Perry A. Glassgow

 

 

Title: Vice President, Treasurer

 

 

and Assistant Secretary

 

 

 

 

 

HARLEY-DAVIDSON CREDIT CORP., as Servicer

 

 

 

 

 

By:

/s/ Perry A. Glassgow

 

 

Printed Name: Perry A. Glassgow

 

 

Title: Vice President, Treasurer

 

 

and Assistant Secretary

 

 

 

 

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., not in its individual capacity
but solely as Indenture Trustee

 

 

 

 

 

By:

/s/ David H. Hill

 

 

Printed Name: David H. Hill

 

 

Title: Assistant Vice President

 

53

--------------------------------------------------------------------------------


 

Exhibit A

 

[Form of Assignment]

 

In accordance with the Sale and Servicing Agreement (the “Sale and Servicing
Agreement”) dated as of October 1, 2009 made by and between the undersigned, as
Trust Depositor (“Trust Depositor”), Harley-Davidson Credit Corp., as Servicer
(“HDCC”), The Bank of New York Mellon Trust Company, N.A., as Indenture Trustee
and Harley-Davidson Motorcycle Trust 2009-3 (the “Trust”), as assignee
thereunder, the undersigned does hereby sell, transfer, convey and assign, set
over and otherwise convey to the Trust (i) all the right, title and interest of
the Trust Depositor in and to the Contracts listed on the List of Contracts
delivered on the Closing Date (including, without limitation, all security
interests and all rights to receive payments which are collected pursuant
thereto after the Cutoff Date, including any liquidation proceeds therefrom, but
excluding any rights to receive payments which were collected pursuant thereto
on or prior to the Cutoff Date), (ii) all rights of the Trust Depositor under
any theft, physical damage, credit life, disability or other individual
insurance policy (and rights under a “forced placed” policy, if any), any debt
insurance policy or any debt cancellation agreement relating to any such
Contract, an Obligor or a Motorcycle securing such Contract, (iii) all security
interests in each such Motorcycle, (iv) all documents contained in the related
Contract Files, (v) all rights (but not the obligations) of the Trust Depositor
under any related motorcycle dealer agreements between dealers (i.e., the
originators of certain Contracts) and HDCC, (vi) all rights of the Trust
Depositor in the Lockbox, the Lockbox Account and related Lockbox Agreement to
the extent they relate to such Contracts, (vii) all rights (but not the
obligations) of the Trust Depositor under the Transfer and Sale Agreement,
including but not limited to the Trust Depositor’s rights under Article V
thereof, (viii) the remittances, deposits and payments made into the Trust
Accounts from time to time and amounts in the Trust Accounts from time to time
(and any investments of such amounts), (ix) all rights of the Trust Depositor to
certain rebates of premiums and other amounts relating to insurance policies,
debt cancellation agreements, extended service contracts or other repair
agreements and other items financed under such Contracts, and (x) all proceeds
and products of the foregoing.

 

This Assignment is made pursuant to and in reliance upon the representation and
warranties on the part of the undersigned contained in Article Three of the Sale
and Servicing Agreement and no others.

 

Capitalized terms used herein but not otherwise defined shall have the meanings
assigned to such terms in the Sale and Servicing Agreement.

 

IN WITNESS WHEREOF, the undersigned has caused this Assignment to be duly
executed this          day of                        .

 

 

HARLEY-DAVIDSON CUSTOMER FUNDING CORP.

 

 

 

By:

 

 

Printed Name:

 

Title:

 

A-1

--------------------------------------------------------------------------------


 

Exhibit B

 

[Form of Closing Certificate of Trust Depositor]

 

Harley-Davidson Customer Funding Corp.

 

Officer’s Certificate

 

The undersigned certifies that he is [                  ] of Harley-Davidson
Customer Funding Corp., a Nevada corporation (the “Trust Depositor”), and that
as such is duly authorized to execute and deliver this certificate on behalf of
the Trust Depositor in connection with the Sale and Servicing Agreement (the
“Agreement”) dated as of October 1, 2009 (the “Effective Date”) by and among the
Trust Depositor, The Bank of New York Mellon Trust Company, N.A. (the “Indenture
Trustee”), as Indenture Trustee,  Harley-Davidson Credit Corp. (“Harley-Davidson
Credit”), as Servicer, and Harley-Davidson Motorcycle Trust 2009-3 (“Issuer”)
(all capitalized terms used herein without definition have the respective
meanings set forth in the Agreement), and further certifies as follows:

 

(1)                                  Attached hereto as Exhibit I is a true and
correct copy of the Articles of Incorporation of the Trust Depositor, together
with all amendments thereto as in effect on the date hereof.

 

(2)                                  There has been no other amendment or other
document filed affecting the Articles of Incorporation of the Trust Depositor
since May 12, 2000, and no such amendment has been authorized by the Board of
Directors or shareholders of the Trust Depositor.

 

(3)                                  Attached hereto as Exhibit II is a
Certificate of the Secretary of State of the State of Nevada dated as of a
recent date stating that the Trust Depositor is duly incorporated under the laws
of the State of Nevada and is in good standing.

 

(4)                                  Attached hereto as Exhibit III is a true
and correct copy of the By-laws of the Trust Depositor, which are in full force
and effect on the date hereof.

 

(5)                                  Attached hereto as Exhibit IV is a true and
correct copy of resolutions adopted pursuant to the unanimous written consent of
the Board of Directors of the Trust Depositor relating to the execution,
delivery and performance of the Agreement, the Transfer and Sale Agreement, the
Trust Agreement; the Administration Agreement and the Underwriting Agreement
(collectively, the “Program Agreements”).  Said resolutions have not been
amended, modified, annulled or revoked, and are on the date hereof in full force
and effect and are the only resolutions relating to these matters which have
been adopted by the Board of Directors.

 

(6)                                  No event with respect to the Trust
Depositor has occurred and is continuing which would constitute an Event of
Termination or an event that, with notice or the passage of time or both, would
become an Event of Termination under the Agreement.  To the best of my knowledge
after reasonable investigation, there has been no material adverse change in the
condition, financial or otherwise, or the earnings, business affairs or business
prospects of the Trust Depositor, whether or not arising in the ordinary course
of business since the respective dates as of which information is given in the
Preliminary Prospectus (as defined in the Underwriting Agreement) or the
Prospectus and except as set forth therein.

 

B-1

--------------------------------------------------------------------------------


 

(7)                                  All federal, state and local taxes of the
Trust Depositor due and owing as of the date hereof have been paid.

 

(8)                                  All representations and warranties of the
Trust Depositor contained in the Program Agreements or any other related
documents, or in any document, certificate or financial or other statement
delivered in connection therewith are true and correct as of the date hereof.

 

(9)                                  There is no action, investigation or
proceeding pending or, to our knowledge, threatened against the Trust Depositor
before any court, administrative agency or other tribunal (a) asserting the
invalidity of the Program Agreements; (b) seeking to prevent the consummation of
any of the transactions contemplated by the Program Agreements; or (c) which is
likely materially and adversely to affect the Trust Depositor’s performance of
its obligations under, or the validity or enforceability of, the Program
Agreements.

 

(10)                            No consent, approval, authorization or order of,
and no notice to or filing with, any governmental agency or body or state or
federal court is required to be obtained by the Trust Depositor for the Trust
Depositor’s consummation of the transactions contemplated by the Program
Agreements, except such as have been obtained or made and such as may be
required under the blue sky laws of any jurisdiction in connection with the
issuance and sale of the Certificate.

 

(11)                            The Trust Depositor is not a party to any
agreements or instruments evidencing or governing indebtedness for money
borrowed or by which the Trust Depositor or its property is bound (other than
the Program Agreements).  Neither Harley-Davidson Credit’s transfer and
assignment of the Contract Assets to the Trust Depositor, the Trust Depositor’s
concurrent transfer and assignment of the Trust Corpus to the Trust, nor the
concurrent pledge of the Collateral by the Trust to the Indenture Trustee nor
the issuance and sale of the Certificate and the Notes, nor the execution and
delivery of the Program Agreements, nor the consummation of any other of the
transactions contemplated therein, will violate or conflict with any agreement
or instrument to which the Trust Depositor is a party or by which it is
otherwise bound.

 

(12)                            In connection with the transfer of Contracts and
related collateral contemplated in the Agreement, (a) the Trust Depositor has
not made such transfer with actual intent to hinder, delay or defraud any
creditor of the Trust Depositor, and (b) the Trust Depositor has not received
less than a reasonably equivalent value in exchange for such transfer, is not on
the date thereof insolvent (nor will become insolvent as a result thereof), is
not engaged (or about to engage) in a business or transaction for which it has
unreasonably small capital, and does not intend to incur or believe it will
incur debts beyond its ability to pay when matured.

 

(13)                            Each of the agreements and conditions of the
Trust Depositor to be performed on or before the Closing Date pursuant to the
Program Agreements have been performed in all material respects.

 

*    *    *    *

 

B-2

--------------------------------------------------------------------------------


 

In Witness Whereof, I have affixed my signature hereto this          day of
                     .

 

 

 

By:

 

 

Printed Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit C

 

[Form of Closing Certificate of Servicer/Seller]

 

HARLEY-DAVIDSON CREDIT CORP.

 

Officer’s Certificate

 

The undersigned certifies that he is [                           ] of
Harley-Davidson Credit Corp. (“Harley-Davidson Credit”), and that as such is
duly authorized to execute and deliver this certificate on behalf of
Harley-Davidson Credit, as Servicer, in connection with the Sale and Servicing
Agreement (the “Sale and Servicing Agreement”) dated as of October 1, 2009 (the
“Effective Date”) by and among Harley-Davidson Credit, as Servicer,
Harley-Davidson Customer Funding Corp. (“CFC”), The Bank of New York Mellon
Trust Company, N.A., as Indenture Trustee and Harley-Davidson Motorcycle Trust
2009-3 (“Issuer”), in connection with the Transfer and Sale Agreement dated as
of the Effective Date (the “Transfer and Sale Agreement”) by and between
Harley-Davidson Credit and CFC (all capitalized terms used herein without
definition having the respective meanings set forth in the Sale and Servicing
Agreement), and further certifies as follows:

 

(1)           Attached hereto as Exhibit I is a true and correct copy of the
Articles of Incorporation of Harley-Davidson Credit, together with all
amendments thereto as in effect on the date hereof.

 

(2)           There has been no other amendment or other document filed
affecting the Articles of Incorporation of Harley-Davidson Credit since August
9, 1999, and no such amendment has been authorized by the Board of Directors or
shareholders of Harley-Davidson Credit.

 

(3)           Attached hereto as Exhibit II is a Certificate of the Secretary of
State of the State of Nevada dated as of a recent date, stating that
Harley-Davidson Credit is duly incorporated under the laws of the State of
Nevada and is in good standing.

 

(4)           Attached hereto as Exhibit III is a true and correct copy of the
By-laws of Harley-Davidson Credit which were in full force and effect as of
August 1999 and at all times subsequent thereto.

 

(5)           Attached hereto as Exhibit IV is a true and correct copy of
resolutions adopted pursuant to a unanimous written consent of the Board of
Directors of Harley-Davidson Credit and relating to the authorization,
execution, delivery and performance of the Transfer and Sale Agreement, the Sale
and Servicing Agreement, the Underwriting Agreement and the Administration
Agreement.  Said resolutions have not been amended, modified, annulled or
revoked, and are on the date hereof in full force and effect and are the only
resolutions relating to these matters which have been adopted by the Board of
Directors.

 

(6)           No event with respect to Harley-Davidson Credit has occurred and
is continuing which would constitute an Event of Termination or an event that,
with notice or the passage of time, would constitute an Event of Termination
under the Sale and Servicing Agreement.  To the best of my knowledge after
reasonable investigation, there has been no material adverse change in the
condition, financial or otherwise, or the earnings, business affairs or business
prospects of Harley-Davidson Credit, whether or not arising in the ordinary
course of business, since the

 

C-1

--------------------------------------------------------------------------------


 

respective dates as of which information is given in the Preliminary Prospectus
(as defined in the Underwriting Agreement) or the Prospectus and except as set
forth therein.

 

(7)           All federal, state and local taxes of Harley-Davidson Credit due
and owing as of the date hereof have been paid.

 

(8)           All representations and warranties of Harley-Davidson Credit
contained in the Transfer and Sale Agreement, the Sale and Servicing Agreement,
the Underwriting Agreement and the Administration Agreement (collectively, the
“Program Agreements”) or in any document, certificate or financial or other
statement delivered in connection therewith are true and correct as of the date
hereof.

 

(9)           There is no action, investigation or proceeding pending or, to my
knowledge, threatened against Harley-Davidson Credit before any court,
administrative agency or other tribunal (a) asserting the invalidity of any
Program Agreement to which Harley-Davidson Credit is a party; or (b) which is
likely materially and adversely to affect Harley-Davidson Credit’s performance
of its obligations under, or the validity or enforceability of, the Program
Agreements.

 

(10)         No consent, approval, authorization or order of, and no notice to
or filing with, any governmental agency or body or state or federal court is
required to be obtained by Harley-Davidson Credit for Harley-Davidson Credit’s
consummation of the transactions contemplated by the Program Agreements, except
such as have been obtained or made and such as may be required under the blue
sky laws of any jurisdiction in connection with the issuance and sale of the
Notes or the Certificate.

 

(11)         Schedule A hereto contains a complete list of all material
agreements (other than the Transfer and Sale Agreement) or instruments
evidencing or governing indebtedness for money borrowed to which Harley-Davidson
Credit is a party or by which Harley-Davidson Credit or its property is bound. 
Neither Harley-Davidson Credit’s transfer and assignment of the Contract Assets
to CFC, CFC’s concurrent transfer and assignment of the Trust Corpus to the
Trust, nor the concurrent pledge by the Trust of the Collateral to the Indenture
Trustee, nor the issuance and sale of the Notes or the Certificate or the
entering into of the Program Agreements, nor the consummation of any other of
the transactions contemplated therein, will violate or conflict with any
agreement or instrument to which Harley-Davidson Credit is a party or by which
it is otherwise bound.

 

(12)         In connection with the transfers of Contracts and related assets
contemplated in the Transfer and Sale Agreement, (a) Harley-Davidson Credit has
not made such transfer with actual intent to hinder, delay or defraud any
creditor of Harley-Davidson Credit, and (b) Harley-Davidson Credit has not
received less than a reasonably equivalent value in exchange for such transfer,
is not on the date hereof insolvent (nor will Harley-Davidson Credit become
insolvent as a result thereof), is not engaged (or about to engage) in a
business or transaction for which it has unreasonably small capital, and does
not intend to incur or believe it will incur debts beyond its ability to pay
when matured.

 

(13)         The sole shareholder of Harley-Davidson Credit is Harley-Davidson
Financial Services, Inc., a Delaware corporation, which has its chief executive
office and only office in Chicago, Illinois, and has no other offices in any
other state.

 

C-2

--------------------------------------------------------------------------------


 

(14)         Each of the agreements and conditions of Harley-Davidson Credit to
be performed or satisfied on or before the Closing Date under the Program
Agreements has been performed or satisfied in all material respects.

 

(15)         Each Contract being transferred pursuant to the Transfer and Sale
Agreement is evidenced by a written agreement providing for a repayment
obligation as well as a security interest in the related Motorcycle securing
such obligation, and conforms as to these matters in all material respects with
the form of written Contract provided as Exhibit A hereto (with such minor
variations as to specific terms as may be required or deemed desirable in
respect of the laws or requirements of particular states).

 

(16)         Harley-Davidson Credit has not authorized the filing of any UCC
financing statements listing the Contract Assets as collateral other than
financing statements relating to the transactions contemplated in the Transfer
and Sale Agreement and in the agreements listed on Schedule A hereto.

 

*   *   *   *   *   *

 

C-3

--------------------------------------------------------------------------------


 

In Witness Whereof, I have affixed my signature hereto this       day
of                    .

 

 

 

By:

 

 

Printed Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit D

 

[RESERVED]

 

D-1

--------------------------------------------------------------------------------


 

Exhibit E

 

SERVICING CRITERIA TO BE ADDRESSED IN

INDENTURE TRUSTEE’S ASSESSMENT OF COMPLIANCE

 

The assessment of compliance to be delivered by the Indenture Trustee shall
address, at a minimum, the criteria identified as below as “Applicable Servicing
Criteria” (1):

 

Servicing Criteria

 

Reference

 

Criteria

 

Applicable
Servicing
Criteria

 

 

General Servicing Considerations

 

 

 

 

 

 

 

1122(d)(1)(i)

 

Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.

 

 

 

 

 

 

 

1122(d)(1)(ii)

 

If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.

 

 

 

 

 

 

 

1122(d)(1)(iii)

 

Any requirements in the transaction agreements to maintain a back-up servicer
for the pool assets are maintained.

 

 

 

 

 

 

 

1122(d)(1)(iv)

 

A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.

 

 

 

 

 

 

 

 

 

Cash Collection and Administration

 

 

 

 

 

 

 

1122(d)(2)(i)

 

Payments on pool assets are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.

 

P(2)

 

 

 

 

 

1122(d)(2)(ii)

 

Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.

 

P

 

 

 

 

 

1122(d)(2)(iii)

 

Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.

 

 

 

 

 

 

 

1122(d)(2)(iv)

 

The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.

 

P

 

--------------------------------------------------------------------------------

(1)

Each Assessment of compliance delivered by the Indenture Trustee shall be made

 

E-1

--------------------------------------------------------------------------------


 

 

only toward such portion(s) of servicing criteria applicable to the Indenture
Trustee and not such other portion(s) applicable to other persons.

(2)

Solely with regard to deposits made by the Indenture Trustee.

 

E-2

--------------------------------------------------------------------------------


 

Servicing Criteria

 

 

 

 

 

Applicable
Servicing
Criteria

 

 

 

 

 

1122(d)(2)(v)

 

Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.

 

P(3)

 

 

 

 

 

1122(d)(2)(vi)

 

Unissued checks are safeguarded so as to prevent unauthorized access.

 

 

 

 

 

 

 

1122(d)(2)(vii)

 

Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.

 

 

 

 

 

 

 

Reference

 

Criteria

 

 

 

 

Investor Remittances and Reporting

 

 

 

 

 

 

 

1122(d)(3)(i)

 

Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of pool
assets serviced by the Servicer.

 

 

 

 

 

 

 

1122(d)(3)(ii)

 

Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.

 

P

 

 

 

 

 

1122(d)(3)(iii)

 

Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.

 

 

 

 

 

 

 

1122(d)(3)(iv)

 

Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.

 

P

 

--------------------------------------------------------------------------------

(3)

Assessment to be given by Indenture Trustee shall be only with respect to trust
accounts maintained by the Indenture Trustee under the Sale and Servicing
Agreement

 

E-3

--------------------------------------------------------------------------------


 

 

 

Pool Asset Administration

 

 

 

 

 

 

 

1122(d)(4)(i)

 

Collateral or security on pool assets is maintained as required by the
transaction agreements or related asset pool documents.

 

 

 

 

 

 

 

1122(d)(4)(ii)

 

Pool assets and related documents are safeguarded as required by the transaction
agreements

 

 

 

 

 

 

 

1122(d)(4)(iii)

 

Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.

 

 

 

 

 

 

 

1122(d)(4)(iv)

 

Payments on pool assets, including any payoffs, made in accordance with the
related pool asset documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related asset pool
documents.

 

 

 

 

 

 

 

1122(d)(4)(v)

 

The Servicer’s records regarding the accounts and the accounts agree with the
Servicer’s records with respect to an obligor’s unpaid principal balance.

 

 

 

 

 

 

 

1122(d)(4)(vi)

 

Changes with respect to the terms or status of an obligor’s account (e.g., loan
modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.

 

 

 

 

 

 

 

1122(d)(4)(vii)

 

Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.

 

 

 

 

 

 

 

1122(d)(4)(viii)

 

Records documenting collection efforts are maintained during the period a pool
asset is delinquent in accordance with the transaction agreements. Such records
are maintained on at least a monthly basis, or such other period specified in
the transaction agreements, and describe the entity’s activities in monitoring
delinquent pool assets including, for example, phone calls, letters and payment
rescheduling plans in cases where delinquency is deemed temporary (e.g., illness
or unemployment).

 

 

 

 

 

 

 

1122(d)(4)(ix)

 

Adjustments to interest rates or rates of return for pool assets with variable
rates are computed based on the related pool asset documents.

 

 

 

 

 

 

 

Reference

 

Criteria

 

 

1122(d)(4)(x)

 

Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor’s Account documents, on
at least an annual basis, or such other period specified in the transaction
agreements; (B) interest on such funds is paid, or credited, to obligors in
accordance with applicable Account documents and state laws;

 

 

 

E-4

--------------------------------------------------------------------------------


 

 

 

and (C) such funds are returned to the obligor within 30 calendar days of full
repayment of the related Accounts, or such other number of days specified in the
transaction agreements.

 

 

 

 

 

 

 

1122(d)(4)(xi)

 

Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.

 

 

 

 

 

 

 

1122(d)(4)(xii)

 

Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.

 

 

 

Servicing Criteria

 

 

 

 

 

Applicable
Servicing
Criteria

1122(d)(4)(xiii)

 

Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.

 

 

 

 

 

 

 

1122(d)(4)(xiv)

 

Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.

 

 

 

 

 

 

 

1122(d)(4)(xv)

 

Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.

 

 

 

E-5

--------------------------------------------------------------------------------


 

Exhibit F

 

FORM OF ANNUAL CERTIFICATION OF THE INDENTURE TRUSTEE

 

 

Dated:

 

 

 

The Bank of New York Mellon Trust Company, N.A., not in its individual capacity
but solely as indenture trustee (the “Indenture Trustee”), certifies to
Harley-Davidson Credit Corp. (the “Servicer”), its officers and Harley-Davidson
Motorcycle Trust 2009-3 (the “Issuer”), with the knowledge and intent that they
will rely upon this certification, that:

 

(1)   It has reviewed the report on assessment of the Indenture Trustee’s
compliance provided in accordance with Rules 13a-18 and 15d-18 under the
Securities Exchange Act of 1934, as amended (the “Securities Exchange Act”) and
Item 1122 of Regulation AB under the Securities Act of 1933, as amended, and the
Securities Exchange Act (the “Servicing Assessment”), that were delivered by the
Indenture Trustee to the Seller pursuant to the Sale and Servicing Agreement
dated as of October 1, 2009, among Harley-Davidson Customer Funding Corp., the
Servicer, the Indenture Trustee and the Issuer (collectively, the “Indenture
Trustee Information”);

 

(2)   To the best of its knowledge, the Indenture Trustee Information, taken as
a whole, does not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Indenture Trustee Information (in making
such statement, the Indenture Trustee makes no representation or warranty as to
any information prepared or provided to it by a third person and upon which it
relied in preparing our information); and

 

(3)   To the best of its knowledge, all of the Indenture Trustee Information
required to be provided by the Indenture Trustee under the Indenture has been
provided to the Servicer.

 

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Indenture Trustee

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

F-1

--------------------------------------------------------------------------------


 

Exhibit G

 

[Form of Certificate Regarding Reacquired Contracts]

 

Harley-Davidson Credit Corp.

 

Certificate Regarding Reacquired Contracts

 

The undersigned certifies that he is the [                  ] of Harley-Davidson
Credit Corp., a Nevada corporation (the “Servicer”), and that as such is duly
authorized to execute and deliver this certificate on behalf of the Servicer
pursuant to Section 7.08 of the Sale and Servicing Agreement (the “Agreement”)
dated as of October 1, 2009 by and among Harley-Davidson Customer Funding Corp.,
as Trust Depositor, the Servicer, The Bank of New York Mellon Trust Company,
N.A., as Indenture Trustee, and Harley-Davidson Motorcycle Trust 2009-3 (all
capitalized terms used herein without definition having the respective meanings
specified in the Agreement), and further certifies that:

 

1.                                       The Contracts on the attached schedule
are to be reacquired by the [Seller/Servicer] on the date hereof pursuant to
[Section 7.08 of the Agreement and Section 5.01 of the Transfer and Sale
Agreement/Section 7.10 of the Agreement/Section 7.11 of the Agreement.]

 

2.                                       Upon deposit of the Purchase Price for
such Contracts, such Contracts may, pursuant to Section 7.09 of the Agreement,
be assigned by the Trustee to the Seller[/Servicer].

 

IN WITNESS WHEREOF, I have affixed hereunto my signature this                 
day of                                  .

 

 

Harley-Davidson Credit Corp.

 

 

 

 

 

 

By:

 

 

Printed Name:

 

Title:

 

G-1

--------------------------------------------------------------------------------


 

Exhibit H

 

[List of Contracts]

 

H-1

--------------------------------------------------------------------------------


 

Exhibit I

 

[Form of Monthly Report to Noteholders and Certificateholders]

 

[see attached]

 

I-1

--------------------------------------------------------------------------------


 

Exhibit J

 

[Seller’s Representations and Warranties]

 

(1)           Representations and Warranties Regarding Seller.  Seller
represents and warrants, as of the execution and delivery of this Agreement and
as of the Closing Date, that:

 

(a)           Organization and Good Standing.  Seller is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and has the corporate power to own its assets
and to transact the business in which it is currently engaged.  Seller is duly
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction in which the character of the business transacted by it or
properties owned or leased by it requires such qualification and in which the
failure so to qualify would have a material adverse effect on the business,
properties, assets, or condition (financial or otherwise) of Seller or Trust
Depositor.  Seller is properly licensed in each jurisdiction to the extent
required by the laws of such jurisdiction to service the Contracts in accordance
with the terms of the Sale and Servicing Agreement.

 

(b)           Authorization; Binding Obligation.  Seller has the power and
authority to make, execute, deliver and perform this Agreement and the other
Transaction Documents to which the Seller is a party and all of the transactions
contemplated under this Agreement and the other Transaction Documents to which
the Seller is a party, and has taken all necessary corporate action to authorize
the execution, delivery and performance of this Agreement and the other
Transaction Documents to which the Seller is a party.  This Agreement and the
other Transaction Documents to which the Seller is a party constitute the legal,
valid and binding obligation of Seller enforceable in accordance with their
terms, except as enforcement of such terms may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally and by the availability of equitable remedies.

 

(c)           No Consent Required.  Seller is not required to obtain the consent
of any other party or any consent, license, approval or authorization from, or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, delivery, performance, validity or
enforceability of this Agreement and the other Transaction Documents to which
the Seller is a party.

 

(d)           No Violations.  Seller’s execution, delivery and performance of
this Agreement and the other Transaction Documents to which the Seller is a
party will not violate any provision of any existing law or regulation or any
order or decree of any court or the Articles of Incorporation or Bylaws of
Seller, or constitute a material breach of any mortgage, indenture, contract or
other agreement to which Seller is a party or by which Seller or any of Seller’s
properties may be bound.

 

(e)           Litigation.  No litigation or administrative proceeding of or
before any court, tribunal or governmental body is currently pending, or to the
knowledge of Seller threatened, against Seller or any of its properties or with
respect to this Agreement or any other Transaction Document to which the Seller
is a party which, if adversely determined, would in the opinion of Seller have a
material adverse effect on the business, properties, assets or condition
(financial or other) of Seller or the transactions contemplated by this
Agreement or any other Transaction Document to which the Seller is a party.

 

J-1

--------------------------------------------------------------------------------


 

(f)            State of Incorporation; Name; No Changes.  Seller’s state of
incorporation is the State of Nevada.  Seller’s exact legal name is as set forth
in the first paragraph of this Agreement.  Seller has not changed its name
whether by amendment of its Articles of Incorporation, by reorganization or
otherwise, and has not changed its state of incorporation within the four months
preceding the Closing Date.

 

(g)           Buell.  Approximately 5.0% of the aggregate principal balance of
contracts financed from time to time by the Seller are secured by motorcycles
manufactured by Buell.

 

(h)           Solvency.  The Seller, after giving effect to the conveyances made
by it hereunder, is Solvent.

 

(2)           Representations and Warranties Regarding Each Contract.  Seller
represents and warrants as to each Contract as of the execution and delivery of
this Agreement and as of the Closing Date, that:

 

(a)           List of Contracts.  The information set forth in the List of
Contracts is true, complete and correct in all material respects as of the
Cutoff Date.

 

(b)           Payments.  As of the Cutoff Date, the most recent scheduled
payment with respect to any Contract either had been made or was not delinquent
for more than 30 days.  To the best of Seller’s knowledge, all payments made on
each Contract were made by the respective Obligor or under a debt insurance
policy or debt cancellation agreement.

 

(c)           No Waivers.  As of the Closing Date, the terms of the Contracts
have not been waived, altered or modified in any respect, except by instruments
or documents included in the related Contract File.

 

(d)           Binding Obligation.  Each Contract is a legal, valid and binding
payment obligation of the Obligor thereunder and is enforceable in accordance
with its terms, except as such enforceability may be limited by insolvency,
bankruptcy, moratorium, reorganization, or other similar laws affecting the
enforcement of creditors’ rights generally.

 

(e)           No Defenses.  No Contract is subject to any right of rescission,
setoff, counterclaim or defense, including the defense of usury, and the
operation of any of the terms of such Contract or the exercise of any right
thereunder will not render the Contract unenforceable in whole or in part or
subject to any right of rescission, setoff, counterclaim or defense, including
the defense of usury, and no such right of rescission, setoff, counterclaim or
defense has been asserted with respect thereto.

 

(f)            Insurance.  The Seller, in accordance with its policies and
procedures, has determined that, as of the date of origination of each Contract,
the related Obligor had obtained or agreed to obtain physical damage insurance
covering the Motorcycle.  The terms of each Contract require that for the term
of such Contract the Motorcycle securing such Contract will be covered by
physical damage insurance.

 

(g)           Origination.  Each Contract (i) was originated by a
Harley-Davidson motorcycle dealer or by Eaglemark Savings Bank, in each case, in
the regular course of its business, (ii) was fully and properly executed by the
parties thereto, and (iii) has been purchased by Seller in the regular course of
its business.  Each Contract was sold by Eaglemark Savings Bank or such

 

J-2

--------------------------------------------------------------------------------


 

motorcycle dealer, as the case may be, to the Seller without any fraud or
misrepresentation on the part of Eaglemark Savings Bank or, to the knowledge of
the Seller, such motorcycle dealer.

 

(h)           Lawful Assignment.  No Contract was originated in or is subject to
the laws of any jurisdiction whose laws would make the sale, transfer and
assignment of the Contract under this Agreement or under the Sale and Servicing
Agreement or the pledge of the Contract under the Indenture unlawful, void or
voidable.

 

(i)            Compliance with Law.  None of the Contracts, the origination of
the Contracts by Harley-Davidson motorcycle dealers or Eaglemark Savings Bank,
the purchase of the Contracts by the Seller, the sale of the Contracts by the
Seller to the Trust Depositor or by the Trust Depositor to the Trust, or any
combination of the foregoing, violated at the time of origination or as of the
Closing Date, in any material respect any requirement of any federal, state or
local law and regulations thereunder, including, without limitation, usury,
truth in lending, motor vehicle installment loan and equal credit opportunity
laws, applicable to the Contracts and the sale of Motorcycles.

 

(j)            Contract in Force.  As of the Closing Date, no Contract has been
satisfied or subordinated in whole or in part or rescinded, and the related
Motorcycle securing any Contract has not been released from the lien of the
Contract in whole or in part.

 

(k)           Valid Security Interest.  Each Contract creates a valid,
subsisting and enforceable first priority perfected security interest in favor
of Seller or Eaglemark Savings Bank (as the case may be) in the Motorcycle
covered thereby, and such security interest has been validly assigned by
Eaglemark Savings Bank to Seller (where applicable) and by Seller to the Trust
Depositor.  Seller’s security interest has been validly assigned by the Seller
to the Trust Depositor pursuant to this Agreement and by the Trust Depositor to
the Issuer pursuant to the Sale and Servicing Agreement.  Immediately prior to
the transfer, assignment and conveyance thereof, each Contract is secured by a
first priority, validly perfected security interest in the Motorcycle covered
thereby in favor of the Seller or Eaglemark Savings Bank as secured party or all
necessary and appropriate actions have been commenced that would result in a
first priority, validly perfected security interest in the Motorcycle covered
thereby in favor of the Seller or Eaglemark Savings Bank as secured party,
except, in each case, as to priority for any lien for taxes, labor, materials or
of any state law enforcement agency affecting a Motorcycle.

 

(1)           Good Title.  Each Contract was purchased by Seller for value and
taken into possession prior to the Cutoff Date in the ordinary course of its
business, without knowledge that the Contract was subject to a security
interest.  No Contract has been sold, assigned or pledged to any person other
than Trust Depositor and the Issuer as the transferee of Trust Depositor, and
prior to the transfer of the Contract to Trust Depositor, Seller had good and
marketable title to each Contract free and clear of any encumbrance, equity,
loan, pledge, charge, claim or security interest and was the sole owner thereof
and had full right to transfer the Contract to Trust Depositor, and, immediately
upon the transfer of each Contract by the Seller, the Trust Depositor shall have
good and marketable title to each Contract free and clear of any encumbrance,
equity, loan, pledge, charge, claim or security interest, and, immediately upon
the transfer of each Contract by the Trust Depositor, the Issuer shall have good
and marketable title to each Contract free and clear of any encumbrance, equity,
loan, pledge, charge, claim or security interest.

 

(m)          No Defaults.  As of the Cutoff Date, no default, breach, violation
or event permitting acceleration existed with respect to any Contract and no
event had occurred which, with notice and the expiration of any grace or cure
period, would constitute such a default,

 

J-3

--------------------------------------------------------------------------------


 

breach, violation or event permitting acceleration under such Contract.  Seller
has not waived any such default, breach, violation or event permitting
acceleration, and Seller has not granted any extension of payment terms on any
Contract.  As of the Cutoff Date, no Motorcycle had been repossessed.

 

(n)           No Liens.  As of the Closing Date there are, to the best of
Seller’s knowledge, no liens or claims which have been filed for work, labor or
materials affecting the Motorcycle securing any Contract which are liens prior
to, or equal with, the lien of such Contract.

 

(o)           Installments.  Each Contract has a fixed Contract Rate and
provides for monthly payments of principal and interest which, if timely made,
would fully amortize the loan on a simple-interest basis over its term.

 

(p)           Enforceability.  Each Contract contains customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for the realization against the collateral of the benefits of the
security.

 

(q)           One Original.  Each Contract is evidenced by only one original
executed tangible record constituting or forming a part of each Contract that is
“tangible chattel paper,” or a single “authoritative copy,” of each electronic
record constituting or forming a part of each Contract that is “electronic
chattel paper,” which tangible record or “authoritative copy” is held (or, in
the case of “electronic chattel paper,” maintained) by the Servicer or its
designee, as custodian on behalf of the Issuer (quoted terms have the meaning
assigned to them in the UCC).

 

(r)            No Government Obligors.  No Obligor is the United States
government or an agency, authority, instrumentality or other political
subdivision of the United States government.

 

(s)           Lockbox Bank.  All Obligors have been instructed to make payments
to a Lockbox Account (either directly by remitting payments to a Lockbox, or
indirectly by making payments through direct debit, the telephone or the
internet to an account of the Servicer which payments will be subsequently
transferred from such account to one or more Lockbox Banks), and no person
claiming through or under Seller has any claim or interest in a Lockbox Account
other than the related Lockbox Bank; provided, however, that other Persons may
have an interest in certain other collections therein not related to the
Contracts.

 

(t)            Obligor Bankruptcy.  At the Cutoff Date, no Obligor was subject
to a bankruptcy proceeding (according to the records of the Seller) within the
one year preceding the Cutoff Date.

 

(u)           Chattel Paper.  Each Contract constitutes “tangible chattel paper”
or “electronic chattel paper” within the meaning of the UCC.

 

(v)           Contract Not Assumable.  No Contract is assumable by another
Person in a manner which would release the Obligor thereof from such Obligor’s
obligations to the Trust Depositor with respect to such Contract.

 

(w)          Selection Criteria.  Each Contract is secured by a new or used
Motorcycle.  No Contract has a Contract Rate less than 1.000%.  Each Contract
amortizes the amount financed over an original term no greater than 84 months. 
Each Contract has a Principal Balance of at least $500.00 as of the related
Cutoff Date.

 

J-4

--------------------------------------------------------------------------------


 

(3)           Representations and Warranties Regarding the Contracts in the
Aggregate.  Seller represents and warrants, as of the execution and delivery of
this Agreement and as of the Closing Date, that:

 

(a)           Amounts.  The aggregate Principal Balances payable by Obligors
under the Contracts as of the Cutoff Date equals or exceeds the sum of the
principal balance of the Notes on the Closing Date.

 

(b)           Characteristics.  The Contracts have the following
characteristics: (i) all the Contracts are secured by Motorcycles; (ii) no
Contract has a remaining maturity of more than 84 months; (iii) the final
scheduled payment on the Contract with the latest maturity is due no later than
September 22, 2016; and (iv) each Contract for which the Obligor’s billing
address is located in the state of North Carolina has a first scheduled payment
date on or after the Closing Date.  Approximately 72.54% of the Principal
Balance of the Contracts as of the Cutoff Date is attributable to loans for
purchases of new Motorcycles and approximately 27.46% is attributable to loans
for purchases of used Motorcycles.  No Contract was originated after the Cutoff
Date.  Approximately 98.35% of the Principal Balance of the Contracts as of the
Cutoff Date is attributable to loans for purchases of Motorcycles manufactured
by Harley-Davidson, approximately 0.76% of the Principal Balance of the
Contracts as of the Cutoff Date is attributable to loans to purchase Motorcycles
manufactured by Buell and approximately 0.89% of the Principal Balance of the
Contracts as of the Cutoff Date is attributable to loans to purchase Motorcycles
not manufactured by Harley-Davidson or Buell.

 

(c)           Marking Records.  As of the Closing Date, Seller has caused the
Computer File relating to the Contracts sold hereunder and concurrently
reconveyed by Trust Depositor to the Trust and pledged by the Trust to the
Indenture Trustee to be clearly and unambiguously marked to indicate that such
Contracts constitute part of the Trust Corpus, are owned by the Trust and
constitute security for the Notes.

 

(d)           No Adverse Selection.  No selection procedures adverse to
Noteholders have been employed in selecting the Contracts.

 

(e)           True Sale.  The transactions contemplated by the Transfer and Sale
Agreement and this Agreement constitute valid sales, transfers and assignments
from Seller to Trust Depositor and from Trust Depositor to the Trust of all of
Seller’s right, title and interest in the Contract Assets as of the Closing
Date.

 

(f)            All Filings Made.  All filings (including, without limitation,
UCC filings) required to be made by any Person and actions required to be taken
or performed by any Person in any jurisdiction to give the Trustee a first
priority perfected lien on, or ownership interest in, the Contracts and the
proceeds thereof and the rest of the Trust Corpus have been made, taken or
performed.

 

(g)           Delta Loans.  No more than 11.00% of the Principal Balance of the
Contracts as of the Cutoff Date is attributable to Delta Loans.

 

(4)           Representations and Warranties Regarding the Contract Files. 
Seller represents and warrants as of the execution and delivery of this
Agreement and as of the Closing Date, that:

 

(a)           Possession.  Immediately prior to the Closing Date, the Servicer,
or its custodian, will have possession of each original Contract and the related
complete Contract File.  Each of

 

J-5

--------------------------------------------------------------------------------


 

such documents which is required to be signed by the Obligor has been signed by
the Obligor in the appropriate spaces.  All blanks on any form have been
properly filled in and each form has otherwise been correctly prepared.  The
complete Contract File for each Contract currently is in the possession of the
Servicer, or its custodian.

 

(b)           Bulk Transfer Laws.  The transfer, assignment and conveyance of
the Contracts and the Contract Files by Seller pursuant to the Transfer and Sale
Agreement and by Trust Depositor pursuant to the Sale and Servicing Agreement is
not subject to the bulk transfer or any similar statutory provisions in effect
in any applicable jurisdiction.

 

J-6

--------------------------------------------------------------------------------


 

Exhibit K

 

[Lockbox Bank and Lockbox Account]

 

Lockbox

 

Harley-Davidson Credit Corp.

PO Box 15129

Palatine, IL  60055-5129

 

Lockbox Bank

 

The Bank of New York Mellon

 

K-1

--------------------------------------------------------------------------------


 

Exhibit L

 

RESERVED

 

L-1

--------------------------------------------------------------------------------